Exhibit 10.1.8

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of July 27,
2017 is entered into by and among:

 

AT HOME HOLDING III INC. (formerly known as GRD Holding III Corporation), a
Delaware corporation, and AT HOME STORES LLC (successor in interest to Garden
Ridge, L.P.), a Delaware limited liability company (collectively, the
“Borrowers” and each individually, a “Borrower”);

 

the GUARANTORS party hereto;

 

the LENDERS party hereto; and

 

BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the “Agent”);

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Lenders, and the Agent, among others, have entered
into a certain Credit Agreement dated as of October 5, 2011, as amended by the
First Amendment to Credit Agreement dated as of May 9, 2012, as further amended
by the Second Amendment to Credit Agreement dated as of May 23, 2013, as further
amended by the Third Amendment to Credit Agreement dated as of July 28, 2014, as
further amended by the Assumption and Ratification Agreement dated as of
September 29, 2014, as further amended by the Fourth Amendment to Credit
Agreement dated as of June 5, 2015, as further amended by Fifth Amendment to
Credit Agreement dated as of June 15, 2016, further amended by Sixth Amendment
to Credit Agreement dated as of June 2, 2017 and as further amended by certain
Joinder Agreements (as the same may be further amended, restated, supplemented
or otherwise modified, the “Credit Agreement”);

 

WHEREAS, upon the effectiveness hereof, (i) the Revolving Credit Loans owing to
UBS Loan Finance LLC (the “Exiting Lender”) will be assumed by the other Lenders
and the Commitments of the Exiting Lender will be terminated, in each case, as
set forth herein and without additional action required on the part of any
Person, and (ii) the Exiting Lender will receive payment of all interest, fees
and other obligations payable or accrued in favor of it under the Credit
Agreement (as in effect immediately prior to the date hereof) on the Seventh
Amendment Effective Date (as defined below); and

 

WHEREAS, the parties to the Credit Agreement desire to modify certain provisions
of the Credit Agreement as provided herein.

 

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Incorporation of Terms and Conditions of
the Credit Agreement.  All of the terms and conditions of the Credit Agreement
(including, without limitation, all definitions set forth therein) are
specifically incorporated herein by reference.  All capitalized terms not
otherwise defined herein shall have the same meaning as in the Credit Agreement,
as applicable.

 

2.                                      Amendments to Credit Agreement.

 

a.                                      Composite Credit Agreement.  The Credit
Agreement is, effective as of the date hereof, hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as reflected in
the modifications identified in the document annexed hereto as Annex A attached
to this Amendment.

 

b.                                      Amendments to Exhibits to Credit
Agreement.  Exhibit I (Form of Mortgage) to the Credit Agreement is hereby
deleted in its entirety.

 

c.                                       Amendments to Schedules to the Credit
Agreement.

 

i.                                          Each of the following schedules to
the Credit Agreement is hereby deleted in its entirety and replaced with the
corresponding schedules set forth in Annex B attached to this Amendment: 
Schedule 2.01 (Commitments and Pro Rata Shares), Schedule 5.12 (Subsidiaries and
other Equity Investments), Schedule 5.16 (Intellectual Property Matters),
Schedule 5.17(b) (Credit Card Arrangements), and Schedule 5.20 (Labor Matters).

 

ii.                                       Schedule 6.14(b) (Mortgaged
Properties) to the Credit Agreement is hereby deleted in its entirety.

 

3.                                      Conditions to Effectiveness.  This
Amendment shall not be effective until the date that each of the following
conditions precedent has been fulfilled to the satisfaction of the Agent (such
date the “Seventh Amendment Effective Date”):

 

a.                                      This Amendment shall have been duly
executed and delivered by the Borrowers, the Guarantors and the Lenders.

 

b.                                      The Borrowers shall have paid all fees
required to paid pursuant to that certain fee letter agreement dated as of
July 6, 2017, among the Borrowers, the Agent and MLPFS (the “Seventh Amendment
Fee Letter”).

 

c.                                       The Agent shall have received
(i) reasonable and customary opinions of counsel to the Loan Parties, and
(ii) such customary corporate resolutions, certificates, lien searches and other
customary corporate documents as the Agent shall reasonably request.

 

2

--------------------------------------------------------------------------------


 

d.                                      The Borrowers shall have reimbursed the
Agent for all reasonable out of pocket fees, costs and expenses, including,
reasonable attorneys’ fees, in connection with or relating to this Amendment.

 

e.                                       On the Seventh Amendment Effective
Date, Availability shall be not less than $50,000,000. The Administrative Agent
shall have received a Borrowing Base Certificate dated as of the Seventh
Amendment Effective Date for the end of the fiscal month completed immediately
prior to the Seventh Amendment Effective Date, executed by a Responsible Officer
of the Borrowers.

 

f.                                        The Agent shall have administered such
reallocations, sales, assignments, transfers or other relevant actions to insure
that the amount of Revolving Credit Loans made by each Lender shall equal such
Lender’s Pro Rata Share (after giving effect to the increase in Commitments
contemplated hereby and the making of the Seventh Amendment Settlement Payments
(as defined below) by the New Lenders (as defined below)) of all Revolving
Credit Loans outstanding as of the Seventh Amendment Effective Date.

 

g.                                       The Agent shall have received, in form
and substance reasonably satisfactory to the Agent, true and complete copies of
all necessary consents and amendments required under the First Lien Credit
Agreement and the Intercreditor Agreement, including, without limitation, (x) an
amendment to the First Lien Credit Agreement increasing the “ABL Cap” (under and
as defined in the First Lien Credit Agreement), and (y) an amendment to the
Intercreditor Agreement clarifying that Credit Card Receivables constituting
“payment intangibles” (as defined in the Uniform Commercial Code) are ABL
Priority Collateral (as defined in the Intercreditor Agreement) (in the form
attached hereto as Annex C, the “Intercreditor Amendment”), and all such
consents and amendments shall be duly executed by the parties thereto and
effective contemporaneously herewith.

 

h.                                      The Agent and the Lenders shall have
received financial projections for the Borrowers and their Subsidiaries for the
fiscal years ending January 2018 through 2020.

 

i.                                          There shall not have occurred since
January 28, 2017 any event or condition that has had or could be reasonably
expected, either individually or in the aggregate, to have a Material Adverse
Effect.

 

j.                                         The Agent shall have received a duly
executed termination letter with respect to the Revolving Credit Loans and
Commitments of the Exiting Lender, in form and substance reasonably satisfactory
to the Agent (the “Exiting Lender Termination Letter”).

 

k.                                      After giving effect to this Amendment,
no Default or Event of Default shall have occurred and be continuing.

 

4.                                      Representations and Warranties.  Each
Loan Party hereby represents and warrants that as of the Seventh Amendment
Effective Date:

 

3

--------------------------------------------------------------------------------


 

a.                                      (i) No Default or Event of Default
exists under the Credit Agreement or under any other Loan Document, and (ii) all
representations and warranties contained in the Credit Agreement and in the
other Loan Documents are true and correct in all material respects except that
(x) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and (y) in the case of any representation and
warranty qualified by materiality, they are true and correct in all respects.

 

b.                                      This Amendment has been duly executed
and delivered by each of the Loan Parties.  This Amendment constitutes the
legal, valid and binding obligation of each Loan Party, enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

5.                                      Ratification of Loan Documents.  The
Credit Agreement, as hereby amended, and all other Loan Documents, are hereby
ratified and re-affirmed in all respects and shall continue in full force and
effect.  The Collateral Documents continue to secure the Obligations, as
modified pursuant to this Amendment, to the same extent as prior to giving
effect to this Amendment (except in the case of any Collateral Documents being
terminated contemporaneously herewith).

 

6.                                      Exiting Lender; New Lenders; Settlement.

 

a.                                      From and after the Seventh Amendment
Effective Date, the Exiting Lender shall cease to be a Lender under the Credit
Agreement.  Subject to the terms and conditions set forth herein, the Lenders
hereby consent to the re-allocation of the Commitments as set forth on Schedule
2.01 (Commitments and Pro Rata Shares) of the Credit Agreement (as amended
hereby).  On the Seventh Amendment Effective Date, all outstanding Revolving
Credit Loans and Commitments held by each Lender shall be re-allocated among the
Lenders in accordance with their Pro Rata Shares (after giving effect to this
Amendment) pursuant to procedures reasonably determined by the Agent.

 

b.                                      As of the Seventh Amendment Effective
Date, the parties hereto hereby agree and acknowledge that, by executing this
Amendment, each of U.S. Bank National Association, Regions Bank and Compass Bank
(individually, a “New Lender”, and collectively, the “New Lenders”) shall become
a Lender under the Credit Agreement and the other Loan Documents with a
Commitment as set forth on Schedule 2.01 of the Credit Agreement (as amended
hereby).  Each New Lender (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of its Commitment
and all other related rights and obligations under the Credit Agreement, shall
have the obligations of a Lender

 

4

--------------------------------------------------------------------------------


 

thereunder, (iii) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Amendment and
become a Lender under the Credit Agreement, and (iv) it has, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Amendment and become a Lender under the Credit
Agreement; and (b) agrees that (i) it will, independently and without reliance
on any of the Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

c.                                       On the Seventh Amendment Effective
Date, each Lender (including each New Lender) agrees to pay to the Agent, for
the account of each Lender, the amount necessary to insure that the amount of
Revolving Credit Loans made by each Lender shall equal such Lender’s Pro Rata
Share (after giving effect to the increase in Commitments contemplated hereby)
of all Revolving Credit Loans outstanding as of such Settlement Date (such
payments, the “Seventh Amendment Settlement Payment”).

 

7.                                      Consent to Amendment to Intercreditor
Agreement.  Each Lender party hereto hereby (i) consents to the Intercreditor
Amendment and (ii) authorizes the Agent to enter into the Intercreditor
Amendment.

 

8.                                      Binding Effect.  The terms and
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their heirs, representatives, successors and assigns.

 

9.                                      Multiple Counterparts.   This Amendment
may be executed in multiple counterparts, each of which shall constitute an
original and together which shall constitute but one and the same instrument. 
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy, or other electronic image scan transmission (e.g., “pdf” or “tif” via
e-mail) shall be as effective as delivery of a manually executed counterpart of
this Amendment.

 

10.                               Governing Law.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWERS:

AT HOME HOLDING III INC.

 

 

 

 

By:

/s/ Judd T. Nystrom

 

 

Name:

Judd T. Nystrom

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

AT HOME STORES LLC

 

 

 

 

By:

/s/ Judd T. Nystrom

 

 

Name:

Judd T. Nystrom

 

 

Title:

Chief Financial Officer, Treasurer and Secretary

 

Signature Page to Seventh Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

GUARANTORS:

AT HOME COMPANIES LLC

 

AT HOME HOLDING II INC.

 

 

 

By:

/s/ Judd T. Nystrom

 

 

Name:

Judd T. Nystrom

 

 

Title:

Chief Financial Officer

 

 

 

AT HOME PROPERTIES LLC

 

1600 EAST PLANO PARKWAY, LLC

 

2650 WEST INTERSTATE 20, LLC

 

11501 BLUEGRASS PARKWAY LLC

 

12990 WEST CENTER ROAD LLC

 

1944 SOUTH GREENFIELD ROAD LLC

 

4700 GREEN ROAD LLC

 

4304 WEST LOOP 289 LLC

 

642 SOUTH WALNUT AVENUE LLC

 

15065 CREOSOTE ROAD LLC

 

335 N. ACADEMY BOULEVARD (1031), LLC

 

1660 W. MIDWAY BOULEVARD (1031), LLC

 

3003 WEST VINE, LLC

 

7613 NORTH EAST LOOP 1604, LLC

 

334 CHICAGO DRIVE, LLC

 

4949 GREENWOOD DRIVE, LLC

 

2251 SOUTHWYCK BLVD, LLC

 

1605 BUFORD HWY, LLC

 

1267 CENTRAL PARK DR, LLC

 

4801 183A TOLL ROAD, LLC

 

19000 LIMESTONE COMMERCIAL DR, LLC

 

5501 GROVE BLVD, LLC

 

1600 W. KELLY AVENUE, LLC

 

1919 WELLS RD, LLC

 

7697 WINCHESTER RD, LLC

 

1000 TURTLE CREEK DRIVE LLC

 

2201 PORTER CREEK DR LLC

 

2000 E. SANTA FE LLC

 

301 S TOWN EAST MALL DR LLC

 

621 SW 19TH STREET LLC

 

4200 AMBASSADOR CAFFERY PKWY LLC

 

4405 PHEASANT RIDGE DR LLC

 

6360 RIDGEWOOD COURT DR LLC

 

 

 

By:

/s/ Judd T. Nystrom

 

 

Name:

Judd T. Nystrom

 

 

Title:

Chief Financial Officer, Treasurer and Assistant Secretary

 

Signature Page to Seventh Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AT HOME RMS INC.

 

AT HOME PROCUREMENT INC.

 

AT HOME GIFT CARD LLC

 

1376 E. 70TH STREET LLC

 

25 PACE BLVD LLC

 

2780 WILMA RUDOLPH BOULEVARD LLC

 

E. WILLIAMS FIELD RD LLC

 

3000 KIRBY DRIVE LLC

 

3551 S 27TH STREET LLC

 

4833 WATERVIEW MEADOW DR LLC

 

10800 ASSEMBLY PARK DR LLC

 

 

 

 

By:

/s/ Judd T. Nystrom

 

 

Name:

Judd T. Nystrom

 

 

Title:

Chief Financial Officer, Treasurer and Assistant Secretary

 

Signature Page to Seventh Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer

 

 

 

By:

/s/ Richard D. Hill, Jr.

 

 

Name:

Richard D. Hill, Jr.

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

/s/ Richard D. Hill, Jr.

 

 

Name:

Richard D. Hill, Jr

 

 

Title:

Managing Director

 

Signature Page to Seventh Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Robert C. Chakarian

 

 

Name:

Robert C. Chakarian

 

 

Title:

Vice President

 

Signature Page to Seventh Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

By:

/s/ Richard A Gere

 

 

Name:

Richard A Gere

 

 

Title:

Managing Director

 

Signature Page to Seventh Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Lynne Ciaccia

 

 

Name:

Lynne Ciaccia

 

 

Title:

Authorized Officer

 

Signature Page to Seventh Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as a Lender

 

 

 

By:

/s/ Jason Nichols

 

 

Name:

Jason Nichols

 

 

Title:

Senior Vice President

 

Signature Page to Seventh Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

ANNEX A

 

COMPOSITE CREDIT AGREEMENT

 

[see attached]

 

--------------------------------------------------------------------------------


 

Composite Credit Agreement reflecting changes pursuant to
First Amendment to Credit Agreement dated as of May 9, 2012,
Second Amendment to Credit Agreement dated as of May 23, 2013

Third Amendment to Credit Agreement dated as of July 28, 2014,

Assumption and Ratification Agreement dated as of September 29, 2014,

Fourth Amendment to Credit Agreement dated as of June 5, 2015,

Fifth Amendment to Credit Agreement dated as of June 16, 2016 and,
Sixth Amendment to Credit Agreement dated as of June 2, 2017,

and Seventh Amendment to Credit Agreement dated as of July 27, 2017

 

 

CREDIT AGREEMENT

 

Dated as of October 5, 2011,
among

 

AT HOME HOLDING III INC.

(formerly known as GRD Holding III Corporation),

 

AT HOME STORES LLC

(as successor in interest to Garden Ridge, L.P.),
as Borrowers,

 

AT HOME HOLDING II INC.,
as Holdings,

 

The GUARANTORS party hereto,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and L/C Issuer

 

The Other Lenders Party Hereto,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

UBS SECURITIES LLC,WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and BookrunnersUBS SECURITIES LLC and,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Syndication AgentsAgent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

 

PAGE

 

 

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

2

 

 

 

Section 1.01.

Defined Terms

2

Section 1.02.

Other Interpretive Provisions

548

Section 1.03.

Accounting Terms

559

Section 1.04.

Rounding

559

Section 1.05.

References to Agreements and Laws

559

Section 1.06.

Times of Day

559

Section 1.07.

Timing of Payment or Performance

559

Section 1.08.

Currency Equivalents Generally

5660

Section 1.09.

Letter of Credit Amounts

5660

 

 

 

ARTICLE 2 THE COMMITMENTS AND CREDIT EXTENSIONS

5660

 

 

 

Section 2.01.

The Revolving Credit Borrowings

5660

Section 2.02.

Borrowings, Conversions and Continuations of Loans

5761

Section 2.03.

Letters of Credit

5963

Section 2.04.

Swing Line Loans

6772

Section 2.05.

Prepayments

705

Section 2.06.

Termination or Reduction of Commitments

726

Section 2.07.

Repayment of Loans

727

Section 2.08.

Interest

727

Section 2.09.

Fees

737

Section 2.10.

Computation of Interest and Fees

738

Section 2.11.

Evidence of Indebtedness

748

Section 2.12.

Payments Generally; Administrative Agent’s Clawback

759

Section 2.13.

Sharing of Payments

7781

Section 2.14.

Increase in Revolving Credit Facility

7782

Section 2.15.

Cash Collateral

7983

Section 2.16.

Defaulting Lenders

804

Section 2.17.

Settlement Amongst Lenders

826

 

 

 

ARTICLE 3 TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

827

 

 

Section 3.01.

Taxes

827

Section 3.02.

Illegality

859

Section 3.03.

Inability To Determine Rates

8590

Section 3.04.

Increased Cost And Reduced Return; Capital Adequacy

8690

Section 3.05.

Funding Losses

8791

Section 3.06.

Matters Applicable to all Requests for Compensation

8792

Section 3.07.

Replacement of Lenders under Certain Circumstances

8893

Section 3.08.

Survival

894

Section 3.09.

Designation of At Home III as Borrower’s Agent

894

 

--------------------------------------------------------------------------------


 

ARTICLE 4 CONDITIONS PRECEDENT TO INITIAL CREDIT EXTENSIONS

905

 

 

Section 4.01.

Conditions to Initial Credit Extensions

905

Section 4.02.

Conditions to All Credit Extensions

959

 

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

96100

 

 

Section 5.01.

Existence, Qualification and Power; Compliance with Laws

96100

Section 5.02.

Authorization; No Contravention

96101

Section 5.03.

Governmental Authorization; other Consents

96101

Section 5.04.

Binding Effect

97101

Section 5.05.

Financial Statements; No Material Adverse Effect

97101

Section 5.06.

Litigation

97102

Section 5.07.

No Default

98102

Section 5.08.

Ownership of Property; Liens

98103

Section 5.09.

Environmental Compliance

98103

Section 5.10.

Taxes

99104

Section 5.11.

ERISA Compliance

99104

Section 5.12.

Subsidiaries; Equity Interests

1005

Section 5.13.

Margin Regulations; Investment Company Act

1016

Section 5.14.

Disclosure

1016

Section 5.15.

Compliance with Laws

1016

Section 5.16.

Intellectual Property; Licenses, Etc.

1026

Section 5.17.

[Reserved]Anti-Corruption Laws and Sanctions

1027

Section 5.18.

Solvency

1027

Section 5.19.

[Reserved]

1027

Section 5.20.

Labor Matters

1027

Section 5.21.

Perfection, Etc.

1027

Section 5.22.

Tax Shelter Regulations

1028

Section 5.23.

PATRIOT Act

1038

 

 

 

ARTICLE 6 AFFIRMATIVE COVENANTS

1038

 

 

Section 6.01.

Financial Statements

1038

Section 6.02.

Certificates; other Information

10410

Section 6.03.

Notices

10813

Section 6.04.

Payment of Obligations

10814

Section 6.05.

Preservation of Existence, Etc.

10914

Section 6.06.

Maintenance of Properties

10914

Section 6.07.

Maintenance of Insurance

10914

Section 6.08.

Compliance with Laws

1105

Section 6.09.

Books and Records

1105

Section 6.10.

Inspection Rights

1105

Section 6.11.

Use of Proceeds

1116

Section 6.12.

Covenant to Guarantee Obligations and Give Security

1117

Section 6.13.

Compliance with Environmental Laws

1149

Section 6.14.

Further Assurances

1149

Section 6.15.

Cash Management

11622

 

--------------------------------------------------------------------------------


 

Section 6.16.

Physical Inventories

11823

 

 

 

ARTICLE 7 NEGATIVE COVENANTS

124

 

 

Section 7.01.

Liens

11924

Section 7.02.

Investments

1227

Section 7.03.

Indebtedness

12530

Section 7.04.

Fundamental Changes

12833

Section 7.05.

Dispositions

12934

Section 7.06.

Restricted Payments

1305

Section 7.07.

Change in Nature of Business

138

Section 7.08.

Transactions with Affiliates

138

Section 7.09.

Burdensome Agreements

1339

Section 7.10.

Use of Proceeds

1349

Section 7.11.

Financial Covenants

13440

Section 7.12.

Amendments of Organization Documents

13440

Section 7.13.

Accounting Changes

13440

Section 7.14.

Prepayments, Etc. of Indebtedness

140

Section 7.15.

Holding Company

13540

Section 7.16.

Deposit Accounts; Credit Card Processors

13541

 

 

 

ARTICLE 8 EVENTS OF DEFAULT AND REMEDIES

141

 

 

Section 8.01.

Events of Default

141

Section 8.02.

Remedies upon Event of Default

13844

Section 8.03.

Right to Cure

144

Section 8.04.

Application of Funds

145

 

 

 

ARTICLE 9 ADMINISTRATIVE AGENT AND OTHER AGENTS

147

 

 

Section 9.01.

Appointment and Authorization of Agents

147

Section 9.02.

Delegation of Duties

149

Section 9.03.

Liability of Agents

149

Section 9.04.

Reliance by Agents

1439

Section 9.05.

Notice of Default

150

Section 9.06.

Credit Decision; Disclosure of Information by Agents

14350

Section 9.07.

Indemnification of Agents

151

Section 9.08.

Agents in their Individual Capacities

14551

Section 9.09.

Successor Agent

151

Section 9.10.

Administrative Agent May File Proofs of Claim

152

Section 9.11.

Collateral and Guaranty Matters

14753

Section 9.12.

Secured Bank Product Agreements, Secured Cash Management Agreements and Secured
Hedge Agreements

14854

Section 9.13.

Other Agents; Arranger and Managers

155

Section 9.14.

Appointment of Supplemental Administrative Agents

14955

 

 

 

ARTICLE 10 MISCELLANEOUS

15056

 

 

Section 10.01.

Amendments, Etc.

15056

Section 10.02.

Notices; Effectiveness; Electronic Communications

158

 

--------------------------------------------------------------------------------


 

Section 10.03.

Waiver; Cumulative Remedies; Enforcement

160

Section 10.04.

Expenses and Taxes

15461

Section 10.05.

Indemnification by the Borrower

15561

Section 10.06.

Payments Set Aside

15662

Section 10.07.

Successors And Assigns

163

Section 10.08.

Confidentiality

1607

Section 10.09.

Setoff

1618

Section 10.10.

Interest Rate Limitation

1628

Section 10.11.

Counterparts

1629

Section 10.12.

Integration; Effectiveness

169

Section 10.13.

Survival of Representations and Warranties

1639

Section 10.14.

Severability

1639

Section 10.15.

Tax Forms

16370

Section 10.16.

Governing Law; Jurisdiction; Etc.

16672

Section 10.17.

WAIVER OF RIGHT TO TRIAL BY JURY

16773

Section 10.18.

Binding Effect

174

Section 10.19.

No Advisory or Fiduciary Responsibility

174

Section 10.20.

Affiliate Activities

16875

Section 10.21.

Electronic Execution of Assignments and Certain other Documents

16975

Section 10.22.

USA PATRIOT ACT

16975

Section 10.23.

Press Releases

1676

Section 10.24.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

176

Section 10.25.

Keepwell

177

 

SCHEDULES

 

I                                                                   Guarantors

E-1                             Excluded Subsidiaries

2.1                               Commitments and Pro Rata Shares

2.03                        Existing Letters of Credit

5.05                        Supplement to Interim Financial Statements

5.08(b)         Owned Real Property

5.08(c)          Leased Real Property

5.08(d)         Other Locations of Tangible Personal Property

5.09                        Environmental Matters

5.11(a)         ERISA Compliance

5.11(d)         Pension Plans

5.12                        Subsidiaries and Other Equity Investments

5.16                        Intellectual Property Matters

5.17(b)         Credit Card Arrangements

5.20                        Labor Matters

6.02                        Collateral Reports

6.14(b)         Mortgaged Properties

7.1                               Existing Liens

7.2                               Existing Investments

 

--------------------------------------------------------------------------------


 

7.3                               Permitted Surviving Debt

7.08                        Transactions with Affiliates

10.02                 Administrative Agent’s Office, Certain Addresses for
Notices

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

Form of

 

A                                                               Committed Loan
Notice

B                                       Swing Line Loan Notice

C                                       Note

D                                       Compliance Certificate

E-1                             Assignment and Assumption

E-2                             Administrative Questionnaire

F                                         Borrowing Base Certificate

G-1                            Holdings Guaranty

G-2                            Subsidiary Guaranty

H                                      Security Agreement

I                                           Form of Mortgage[Reserved]

J                                           Intellectual Property Security
Agreement

K-1                            Opinion Matters — Counsel to Loan Parties

K-2                            Opinion Matters — Local Counsel to Loan Parties

L                                        Credit Card Notification

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into on October 5, 2011
among AT HOME HOLDING III INC. (formerly known as GRD Holding III Corporation),
a Delaware corporation, and AT HOME STORES LLC (as successor in interest to
Garden Ridge, L.P.), a Delaware limited liability company (collectively, the
“Borrower” and each individually, a “Borrower”), AT HOME HOLDING II INC., a
Delaware corporation (“Holdings”), each Guarantor from time to time party
hereto, the each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and UBS SECURITIES LLCWELLS FARGO BANK, NATIONAL ASSOCIATION, as
Joint Lead Arrangers and Bookrunners, UBS SECURITIES LLC and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Syndication Agent, and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

PRELIMINARY STATEMENTS

 

A.                                    Pursuant to the Stock Purchase Agreement,
dated as of July 12, 2011 (the “Acquisition Agreement”), among Garden Holdings
Inc., a Delaware corporation (the “Company”), the sellers named therein (the
“Sellers”), and the Borrower, the Borrower will acquire (in part directly and in
part through an indirect contribution of rollover equity by the Sellers to the
Borrower, as contemplated by the contribution agreement referred to in the
Acquisition Agreement) 100% of the issued and outstanding shares of capital
stock or other equity interests of the Company (the “Acquisition”) in accordance
with the terms thereof.

 

B.                                    The Borrower will enter into the Term Loan
Facility(1).

 

C.                                    Holdings or the Borrower will obtain $85
million of junior financing pursuant to the Mezzanine Facility.(2)

 

D.                                    Borrower has requested that, immediately
upon the satisfaction in full of the conditions precedent set forth in Article 4
below, the Lenders make available to the Borrower a revolving credit facility
for the making of revolving loans and the issuance of letters of credit for the
account of the Borrower, from time to time.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

--------------------------------------------------------------------------------

(1) As defined in this Agreement prior to giving effect to the Fourth Amendment.

 

(2) As defined in this Agreement prior to giving effect to the First Amendment.

 

--------------------------------------------------------------------------------


 

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01.                          Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“ABL Priority Collateral” has the meaning specified in the Intercreditor
Agreement.

 

“Acceptable Credit Card Processor” means any major credit or debit card
processor (including Visa, MasterCard, American Express, Diners Club, and other
processors reasonably acceptable to the Agent in its Permitted Discretion).

 

“Acceptable Document of Title” means, with respect to any Inventory, a bill of
lading or other Document (as defined in the Uniform Commercial Code) that (a) is
issued by a common carrier which is not an Affiliate of any Loan Party which is
in actual possession of such Inventory, (b) is issued to the order of the
Borrower or Procurement Company, as applicable, or, if so requested by the
Administrative Agent, to the order of the Administrative Agent, (c) names the
Administrative Agent as a notify party and bears a conspicuous notation on its
face of the Administrative Agent’s security interest therein, (d) is not subject
to any Lien (other than in favor of the Administrative Agent or a Term Loan
Agent), and (e) is on terms otherwise reasonably acceptable to the
Administrative Agent in its Permitted Discretion.

 

“Account” means “accounts” or “payment intangibles” (each as defined in the
Uniform Commercial Code), and also means a right to payment of a monetary
obligation, whether or not earned by performance, (a) for property that has been
or is to be sold, leased, licensed, assigned, or otherwise disposed of, (b) for
services rendered or to be rendered or (c) arising out of the use of a credit or
charge card or information contained on or for use with the card.

 

“ACH” means automated clearing house transfers.

 

“Acquisition” as defined in the Preliminary Statements to this Agreement.

 

“Acquisition Agreement” as defined in the Preliminary Statements to this
Agreement.

 

“ACH” means automated clearing house transfers.

 

“Adjustment Date” means the first day of each Fiscal Quarterfiscal quarter,
commencing at the end of the first full Fiscal Quarterfiscal quarter after the
Closing Date.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control

 

2

--------------------------------------------------------------------------------


 

with the Person specified.  “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise.  “Controlling” and “Controlled” have meanings correlative
thereto.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Agent-Related Persons” means each Agent, together with its Affiliates, and the
officers, directors, employees, agents, attorneys-in-fact, trustees and advisors
of such Persons and Affiliates.

 

“Agents” means, collectively, Bank of America, in its capacity as the
Administrative Agent and the Syndication Agent.

 

“Aggregate Commitments” means the Commitments of all the Lenders.  The Aggregate
Commitment of all Lenders shall be $21350,000,000 on the FifthSeventh Amendment
Effective Date, as such amount may be increased or reduced from time to time in
accordance with the terms of this Agreement.

 

“Agreement” means this Credit Agreement.

 

“Anticipated Cure Deadline” has the meaning specified in Section 8.03(c).

 

“Anti-Corruption Laws” means (a) the U.S. Foreign Corrupt Practices Act of 1977,
as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which a Loan Party or Subsidiary thereof is located or doing
business.

 

“Applicable Rate” means:

 

(a)                                 From and after the ThirdSeventh Amendment
Effective Date until the first Adjustment Date occurring after the first full
fiscal quarter following the ThirdSeventh Amendment Effective Date, the
percentages set forth in Level III of the pricing grid below; and

 

(b)                                 From and after the first Adjustment Date
occurring after the first full fiscal quarter following the ThirdSeventh
Amendment Effective Date and on each Adjustment Date thereafter, the Applicable
Rate shall be determined from the following pricing grid based upon the Average
Daily Availability for the most recent fiscal quarter ended immediately
preceding such Adjustment Date; provided that, until the first Adjustment Date
occurring after first full fiscal quarter ending after the ThirdSeventh
Amendment Effective Date, the Applicable Rate shall be established at Level III
(even if the Average Daily Availability for Level III has been met); provided
further that, notwithstanding anything to the contrary set forth herein, upon
the occurrence of an Event of Default, the Administrative Agent may, and at the
direction of the Required Lenders shall, immediately increase the Applicable
Rate to that set forth in Level I (even if the Average Daily Availability
requirements for a different Level have been met); provided further that, if any
Borrowing Base Certificates are at any time restated or otherwise revised
(including as a result of an audit) or if the information set forth in any
Borrowing Base

 

3

--------------------------------------------------------------------------------


 

Certificates otherwise proves to be false or incorrect such that the Applicable
Rate would have been higher than was otherwise in effect during any period,
without constituting a waiver of any Default or Event of Default arising as a
result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any applicable periods and shall be due and
payable on demand.

 

Applicable Rate

 

Pricing
Level

 

Average Daily
Availability

 

Eurodollar Rate
and Letters of
Credit

 

Base Rate

 

I

 

Less than or equal to $35100,000,000

 

1.75

%

0.75

%

II

 

Greater than $35100,000,000 but less than or equal to $8150,000,000

 

1.50

%

0.50

%

III

 

Greater than $8150,000,000

 

1.25

%

0.25

%

 

“Appraisal Percentage” means 90%; provided during the period beginning August 15
and ending on November 30 of each year, Appraisal Percentage shall mean 92.5%.

 

“Appraised Value” means the appraised orderly liquidation value, net of costs
and expenses to be incurred in connection with any such liquidation, which value
is expressed as a percentage of Cost of Eligible Inventory as set forth in the
Inventory stock ledger of the Borrower or Procurement Company, as applicable,
which value shall be determined from time to time by reference to the most
recent appraisal undertaken by an independent appraiser engaged by the
Administrative Agent.

 

“Approved Domestic Bank” has the meaning specified in clause (b) of the
definition of “Cash Equivalents”.

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Arrangers” means each of Merrill Lynch, Pierce, Fenner & Smith Incorporated,
and UBS SecuritiesWells Fargo Bank, National Association, in their capacities as
exclusive lead arrangers and bookrunners.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

4

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1.

 

“At Home III” means At Home Holding III Inc., a Delaware corporation.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended January 28, 2012 and
the related consolidated statement of income or operations and cash flows for
such fiscal year of the Company and its Subsidiaries, including the notes
thereto.

 

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of:

 

(a)                                 the Loan Cap

 

minus

 

(b)                                 the Total Outstandings.

 

In calculating Availability at any time and for any purpose under this
Agreement, the Borrower shall certify to the Administrative Agent that all
accounts payable and Taxes are being paid on a timely basis.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the Commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria or
in the determination of Appraised Value, such Reserves as the Administrative
Agent from time to time determines in its Permitted Discretion as being
appropriate (a) to reflect the impediments to the Agents’ ability to realize
upon the Collateral, (b) to reflect claims and liabilities that the
Administrative Agent determines will need to be satisfied in connection with the
realization upon the Collateral, (c) to reflect criteria, events, conditions,
contingencies or risks which adversely affect any component of the Borrowing
Base or the assets, business, financial performance or financial condition of
any Loan Party, (d) to reflect that a Default or an Event of Default then exists
or (e) to reflect any restrictions in the Term Loan Documents on the incurrence
of Indebtedness by the Loan Parties, but only to the extent that such
restrictions reduce, or with the passage of time could reduce, the amounts
available to be borrowed hereunder in order for the Loan Parties to comply with
the Term Loan Documents.  Without limiting the generality of the foregoing,
Availability Reserves

 

5

--------------------------------------------------------------------------------


 

may include, in the Administrative Agent’s Permitted Discretion, (but are not
limited to) Reserves based on: (i) (A) rent (not to exceed two months rent for
each location plus any past due rent) (A) for any Store locations and (B) for
each distribution center leased by a Loan Party unless, in each case, the
applicable lessor has delivered to the Administrative Agent, as applicable, a
Collateral Access Agreement; (ii) customs duties, and other costs to release
Inventory which is being imported into the United States; (iii) outstanding
Taxes and other governmental charges, including, without limitation, ad valorem,
real estate, personal property, sales, claims of the PBGC and other Taxes which
may have priority over the interests of the Administrative Agent in any
Collateral; (iv) salaries, wages, vacation pay and benefits due and owing to
employees of any Loan Party, (v) Customer Credit Liabilities, (vi) customer
deposits, (viiivii) Reserves for reasonably anticipated changes in the Appraised
Value of Eligible Inventory between appraisals, (viii) warehousemen’s, carrier’s
or bailee’s charges and other Permitted Encumbrances which may have priority
over the interests of the Administrative Agent in any Collateral, (ix) amounts
due to vendors on account of consigned goods, and (x) at any time that
Availability is less than 25.0% of the Loan Cap, Reserves to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to any Secured Bank Product Agreement, Secured Hedge Agreement or
Secured Cash Management Agreement then provided or outstanding.  The amount of
any Reserve established by the Administrative Agent hereunder shall have a
reasonable relationship to the event, condition or other matter which is the
basis for such Reserve.

 

“Average Daily Availability” means the average daily Availability for the
immediately preceding Fiscal Quarterfiscal quarter.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank Product Agreement” means any agreement relating to services of facilities
provided on account of (a) purchase cards, (b) leasing, (c) factoring, and
(d) supply chain finance services (including, without limitation, trade payable
services and supplier accounts receivable purchases), but excluding any Cash
Management Agreement.

 

“Bank Product Provider” means any Person that (i) at the time it enters into a
Bank Product Agreement, is a Lender or an Affiliate of a Lender, or (ii) is, as
of the Closing Date, a Lender or an Affiliate of a Lender and a party to a Bank
Product Agreement, in each case, in its capacity as a party to such Bank Product
Agreement.

 

“Bankers’ Acceptance” means a time draft or bill of exchange or other deferred
payment obligation relating to a commercial Letter of Credit which has been
accepted by the L/C Issuer.

 

6

--------------------------------------------------------------------------------


 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1%.  The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such prime rate announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Blocked Account” has the meaning provided in Section 6.15(b).

 

“Blocked Account Agreement” means, with respect to an account established by a
Loan Party, an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, establishing control (as defined in the Uniform Commercial
Code) of such Blocked Account by the Administrative Agent (for the benefit of
itself and the other Secured Parties) and whereby the bank maintaining such
account agrees, during a Cash Dominion Trigger Period, to comply only with the
instructions originated by the Administrative Agent without the further consent
of any Loan Party.

 

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

 

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrower Notice” has the meaning specified in Section 6.14(b)(iii).

 

“Borrower Parties” means the collective reference to the Borrower and its
Restricted Subsidiaries, and “Borrower Party” means any one of them.

 

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)                                 the face amount of Eligible Credit Card
Receivables multiplied by the Credit Card Advance Rate;

 

plus

 

(b)                                 the Cost of Eligible Inventory, net of
Inventory Reserves, multiplied by the product of Appraisal Percentage multiplied
by the Appraised Value of Eligible Inventory;

 

plus

 

7

--------------------------------------------------------------------------------


 

(c)                                  at any time other than during a Cash
Dominion Trigger Period, the lesser of (x) 100% of Borrowing Base Eligible Cash
Collateral and (y) $20,000,000;

 

minus

 

(d)                                 without duplication, the then amount of all
Availability Reserves.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be required by the Agent to
reflect the components of and reserves against the Borrowing Base as provided
for hereunder from time to time), executed and certified as accurate and
complete by a Responsible Officer of the Borrower which shall include
appropriate exhibits, schedules, supporting documentation, and additional
reports as reasonably requested by the Administrative Agent.

 

“Borrowing Base Eligible Cash Collateral” means cash that is unrestricted and in
the Borrowing Base Eligible Cash Collateral Account.

 

“Borrowing Base Eligible Cash Collateral Account” means a segregated deposit
account in the name of the Borrower subject to a Blocked Account Agreement, in
which only Borrowing Base Eligible Cash Collateral shall be deposited.

 

“Borrowing Base Reporting Recovery Event” shall mean Availability is at least
the greater of (i) $18,750,000 and (ii) 12.5% of the Loan Cap for thirty (30)
consecutive days and no Event of Default is outstanding during such thirty (30)
day period.

 

“Borrowing Base Reporting Trigger Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrower to
maintain Availability of at least the greater of (x) $18,750,000, and (y) 12.5%
of the Loan Cap for five (5) consecutive days.

 

“Borrowing Base Reporting Trigger Period” shall mean the period after a
Borrowing Base Reporting Trigger Event and prior to a Borrowing Base Reporting
Recovery Event.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capital Expenditures” means, as of any date for the applicable period then
ended, all capital expenditures of the Borrower Parties on a consolidated basis
for such period, as determined in accordance with GAAP.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
at Bank of America in the name of the Administrative Agent and under the sole
dominion and control of the Administrative Agent, and otherwise established in a
manner satisfactory to the Administrative Agent.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Secured Parties, as collateral for
L/C Obligations, Obligations in

 

8

--------------------------------------------------------------------------------


 

respect of Swing Line Loans, or obligations of Lenders to fund participations in
respect of either thereof (as the context may require), cash or deposit account
balances or, if the L/C Issuer or Swing Line Lender benefitting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to (a) the
Administrative Agent and (b) the L/C Issuer or the Swing Line Lender (as
applicable).  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Dominion Recovery Event” shall mean Availability is at least the greater
of (i) $15,000,000 and (ii) 10.0% of the Loan Cap for thirty (30) consecutive
days and no Event of Default is outstanding during such thirty (30) day period;
provided that for the purposes of  Section 6.15 a Cash Dominion Trigger Event
may be discontinued only two (2) times in any twelve (12) month period, and the
termination of a Cash Dominion Trigger Event as provided herein shall in no way
limit, waive or delay the occurrence of a subsequent Cash Dominion Trigger Event
in the event that the conditions set forth in this definition again arise.

 

“Cash Dominion Trigger Event” means either (i) the occurrence and continuance of
any Event of Default, or (ii) the failure of the Borrower to maintain
Availability of at least the greater of (x) $105,000,000, and (y) 120.50% of the
Loan Cap for five (5) consecutive days, or (iii) Availability is less than
$7,500,000 at any timeBusiness Days.

 

“Cash Dominion Recovery Event” shall mean Availability is at least the greater
of (i) $10,000,000 and (ii) 12.5% of the Loan Cap for thirty (30) consecutive
days and no default is outstanding during such thirty (30) day period; provided
that for the purposes of  Section 6.15 a Cash Dominion Trigger Event may be
discontinued only two (2) times in any twelve month period, and the termination
of a Cash Dominion Trigger Event as provided herein shall in no way limit, waive
or delay the occurrence of a subsequent Cash Dominion Trigger Event in the event
that the conditions set forth in this definition again arise.

 

“Cash Dominion Trigger Period” shall mean the period after a Cash Dominion
Trigger Event and prior to a Cash Dominion Recovery Event.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries:

 

(a)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof having maturities of not more than twenty four months
from the date of acquisition thereof; provided, that the full faith and credit
of the United States is pledged in support thereof;

 

(b)                                 time deposits with, or insured certificates
of deposit or bankers’ acceptances of, any commercial bank that (i) (A) is a
Lender or (B) is organized under the laws of the United States, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated at
least P-1 (or the then equivalent grade) by Moody’s or

 

9

--------------------------------------------------------------------------------


 

at least “A-1” (or the then equivalent grade by S&P), and (iii) has combined
capital and surplus of at least $250,000,000 (any such bank being an “Approved
Domestic Bank”), in each case with maturities of not more than three hundred and
sixty (360) days from the date of acquisition thereof;

 

(c)                                  commercial paper and variable or fixed rate
notes issued by an Approved Domestic Bank (or by the parent company thereof) or
any variable rate note issued by, or guaranteed by a domestic corporation rated
A -1 (or the equivalent thereof) or better by S&P or P -1 (or the equivalent
thereof) or better by Moody’s, in each case with maturities of not more than
three hundred and sixty (360) days from the date of acquisition thereof;

 

(d)                                 marketable short-term money market and
similar funds (including such funds investing a portion of their assets in
municipal securities) having a rating of at least P-1 or A-1 from either Moody’s
or S&P, respectively (or, if at any time neither Moody’s nor S&P shall be rating
such obligations, an equivalent rating from another nationally recognized
statistical rating agency selected by the Borrower);

 

(e)                                  repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $250,000,000 for
direct obligations issued by or fully guaranteed or insured by the United States
government or any agency or instrumentality of the United States in which such
Person shall have a perfected first priority security interest (subject to no
other Liens) and having, on the date of purchase thereof, a fair market value of
at least 100% of the amount of the repurchase obligations;

 

(f)                                   Investments, classified in accordance with
GAAP as Current Assets of the Borrower or any of its Restricted Subsidiaries, in
money market investment programs registered under the Investment Company Act of
1940, which are administered by financial institutions having capital of at
least $250,000,000, and the portfolios of which are limited such that at least
95% of such investments are of the character, quality and maturity described in
clauses (a), through (e) of this definition;

 

(g)                                  investment funds investing at least 95% of
their assets in securities of the types (including as to credit quality and
maturity) described in clauses (a) through (f) above; and

 

(h)                                 solely with respect to any Restricted
Subsidiary that is a Foreign Subsidiary, (x) such local currencies in those
countries in which such Foreign Subsidiary transacts business from time to time
in the ordinary course of business and (y) investments of comparable tenor and
credit quality to those described in the foregoing clauses (a) through
(g) customarily utilized in countries in which such Foreign Subsidiary operates
for short term cash management purposes.

 

“Cash Interest Charges” means, as of any date for the applicable period ending
on such date with respect to the Borrower Parties on a consolidated basis,
Consolidated Interest Charges that have been paid or are payable in cash during
such period net of cash interest income.

 

10

--------------------------------------------------------------------------------


 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements to any Loan
Party.

 

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, or (ii) is,
as of the Closing Date, a Lender or an Affiliate of a Lender and a party to a
Cash Management Agreement, in each case, in its capacity as a party to such Cash
Management Agreement.

 

“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any of its Restricted Subsidiaries of any casualty insurance
proceeds or condemnation awards in respect of any asset, including but not
limited to Inventory, equipment, fixed assets or real property (including any
improvements thereon).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“Change of Control” means the earliest to occur of:

 

(a)                                 the consummation of any transaction
(including, without limitation, any merger or consolidation), the result of
which is that any Person (including any “person” (as that term is used in
Section 13(d) of the Security Exchange Act of 1934, as amended), other than the
Permitted Holders, shall have the power, directly or indirectly, to vote or
direct the voting of securities having a majority of the ordinary voting power
for the election of directors of Holdings or, after a Consolidating Merger, the
Consolidated Entity; or

 

(b)                                 the direct or indirect sale, lease,
transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of Holdings and its Subsidiaries
taken as a whole or the Borrower and its Subsidiaries taken as a whole to any
Person (including any “person” (as that term is used in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended) other than one or more Permitted
Holders; or

 

(c)                                  any “Change of Control” (or any comparable
term) in any document pertaining to the Term Loan Facilities or any Senior
Secured Debt in each case with an aggregate outstanding principal amount in
excess of the Threshold Amount; or

 

(d)                                 other than in the case of a Consolidating
Merger, At Home III shall cease to be a wholly owned Subsidiary of Holdings.

 

“Closing Date” means the first date all the conditions precedent in Article 4
are satisfied or waived in accordance with Article 4.

 

“Closing Material Adverse Effect” has the meaning set forth in Section 4.01(e).

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

11

--------------------------------------------------------------------------------


 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Administrative Agent executed by (a) a bailee or other
Person in possession of Collateral, and (b) any landlord of real property leased
by any Loan Party, pursuant to which such Person (i) acknowledges the
Administrative Agent’s Lien on the Collateral, (ii) releases or subordinates
such Person’s Liens in the Collateral held by such Person or located on such
real property, (iii) provides the Administrative Agent with access to the
Collateral held by such bailee or other Person or located in or on such real
property, (iv) as to any landlord, provides the Administrative Agent with a
reasonable time to sell and dispose of the Collateral from such real property,
and (v) makes such other agreements with the Administrative Agent as the
Administrative Agent may reasonably require.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, IP Security Agreement
Supplements, the Blocked Account Agreements, the Credit Card Notifications,
security agreements, pledge agreements, control agreements or other similar
agreements delivered to the Administrative Agent and the Lenders pursuant to
Section 6.12, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

 

“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be increased or
decreased from time to time in accordance with this Agreement.

 

“Commitment Fee” means 0.25% per annum.

 

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A.

 

“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be increased or
decreased from time to time in accordance with this Agreement.

 

12

--------------------------------------------------------------------------------


 

“Commitment Fee” means 0.25% per annum

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning set forth in the Preliminary Statements.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Concentration Account” has the meaning set forth in Section 6.15(d).

 

“Consolidated Cash EBITDA” has the meaning specified in the First Lien Credit
Agreement as in effect on the Fourth Amendment Effective Date.

 

“Consolidated Cash Taxes” means, as of any date for the applicable period ending
on such date with respect to the Borrower Parties on a consolidated basis, the
aggregate of all income, franchise and similar taxes, as determined in
accordance with GAAP, to the extent the same are payable in cash with respect to
such period.

 

“Consolidated EBITDA” means, as of any date for the applicable period ending on
such date with respect to any Person and its Restricted Subsidiaries on a
consolidated basis, the sum of (a) Consolidated Net Income, plus (b) an amount
which, in the determination of Consolidated Net Income for such period, has been
deducted for, without duplication,

 

(i)                                     total interest expense determined in
accordance with GAAP (including, to the extent deducted and not added back in
computing Consolidated Net Income, (a) amortization of original issue discount
resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers’ acceptances, (c) non-cash interest payments, (d) the
interest component of Capitalized Leases, (e) net payments, if any, made (less
net payments, if any, received) pursuant to interest rate Swap Contracts with
respect to Indebtedness, (f) amortization of deferred financing fees, debt
issuance costs, commissions, fees and expenses, and (g) any expensing of bridge,
commitment and other financing fees) and, to the extent not reflected in such
total interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations,

 

(ii)                                  provision for taxes based on income,
profits or capital of the Borrower and the Restricted Subsidiaries, including,
without limitation, federal, state, franchise and similar taxes (such as
Delaware franchise tax, Pennsylvania capital tax or Texas margin tax) and
foreign withholding taxes paid or accrued during such period including penalties
and interest related to such taxes or arising from any tax examinations,

 

(iii)                               depreciation and amortization expense
(including amortization of intangible assets),

 

13

--------------------------------------------------------------------------------


 

(iv)                              non-cash expenses resulting from any employee
benefit or management compensation plan or the grant of stock appreciation or
similar rights, stock options, restricted stock or other rights or equity
incentive programs to employees of Holdings, the Borrower or any Restricted
Subsidiary pursuant to a written plan or agreement or the treatment of such
options under variable plan accounting,

 

(v)                                 any costs or expenses incurred pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement, to the extent that such costs or expenses are funded with cash
proceeds contributed to the capital of Holdings or net cash proceeds of an
issuance of Equity Interests of Holdings (other than Disqualified Equity
Interests),

 

(vi)                              all extraordinary, non-recurring or unusual
charges,

 

(vii)                           costs and expenses in connection with store
openings; provided that the aggregate amount of add backs made pursuant to this
clause (vii) when added to the aggregate amount of add backs made pursuant to
clauses (ix), (xix) and (xxi) below, shall not exceed an amount equal to 15% of
Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended prior to the determination date (without giving effect to any
adjustments pursuant to this clause (vii) or clauses (ix), (xix) and
(xxi) below),

 

(viii)                        cash expenses and employee bonuses incurred in
connection with, or in anticipation of, the Transaction,

 

(ix)                              cash restructuring charges or reserves and
business optimization expense, including any restructuring costs and integration
costs incurred in connection with Permitted Acquisitions after the Closing Date,
project start-up costs, costs related to the closure and/or consolidation of
facilities, retention charges, contract termination costs, recruiting,
retention, relocation, severance and signing bonuses and expenses, transaction
fees and expenses (including those in connection with, to the extent permitted
hereunder, any Investment, any Debt Issuance, any Equity Issuance, any
Disposition, or any Casualty Event, in each case, whether or not consummated),
systems establishment costs, conversion costs and excess pension charges,
consulting fees and any one-time expense relating to enhanced accounting
function, or costs associated with becoming a public company or any other costs
(including legal services costs) incurred in connection with any of the
foregoing; provided that the aggregate amount of add backs made pursuant to this
clause (ix) when added to the aggregate amount of add backs made pursuant to
clause (vii) above and clause (xix) below, shall not exceed an amount equal to
15% of Consolidated EBITDA for the period of four consecutive fiscal quarters
most recently ended prior to the determination date (without giving effect to
any adjustments pursuant to this clause (ix) or clause (vii) above or clause
(xix) below);

 

(x)                                 any losses (or minus any gains) realized
upon the disposition of property outside of the ordinary course of business,

 

14

--------------------------------------------------------------------------------


 

(xi)                              any (x) expenses, charges or losses that are
covered by indemnification or other reimbursement provisions in connection with
any Investment, Permitted Acquisition or any sale, conveyance, transfer or other
disposition of assets permitted under this Agreement or (y) expenses, charges or
losses with respect to liability or casualty events or business interruption
covered by insurance, in each case to the extent actually reimbursed, or, so
long as the Borrower has made a determination that reasonable evidence exists
that such indemnification or reimbursement will be made, and only to the extent
that such amount is (A) not denied by the applicable indemnifying party, obligor
or insurer in writing and (B) in fact indemnified or reimbursed within eighteen
(18) months of such determination (with a deduction in the applicable future
period for any amount so added back to the extent not so indemnified or
reimbursed within such eighteen (18) months),

 

(xii)                           to the extent covered by insurance and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is (A) not denied in writing by
the applicable insurer and (B) in fact reimbursed within 365three hundred and
sixty-five (365) days of the date of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
reimbursed within such 365three hundred and sixty-five (365) days), expenses,
charges or losses with respect to liability or casualty events or business
interruption,

 

(xiii)                        management fees permitted under Section 7.08(d),

 

(xiv)                       any non-cash purchase accounting adjustment and any
step-ups with respect to re-valuing assets and liabilities in connection with
the Transaction or any Investment permitted under Section 7.02,

 

(xv)                          non cash-losses from Joint Ventures and non-cash
minority interest reductions,

 

(xvi)                       fees and expenses in connection with the exchanges
or refinancings permitted by Section 7.14,

 

(xvii)                    expenses representing the implied principal component
under Synthetic Lease Obligations,

 

(xviii)                 other expenses of such Person and its Restricted
Subsidiaries reducing Consolidated Net Income which do not represent a cash item
in such period or any future period,

 

(xix)                       the amount of net cost savings, operating expense
reductions, other operating improvements and acquisition synergies projected by
the Borrower in good faith to be realized during such period (calculated on a
pro forma basis as though such items had been realized on the first day of such
period) as a result of actions taken or to be taken in connection with the
Transaction, any acquisition or disposition by the

 

15

--------------------------------------------------------------------------------


 

Borrower or any Restricted Subsidiary or any operational changes (including,
without limitation, operational changes arising out of the modification of
contractual arrangements (including, without limitation, renegotiation of lease
agreements, utilities and logistics contracts and insurance policies, as well as
purchases of leased real properties)) or headcount reductions, net of the amount
of actual benefits realized during such period that are otherwise included in
the calculation of Consolidated EBITDA from such actions, provided that (A) a
duly completed certificate signed by a Responsible Officer of the Borrower shall
be delivered to the Administrative Agent together with the Compliance
Certificate required to be delivered pursuant to Section 6.02, certifying that
(x) such cost savings, operating expense reductions and synergies are reasonably
expected and factually supportable as determined in good faith by the Borrower,
and (y) such actions are to be taken within (I) in the case of any such cost
savings, operating expense reductions and synergies in connection with the
Transaction, twelve (12) months after the Closing Date and (II) in all other
cases, within twelve (12) months after the consummation of the acquisition or
disposition, which is expected to result in such cost savings, expense
reductions or synergies, (B) no cost savings, operating expense reductions and
synergies shall be added pursuant to this clause (xix) to the extent duplicative
of any expenses or charges otherwise added to Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, for such period, (C) to the extent
that any cost savings, operating expense reductions and synergies are not
associated with the Transaction, all steps shall have been taken for realizing
such savings, (D) projected amounts (and not yet realized) may no longer be
added in calculating Consolidated EBITDA pursuant to this clause (xix) to the
extent occurring more than four (4) full fiscal quarters after the specified
action taken in order to realize such projected cost savings, operating expense
reductions and synergies and (E) the aggregate amount of add backs made pursuant
to this clause (xix), when added to the aggregate amount of add backs made
pursuant to clauses (vii) andclause (ix) above, shall not exceed an amount equal
to 15% of Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters most recently ended prior to the determination date (without giving
effect to any adjustments pursuant to this clause (xix) or clauses
(vii) orclause (ix) above),

 

(xx)                          the amount of expenses relating to payments made
to option holders of any direct or indirect parent company of the Borrower or
any of its direct or indirect parent companies in connection with, or as a
result of, any distribution being made to shareholders of such Person or its
direct or indirect parent companies, which payments are being made to compensate
such option holders as though they were shareholders at the time of, and
entitled to share in, such distribution, in each case to the extent permitted
hereunder provided that the aggregate amount of add backs made pursuant to this
clause (xx) shall not exceed $20,000,000 in any four (4) fiscal quarter period,
and

 

(xxi)                       costs of surety bonds incurred in such period in
connection with financing activities; provided that the aggregate amount of add
backs made pursuant to this clause (xxi) when added to the aggregate amount of
add backs made pursuant to clauses (vii),clause (ix) and (xix) above, shall not
exceed an amount equal to 10% of Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters most recently

 

16

--------------------------------------------------------------------------------


 

ended prior to the determination date (without giving effect to any adjustments
pursuant to this clause (xxi) or clauses (vii), (ix) and (xix) above), minus

 

(c)                                  an amount which, in the determination of
Consolidated Net Income, has been included for

 

(i)                                     all extraordinary, non-recurring or
unusual gains and non cash income during such period, and

 

(ii)                                  any gains realized upon the disposition of
property outside of the ordinary course of business, plus/minus

 

(d)                                 unrealized losses/gains in respect of Swap
Contracts, all as determined in accordance with GAAP, minus

 

(e)                                  the amount of Restricted Payments made in
reliance on Sections 7.06(e)(i), 7.06(e)(ii), Section 7.06(e)(vii) or
7.06(h) (except to the extent that (x) the amount paid with such Restricted
Payments by Holdings would not, if the respective expense or other item had been
incurred directly by the Borrower, have reduced Consolidated EBITDA determined
in accordance with this definition or (y) such Restricted Payment is paid by the
Borrower in respect of an expense or other item that has resulted in, or will
result in, a reduction of Consolidated EBITDA, as calculated pursuant to this
definition).

 

Notwithstanding anything to the contrary, to the extent included in Consolidated
Net Income, there shall be excluded in determining Consolidated EBITDA for any
period any income (loss) for such period attributable to the early
extinguishment of (i) Indebtedness, (ii) obligations under any Swap Contracts or
(iii) other derivative instruments.

 

“Consolidated Entity” has the meaning specified in the definition of
“Consolidating Merger.”

 

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA for such period minus (ii) all
Consolidated Cash Taxes, minus (iii) Unfinanced Capital Expenditures made during
such period to (b) the sum of all Consolidated Scheduled Funded Debt Payments of
the Borrower Parties for the most recently completed Measurement Period, all as
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Funded Indebtedness” means all Indebtedness of a Person and its
Restricted Subsidiaries on a consolidated basis, in an amount that would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP (but (x) excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition and (y) any Indebtedness that
is issued at a discount to its initial principal amount shall be calculated
based on the entire principal amount thereof), excluding (i) net obligations
under any Swap Contract, (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of the applicable Person and is
expected to be paid in a fiscal quarter immediately following the date of

 

17

--------------------------------------------------------------------------------


 

determination of the Consolidated Funded Indebtedness, (iii) any deferred
compensation arrangements, or (iv) any non-compete or consulting obligations
incurred in connection with Permitted Acquisitions, or (v) obligations in
respect of letters of credit, except to the extent of unreimbursed amounts
thereunder; provided that any unreimbursed amount under commercial letters of
credit shall not be counted as Consolidated Funded Indebtedness until three
(3) Business Days after such amount is drawn.  The amount of Consolidated Funded
Indebtedness for which recourse is limited either to a specified amount or to an
identified asset of such Person shall be deemed to be equal to such specified
amount (or, if less, the fair market value of such identified asset).

 

“Consolidated Interest Charges” means, as of any date for the applicable period
ending on such date with respect to any Person and its Restricted Subsidiaries
on a consolidated basis, interest expense (including the amortization of debt
discount and premium, the interest component under Capitalized Leases and the
implied interest component under Synthetic Lease Obligations, but excluding, to
the extent included in interest expense, (i) fees and expenses associated with
the consummation of the Transaction, (ii) annual agency fees paid to the
Administrative Agent or to a Term Loan Agent, (iii) costs associated with
obtaining Swap Contracts and (iv) fees and expenses associated with any
Investment permitted under Section 7.02, Equity Issuance or Debt Issuance
(whether or not consummated)), as determined in accordance with GAAP, to the
extent the same are payable in cash with respect to such period.

 

“Consolidated Net Income” means, as of any date for the applicable period ending
on such date with respect to any Person and its Restricted Subsidiaries on a
consolidated basis, net income (excluding, without duplication,
(i) extraordinary items, (ii) any amounts attributable to Investments in any
Unrestricted Subsidiary or Joint Venture to the extent that either (x) such
amounts have not been distributed in cash to such Person and its Restricted
Subsidiaries during the applicable period, (y) such amounts were not earned by
such Unrestricted Subsidiary or Joint Venture during the applicable period or
(z) there exists in respect of any future period any encumbrance or restriction
on the ability of such Unrestricted Subsidiary or Joint Venture to pay dividends
or make any other distributions in cash on the Equity Interests of such
Unrestricted Subsidiary or Joint Venture held by such Person and its Restricted
Subsidiaries, (iii) the cumulative effect of foreign currency translations
during such period to the extent included in Consolidated Net Income, (iv) the
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Restricted Subsidiaries (except to the extent required for any
calculation of Consolidated EBITDA on a Pro Forma Basis) and (v) net income of
any Restricted Subsidiary (other than a Loan Party) for any period to the extent
that, during such period, there exists any encumbrance or restriction on the
ability of such Restricted Subsidiary to pay dividends or make any other
distributions in cash on the Equity Interests of such Restricted Subsidiary held
by such Person and its Restricted Subsidiaries, except to the extent that such
net income is distributed in cash during such period to such Person or to a
Restricted Subsidiary of such Person that is not itself subject to any such
encumbrance or restriction) as determined in accordance with GAAP.

 

“Consolidated Scheduled Funded Debt Payments” means, as of any date for the
applicable period ending on such date with respect to the Borrower Parties on a
consolidated basis, the sum of (a) Cash Interest Charges during such period plus
(b) all scheduled payments of

 

18

--------------------------------------------------------------------------------


 

principal (and with respect to any Term Loan, as such payments may be adjusted
in accordance with the applicable Term Loan Documents as a result of any
prepayment of the Term Loans) during such period on Consolidated Funded
Indebtedness that constitutes Funded Debt (including the implied principal
component of payments due on Capitalized Leases and Synthetic Lease Obligations
during such period), as determined in accordance with GAAP.

 

“Consolidating Merger” means a merger of any combination of At Home III,
Holdings, and At Home Group Inc. (formerly known as GRD Holding I Corporation),
a Delaware corporation, into a single entity (the “Consolidated Entity”) in
contemplation of an issuance by the Consolidated Entity of its common Equity
Interests in a public offering; provided that (i) upon any Consolidating Merger
involving (x) At Home III, references to the “Borrower” in this Agreement shall
mean the Consolidated Entity and/or At Home Stores LLC, as applicable, and
(y) Holdings, references to “Holdings” in this Agreement shall, to the extent
applicable, mean the Consolidated Entity, and to the extent not applicable, be
disregarded; (ii) the representations and warranties contained in Article 5, to
the extent applicable, shall be true with respect to the Consolidated Entity;
(iii) immediately before and immediately after giving effect to such
Consolidating Merger, no Default or Event of Default shall have occurred and be
continuing; and (iv) upon request by the Administrative Agent, At Home III and
Holdings shall deliver such certifications, certificates, joinders, agreements,
financial information, or opinions of counsel, that the Administrative Agent
deems necessary to confirm (x) the continuing validity and perfection of the
Secured Parties’ security interests in the Collateral and (y) the enforceability
of the Loan Documents.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrower’s accounting practices, known to the Administrative Agent, which
practices are in effect on the Closing Date as such calculated cost is
determined from invoices received by the Borrower or Procurement Company, as
applicable, the Borrower’s or Procurement Company’s purchase journals or the
Borrower’s or Procurement Company’s stock ledger.  “Cost” does not include
Inventory capitalization costs, other non- purchase price charges (such as
freight) used in the Borrower’s calculation of cost of goods sold or any costs
related to the transfer of Inventory between Procurement Company and the
Borrower.

 

“Covenant Recovery Event” shall mean Availability is at least the greater of
(i) $15,000,000 and (ii) 10% of the Loan Cap for thirty (30) consecutive days
and no Event of Default is outstanding during such thirty (30) day period.

 

“Covenant Trigger Event” means either (i) the occurrence and continuance of any
Event of Default, or (ii) the failure of the Borrower to maintain Availability
of at least the greater of (x) $105,000,000, and (y) 10% of the Loan Cap.

 

19

--------------------------------------------------------------------------------


 

“Covenant Recovery Event” shall mean Availability is at least the greater of
(i) $10,000,000 and (ii) 10% of the Loan Cap for thirty (30) consecutive days
and no Default is outstanding during such thirty (30) day period.

 

“Covenant Trigger Period” shall mean the period after a Covenant Trigger Event
and prior to a Covenant Recovery Event.

 

“Credit Card Advance Rate” means 90%.

 

“Credit Card Notifications” has the meaning provided in Section 6.15(a).

 

“Credit Card Receivables” means each Account”payment intangible” (as defined in
the Uniform Commercial Code), together with all income, payments and proceeds
thereof, owed by an Acceptable Credit Card Processor to the Borrower resulting
from charges by a customer of the Borrower on credit or debit cards issued by
such Acceptable Credit Card Processor in connection with the sale of goods by
the Borrower, or services performed by the Borrower, in each case in the
ordinary course of its business.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Cure Amount” has the meaning provided in Section 8.03.

 

“Cure Right” has the meaning provided in Section 8.03.

 

“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
each case in which a reserve is proper in accordance with GAAP.

 

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the Borrower
or Procurement Company entitling the holder thereof to use all or a portion of
the certificate or gift card to pay all or a portion of the purchase price for
any Inventory, and (b) outstanding merchandise credits of the Borrower or
Procurement Company.

 

“Customs Broker/Carrier Agreement” means an agreement in form and substance
reasonably satisfactory to the Administrative Agent among the Borrower (or
Procurement Company, as applicable), a customs broker, freight forwarder,
consolidator, or carrier, and the Administrative Agent, in which the customs
broker, freight forwarder, consolidator, or carrier acknowledges that it has
control over and holds the documents evidencing ownership of the subject
Inventory for the benefit of the Administrative Agent and agrees, upon notice
from the Administrative Agent, to hold and dispose of the subject Inventory
solely as directed by the Administrative Agent.

 

20

--------------------------------------------------------------------------------


 

“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
each case in which a reserve is proper in accordance with GAAP.

 

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties, other than any such account used solely for payroll,
taxes, pension, medical and other ERISA benefit funds.  All funds in each DDA
shall be conclusively presumed to be Collateral and proceeds of Collateral and
the Agents and the Lenders shall have no duty to inquire as to the source of the
amounts on deposit in any DDA.

 

“Debt Issuance” means the issuance by any Person and its Restricted Subsidiaries
of any Indebtedness for borrowed money.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans hereunder plus (c) 2.0%
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.16, any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans within
threetwo (2) Business Days of the date required to be funded by it hereunder,
(b) has notified the Borrower or the Administrative Agent that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements generally in which it commits to extend credit, (c) has failed,
within threetwo (2) Business Days after reasonable request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) become the subject of a Bail-In Action, (iii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iiiiv) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall

 

21

--------------------------------------------------------------------------------


 

not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any issuance of Equity Interests by a Restricted Subsidiary of
such Person), including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith; provided, however, that “Disposition” and “Dispose”
shall not be deemed to include any issuance by Holdings of any of its Equity
Interests to another Person.

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligations or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof, in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety -one (91) days after the Latest Maturity Date;
provided that if such Equity Interests are issued pursuant to a plan for the
benefit of employees of Holdings (or any direct or indirect parent thereof), the
Borrower or the Restricted Subsidiaries or by any such plan to such employees,
such Equity Interests shall not constitute Disqualified Equity Interests solely
because it may be required to be repurchased by the Borrower or if its
Restricted Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia and any other
Subsidiary that is not a “controlled foreign corporation” under Section 957 of
the Code.

 

“EEA Financial Institution” means  (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

22

--------------------------------------------------------------------------------


 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.07(b)(iii)); provided that, “Eligible
Assignee” shall not include any natural person, any Permitted Holder or any
Affiliate of a Permitted Investor.

 

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to the Borrower from an Acceptable
Credit Card Processor or a credit card payment processor, and in each case
originated in the ordinary course of business of the Borrower, and (ii) is not
ineligible for inclusion in the calculation of the Borrowing Base pursuant to
any of clauses (a) through (ji) below.  Without limiting the foregoing, to
qualify as an Eligible Credit Card Receivable, an Account shall indicate no
Person other than the Borrower as payee or remittance party.  In determining the
amount to be so included, the face amount of an Account shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that the Borrower may be obligated to rebate to
a customer, a credit card payment processor, or Acceptable Credit Card Processor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by the Borrower to reduce the amount of such Credit Card
Receivable.  Except as otherwise agreed by the Administrative Agent, any Credit
Card Receivable included within any of the following categories shall not
constitute an Eligible Credit Card Receivable:

 

(a)                                 Credit Card Receivables which do not
constitute an Account;

 

(b)                                 Credit Card Receivables that have been
outstanding for more than five (5) Business Days from the date of sale;

 

(c)                                  Credit Card Receivables (i) that are not
subject to a perfected first-priority security interest and Lien in favor of the
Administrative Agent, or (ii) with respect to which the Borrower does not have
good, valid and marketable title thereto, free and clear of any Lien (other than
Liens granted to the Administrative Agent pursuant to the Security Documents and
Permitted Liens);

 

(d)                                 Credit Card Receivables which are disputed,
are with recourse, or with respect to which a claim, counterclaim, offset or
chargeback has been asserted (to the extent of such claim, counterclaim, offset
or chargeback);

 

(e)                                  Credit Card Receivables with respect to
which the Acceptable Credit Card Processor has recourse to the Borrower in the
event of non-payment by the holder of the applicable credit card;

 

(f)                                   Credit Card Receivables due from an issuer
or payment processor of the applicable Credit Card which is the subject of any
proceeding under any Debtor Relief Law;

 

23

--------------------------------------------------------------------------------


 

(g)                                  Credit Card Receivables which are not a
valid, legally enforceable obligation of the applicable credit card issuer with
respect thereto;

 

(h)                                 Credit Card Receivables which do not conform
in all material respects to all representations, warranties or other provisions
in the Loan Documents relating to Credit Card Receivables; or

 

(i)                                     (j) ) Credit Card Receivables which the
Administrative Agent determines in its Permitted Discretion to be uncertain of
collection or which do not meet such other reasonable eligibility criteria for
Credit Card Receivables as the Administrative Agent may determine; provided
that, the Administrative Agent may not change any of the eligibility criteria
for Eligible Credit Card Receivables unless the Borrower is given at least three
(3) days prior written notice of the implementation of such change and, upon
delivery of such notice, the Administrative Agent shall be available to discuss
the proposed change with the Borrower to afford the Borrower an opportunity to
take such action as may be required so that the event condition or circumstance
that is a basis for such Reserve no longer exists in a manner and to the extent
reasonably satisfactory to the Administrative Agent in its Permitted Discretion.

 

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, In-Transit Inventory:

 

(a)                                 Which has been shipped from a foreign
location for receipt by the Borrower or Procurement Company, but which has not
yet been delivered to the Borrower or Procurement Company, which In-Transit
Inventory has been in transit for forty-five (45) days or less from the date of
shipment of such Inventory;

 

(b)                                 For which the purchase order is in the name
of the Borrower or Procurement Company and title and risk of loss has passed to
the Borrower or Procurement Company;

 

(c)                                  For which an Acceptable Document of Title
has been issued, and as to which the Administrative Agent has control (as
defined in the Uniform Commercial Code) over the documents of title which
evidence ownership of the subject Inventory;

 

(d)                                 For which, if requested by the
Administrative Agent, the Administrative Agent has received a Customs
Broker/Carrier Agreement;

 

(e)                                 
                                                Which is insured to the
reasonable satisfaction of the Agent (including, without limitation, marine
cargo insurance);

 

(f)                                   For which payment of the purchase price
has been made by the Borrower or Procurement Company or the purchase price is
supported by a Commercialcommercial Letter of Credit, unless the Administrative
Agent otherwise agrees; and

 

(g)                                  Which otherwise would constitute Eligible
Inventory (except with respect to the requirements in clause (c) of the
definition thereof);

 

provided that, the Administrative Agent may, in its Permitted Discretion,
exclude any particular Inventory from the definition of “Eligible In-Transit
Inventory” in the event (i) the Administrative Agent determines that such
Inventory is subject to any Person’s right of reclamation, repudiation,
stoppage in transit or (ii) any event has occurred or is reasonably anticipated
by the Agent to arise which may otherwise adversely impact the value of such
Inventory or the ability of the Administrative Agent to realize upon such
Inventory; provided further that, in the case of clause (ii) hereof, the
Administrative Agent shall give at least three (3) days prior written notice of
the implementation of the exclusion of any particular Inventory from the
definition of “Eligible In-Transit Inventory” (and, upon delivery of such
notice, the Administrative Agent shall be available to discuss the proposed
change with the Borrower to

 

24

--------------------------------------------------------------------------------


 

afford the Borrower an opportunity to take such action as may be required so
that the event condition or circumstance that is a basis for such exclusion no
longer exists in the manner and to the extent reasonably satisfactory to the
Administrative Agent in its Permitted Discretion).

 

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible In-Transit Inventory (provided that, in no event shall
Eligible In-Transit Inventory included in Eligible Inventory exceed 20% of the
Eligible Inventory included in the Borrowing Base), and (ii) items of Inventory
of the Borrower and Procurement Company that are finished goods, merchantable
and readily saleable to the public in the ordinary course of business, in each
case that, (A) comply in all material respects with each of the representations
and warranties respecting Inventory made by the Borrower and Procurement Company
in the Loan Documents, and (B) are not excluded as ineligible by virtue of one
or more of the criteria set forth below.  The following items of Inventory shall
not be included in Eligible Inventory:

 

(a)                                 Inventory that is not solely owned by the
Borrower or Procurement Company or the Borrower or Procurement Company does not
have good, marketable and valid title thereto;

 

(b)                                 Inventory that is leased by or is on
consignment to the Borrower or Procurement Company or which is consigned by the
Borrower or Procurement Company to a Person which is not a Loan Party;

 

(c)                                  Inventory that is not located in the United
States of America (excluding territories or possessions of the United States)
either (i) at a location that is owned or leased by the Borrower or Procurement
Company, except Inventory in transit between such owned or leased locations or
(ii) in-transit from a domestic location for receipt by the Borrower or
Procurement Company at a domestic location that is owned or leased by the
Borrower or Procurement Company within twenty-one (21) days of the date of
shipment, which Inventory is fully insured (as required by this Agreement) for
Cost of such Inventory and with respect to which the title has passed to the
Borrower or Procurement Company;

 

(d)                                 Inventory that is comprised of goods which
(i) are damaged, defective, “seconds,” or otherwise unmerchantable, (ii) are to
be returned to the vendor, (iii) are obsolete or slow moving, or custom items,
work-in-process, raw materials, or that constitute, spare parts, promotional,
marketing, packaging and shipping materials or supplies used or consumed in the
Borrower’s or Procurement Company’s business, (iv) are seasonal in nature and
which have been packed away for sale in the subsequent season, (v) are not in
compliance with all standards imposed by any Governmental Authority having
regulatory authority over such Inventory, its use or sale, or (vi) are bill and
hold goods;

 

(e)                                  Inventory that is not subject to a
perfected first-priority security interest and Lien in favor of the
Administrative Agent;

 

(f)                                   Inventory that consists of samples,
labels, bags, and other similar non-merchandise categories;

 

(g)                                  Inventory that is not insured in compliance
with the provisions of Section 6.07 hereof;

 

(h)                                 Inventory that has been sold but not yet
delivered;

 

(i)                                     Inventory that is subject to any
licensing, patent, royalty, trademark, trade name or copyright agreement with
any third party which would require the payment of fees or royalties to, or the
consent of, the licensor under such agreement for any sale or other disposition
of such Inventory by the Administrative Agent, and the Administrative Agent
shall have determined in

 

25

--------------------------------------------------------------------------------


 

its Permitted Discretion that it cannot sell or otherwise dispose of such
Inventory in accordance with Article 8 without violating any such licensing,
patent, royalty, trademark, trade name or copyright agreement;

 

(j)                                    [reserved];

 

(k)                                 Inventory acquired in a Permitted
Acquisition and which is not of the type usually sold in the ordinary course of
the Borrower’s and Procurement Company’s business, unless and until the
Administrative Agent has completed or received (A) an appraisal of such
Inventory from appraisers satisfactory to the Administrative Agent and
establishes Inventory Reserves (if applicable) therefor, and otherwise agrees
that such Inventory shall be deemed Eligible Inventory, and (B) such other due
diligence as the Administrative Agent may require, all of the results of the
foregoing to be reasonably satisfactory to the Administrative Agent; or

 

(l)                                     Inventory which the Administrative Agent
determines in its Permitted Discretion does not meet such other reasonable
eligibility criteria for Inventory as the Administrative Agent may determine;
provided that, the Administrative Agent may not change any of the eligibility
criteria for Eligible Inventory unless the Borrower is given at least three
(3) days prior written notice of the implementation of such change and, upon
delivery of such notice, the Administrative Agent shall be available to discuss
the proposed change with the Borrower to afford the Borrower an opportunity to
take such action as may be required so that the event condition or circumstance
that is a basis for such Reserve no longer exists in the manner and to the
extent reasonably satisfactory to the Administrative Agent in its Permitted
Discretion.

 

“Environmental Laws” means any and all applicable Laws, rules, judgments,
orders, decrees, permits, licenses, or governmental restrictions, in each case
relating to pollution or the protection of the environment or the release into
the environment of, or exposure to, any pollutant, contaminant or toxic or
hazardous substance or waste, including those related to hazardous substances or
wastes, air emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) any Environmental Law or Environmental Permit, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
action, suit, investigation or proceeding, or contract, agreement or other
binding consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Contribution” has the meaning set forth in Section 4.01(l).

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“Equity Issuance” means any issuance for cash by any Person to any other Person
of (a) its Equity Interests, (b) any of its Equity Interests pursuant to the
exercise of options or warrants, (c)

 

26

--------------------------------------------------------------------------------


 

any of its Equity Interests pursuant to the conversion of any debt securities to
equity or (d) any options or warrants relating to its Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of
the Code for purposes of provisions relating to Section 302 of ERISA or
Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any Subsidiary or any of their
respective ERISA Affiliates from a Pension Plan subject to Section 4063 of ERISA
during a plan year in which such entity was a “substantial employer” (as defined
in Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Loan Party or any Subsidiary or any of their respective ERISA
Affiliates from a Multiemployer Plan or notification that a Multiemployer Plan
is in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA, (e) the institution by the PBGC of proceedings to terminate a
Pension Plan or the receipt by any Loan Party or any Subsidiary or any of their
respective ERISA Affiliates of notice relating to the intent to terminate such
plan; (f) an event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is or is reasonably
expected to be considered an “at-risk plan” or a plan in “endangered status” or
“critical status” within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA, as applicable; (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any Subsidiary or
any of their respective ERISA Affiliates; (i) the conditions for the imposition
of a lien under Section 430(k) of the Code or Section 303(k) of  ERISA shall
have been or are reasonably expected to be met with respect to any Pension Plan;
(j) the failure to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA) with respect to a Pension Plan,
whether or not waived; (k) the filing pursuant to Section 431 of the Code or
Section 304(d) of ERISA of an application for the extension of any amortization
period; (l) the failure to timely make a contribution required to be made with
respect to any Pension Plan; (m) the filing pursuant to Section 302(c) of ERISA
or Section 412(c) of the Code of an application for a waiver of the minimum
funding standard with respect to any Pension Plan or (n) the occurrence of a
non-exempt “prohibited transaction” with respect to which a Loan Party or any
Subsidiary or any of their respective ERISA Affiliates is a “disqualified
person” (each within the meaning of Section 4975 of the Code).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

 

“Eurodollar Rate” means:

 

(a)                                 (f) for any Interest Period with respect to
a Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

27

--------------------------------------------------------------------------------


 

Eurodollar Rate =

 

Eurodollar Base Rate

 

1.00 – Eurodollar Reserve Percentage

 

where,

 

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to (i) the Ice Benchmark Administration Limited LIBOR Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, or (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period; and

 

(b)                                 (g) for any interest calculation with
respect to a Base Rate Loan on any date, a rate per annum determined by the
Administrative Agent pursuant to the following formula:

 

Eurodollar Rate  =

 

Eurodollar Base Rate

 

1.00 – Eurodollar Reserve Percentage

 

where,

 

“Eurodollar Base Rate” means the rate per annum equal to (i) LIBOR, at
approximately 11:00 a.m., London time, determined two (2) Business Days prior to
such date for Dollar deposits being delivered in the London interbank market for
a term of one (1) month commencing that day or (ii) if such published rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one (1) month
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.

 

In no event shall the Eurodollar Rate be less than zero.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the

 

28

--------------------------------------------------------------------------------


 

FRB for determining the maximum reserve requirement (including any emergency,
supplemental, marginal or other reserve requirement) with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).  The
Eurodollar Rate for each outstanding Loan the interest on which is determined by
reference to the Eurodollar Rate shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Evidence of Flood Insurance” has the meaning specified in Section 6.14(b)(iii).

 

“Excluded Real Property” means (a) any real property subject to a Lien listed on
Schedule 7.01, (b) any other Material Real Property subject to a (w) capital
lease, (x) purchase money mortgage or other Lien in accordance with
Section 7.01(i), (y) Liens incurred in accordance with Section 7.01(ee), or,
(z) in the case of any after-acquired Material Real Property, pre-existing
secured Indebtedness, in each case permitted to be incurred pursuant to
Section 7.01 and Section 7.03 of this Agreement or (c) any other Material Real
Property subject to a Sale and Lease-Back Transaction or reasonably anticipated
to be subject to a Sale and Lease-Back Transaction within 90 days after either
(A) the Fourth Amendment Effective Date or (B), in the case of after-acquired
Material Real Property, the date such real property was acquired; provided that
(x) the Borrower is in good faith intending to effect such Sale and Lease-Back
Transaction and (y) if any such real property that was anticipated to be subject
to a Sale and Lease-Back Transaction is not actually subject to a Sale and
Lease-Back Transaction by the date that is 360 days after the Fourth Amendment
Effective Date or the date such real property was acquired, as applicable, such
real property shall no longer be deemed to be Excluded Real Property.

 

“Excluded Subsidiary” means any Subsidiary (a) that is (i) a Foreign Subsidiary,
(ii) an Unrestricted Subsidiary, (iii) an Immaterial Subsidiary, (iv) prohibited
by applicable Laws, regulation or by any Contractual Obligation existing on the
Fourth Amendment Effective Date as set forth on Schedule E-1 or on the date
after the Fourth Amendment Effective Date such Person becomes a Subsidiary (as
long as such Contractual Obligation was not entered into in contemplation of
such Person becoming a Subsidiary) from granting a Subsidiary Guaranty or that
would require a governmental (including regulatory) or third party consent,
approval, license or authorization in order to grant such Subsidiary Guaranty
(unless such consent, approval, license or authorization has been received or to
the extent that the Borrower has used commercially reasonable efforts (not
involving spending money in excess of de minimis amounts) to obtain such
consent, approval, license or authorization), (v) a direct or indirect Domestic
Subsidiary if substantially all of its assets consist of Equity Interests of one
or more direct or indirect Foreign Subsidiaries, (vi) a not-for-profit
Subsidiary, or (vii)  not wholly owned directly by the Borrower or one or more
of its wholly owned Restricted Subsidiaries, or (b) to the extent that the
burden or cost (including any material adverse tax consequences) of obtaining a
Subsidiary Guaranty therefrom outweighs the benefit afforded thereby (as
reasonably determined by the Administrative Agent and the Borrower).

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any obligation
in respect of a Secured Hedge Agreement if, and to the extent that, all or a
portion of the guaranty

 

29

--------------------------------------------------------------------------------


 

of such Guarantor of, or the grant by such Guarantor of a Lien to secure, such
obligation arising under any Secured Hedge Agreement (or any guaranty thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (determined after giving effect to Section 10.25 and any other
“keepwell, support or other agreement” for the benefit of such Guarantor and any
and all guarantees of such Guarantor’s obligations in respect of Secured Hedge
Agreements by any Borrower or other Loan Party) at the time the guaranty of such
Guarantor or the grant of such Lien becomes effective with respect to such
obligation under any Secured Hedge Agreement. If any obligation under any
Secured Hedge Agreement arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such obligation that is
attributable to swaps for which such guaranty or security interest is or becomes
illegal.

 

“Existing Credit Agreement” has the meaning specified in Section 4.01(c).

 

“Existing Letters of Credit” means the Letters of Credit described on Schedule
2.03 under the heading “Existing Letters of Credit”.

 

“FATCA” has the meaning specified in Section 3.01(a).means Sections 1471 through
1474 of the Code, as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any intergovernmental agreement, treaty or convention among Governmental
Authorities entered into in connection with the implementation of the foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means, collectively, the Fee Letter, dated July 12, 2011, among the
Borrower, Bank of America, MLPFS, UBS Securities and UBS Loan Finance andand the
other parties thereto, the “Second Amendment Fee Letter” referred to in the
Second Amendment, the “Third Amendment Fee Letter” referred to in the Third
Amendment, the “Fifth Amendment Fee Letter” referred to in the Fifth Amendment,
and the “Seventh Amendment Fee Letter” referred to in the Seventh Amendment.

 

30

--------------------------------------------------------------------------------


 

“Fifth Amendment” means Fifth Amendment to the Credit Agreement, dated as of
June 15, 2016.

 

“Fifth Amendment Effective Date” has the meaning specified in the Fifth
Amendment.

 

“First Amendment” means First Amendment to the Credit Agreement, dated as of
May 9, 2012.

 

“First Amendment Effective Date” means the date on which the conditions to the
effectiveness of the First Amendment set forth in Section 4 of the First
Amendment have been satisfied.

 

“First Lien Administrative Agent” means the “Administrative Agent” as defined in
the First Lien Credit Agreement.

 

“First Lien Collateral Agent” means the “Collateral Agent” as defined in the
First Lien Credit Agreement.

 

“First Lien Credit Agreement” means the First Lien Credit Agreement, dated as of
the Fourth Amendment Effective Date (as amended, supplemented or otherwise
modified from time to time in accordance with its terms and with the terms
hereof and the Intercreditor Agreement), among Holdings, the Borrower, the First
Lien Lenders, the First Lien Administrative Agent and the First Lien Collateral
Agent, including any replacement thereof entered into in connection with one or
more Permitted Refinancings thereof.

 

“First Lien Loan Documents” means, collectively, (i)  the First Lien Credit
Agreement and the other “Loan Documents” as defined in the First Lien Credit
Agreement and (ii) any “Loan Documents” (or alternative definition serving an
equivalent purpose) in respect of any Incremental First Lien Term Loan or
Permitted Other First Lien Indebtedness (as defined in the First Lien Credit
Agreement).

 

“First Lien Loans” means the “Term Loans” as defined in the First Lien Credit
Agreement and shall, for the avoidance of doubt, include Incremental First Lien
Term Loans (as defined in the First Lien Credit Agreement).

 

“First Lien Loan Documents” means, collectively, (i)  the First Lien Credit
Agreement and the other “Loan Documents” as defined in the First Lien Credit
Agreement and (ii) any “Loan Documents” (or alternative definition serving an
equivalent purpose) in respect of any Incremental First Lien Term Loan or
Permitted Other First Lien Indebtedness (as defined in the First Lien Credit
Agreement).

 

“Flood Determination Form” has the meaning specified in Section 6.14(b)(iii).

 

“Flood Documents” has the meaning specified in Section 6.14(b)(iii).

 

“Flood Laws” means the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board of Governors of the Federal
Reserve System).

 

31

--------------------------------------------------------------------------------


 

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is not a Domestic Subsidiary.

 

“Foreign Vendor” means a Person whose place of business is outside of the United
States that sells In-Transit Inventory to the Borrower or Procurement Company.

 

“Fourth Amendment” means Fourth Amendment to Credit Agreement, dated as of
June 5, 2015.

 

“Fourth Amendment Effective Date” has the meaning specified in the Fourth
Amendment.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

 

“Funded Debt” of any Person means Indebtedness of such Person that by its terms
matures more than one (1) year after the date of its creation or matures within
one (1) year from any date of determination but is renewable or extendible, at
the option of such Person, to a date more than one (1) year after such date or
arises under a revolving credit or similar agreement that obligates the lender
or lenders to extend credit during a period of more than one (1) year after such
date.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court,

 

32

--------------------------------------------------------------------------------


 

administrative tribunal, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

 

“Guarantee” means, as to any Person, without duplication, (a)  any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i)  to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or other monetary obligation, (ii) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or other monetary obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or Disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness).  The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.

 

“Guarantors” means, collectively, Holdings and the Subsidiaries of the Borrower
listed on Schedule I and each other Subsidiary of the Borrower that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.

 

“Guaranty” means, collectively, the Holdings Guaranty and the Subsidiary
Guaranty.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
toxic mold, polychlorinated biphenyls, radon gas and infectious or medical
wastes, and all other substances or wastes of any nature regulated as
“hazardous” or “toxic,” or as a “pollutant” or a “contaminant,” pursuant to any
Environmental Law.

 

“Hedge Bank” means any Person that (i) at the time it enters into a Secured
Hedge Agreement, is a Lender or an Affiliate of a Lender, or (ii) is, as of the
Closing Date, a Lender or

 

33

--------------------------------------------------------------------------------


 

an Affiliate of a Lender and a party to a Secured Hedge Agreement, in each case,
in its capacity as a party to such Secured Hedge Agreement.

 

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Holdings Guaranty” means the Holdings Guaranty made by Holdings in favor of the
Administrative Agent on behalf of the Secured Parties, substantially in the form
of Exhibit G-1.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“ICC” has the meaning specified in Section 2.03(g).

 

“Immaterial Subsidiary” means each Restricted Subsidiary designated as such by
the Borrower to the Administrative Agent in writing that meets all of the
following criteria as of the date of the most recent balance sheet required to
be delivered pursuant to Section 6.01: (a) the assets of such Restricted
Subsidiary and its Restricted Subsidiaries (on a consolidated basis) as of such
date do not exceed an amount equal to 2.5.0% of the consolidated assets of the
Borrower and its Restricted Subsidiaries as of such date; and (b) the revenues
of such Restricted Subsidiary and its Restricted Subsidiaries (on a consolidated
basis) for the fiscal quarter ending on such date do not exceed an amount equal
to 2.5.0% of the consolidated revenues of the Borrower and its Restricted
Subsidiaries for such period; provided, however, that (x) the aggregate assets
of all Immaterial Subsidiaries and their Restricted Subsidiaries (on a
consolidated basis) as of such date may not exceed an amount equal to 510.0% of
the consolidated assets of the Borrower and its Restricted Subsidiaries as of
such date; and (y) the aggregate revenues of all Immaterial Subsidiaries and
their Restricted Subsidiaries (on a consolidated basis) for the fiscal quarter
ending on such date may not exceed an amount equal to 510.0% of the consolidated
revenues of the Borrower and its Restricted Subsidiaries for such period.

 

“Impositions” has the meaning set forth in Section 3.01(a).

 

“Increased Inspection Trigger Event” has the meaning provided in
Section 6.10(b).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           (h) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           (i) the maximum amount of all letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

 

(c)           (j) net obligations of such Person under any Swap Contract;

 

(d)           (k) all obligations of such Person to pay the deferred purchase
price of property or services (other than (w) any purchase price adjustment
pursuant to the Acquisition Agreement, (x) trade accounts payable in the
ordinary course of business, (y) any earn-out obligation until

 

34

--------------------------------------------------------------------------------


 

such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP and (z) expenses accrued in the ordinary course of
business);

 

(e)           (l) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)            (m) all Attributable Indebtedness;

 

(g)           (n) all obligations of such Person in respect of Disqualified
Equity Interests; and

 

(h)           (o) all Guarantees of such Person in respect of any of the
foregoing;

 

provided that, notwithstanding the foregoing, Indebtedness shall be deemed not
to include Attributable Indebtedness, if any, arising out of Sale and Lease-Back
Transactions permitted by Section 7.05(e).

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of Indebtedness of any Person that is
non-recourse to such Person, for purposes of clause (e), shall be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby as determined by
such Person in good faith.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

“Indemnitees” has the meaning set forth in Section 10.05.

 

“Information” has the meaning specified in Section 10.08.

 

“Intellectual Property Security Agreement” means, collectively, the intellectual
property security agreement, substantially in the form of Exhibit J hereto
together with each intellectual property security agreement supplement executed
and delivered pursuant to Section 6.12.

 

“Intercreditor Agreement” means the ABL/Term Intercreditor Agreement dated as of
the Fourth Amendment Effective Date, between the Administrative Agent, the First
Lien Collateral Agent, the Second Lien Collateral Agent and acknowledged and
agreed to by the Borrower, Holdings and the other Guarantors, as it may be
further amended, supplemented, restated, renewed, replaced, restructured or
otherwise modified from time to time in accordance with this Agreement.

 

35

--------------------------------------------------------------------------------


 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the first (1st) day
after the end of calendar month and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent consented to by all Lenders, nine or twelve months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided,
that:

 

(a)           (p) any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day;

 

(b)           (q) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           (r) no Interest Period shall extend beyond the Maturity Date.

 

“In-Transit Inventory” means Inventory of the Borrower or Procurement Company
which is in the possession of a common carrier and is in transit from a Foreign
Vendor of the Borrower or Procurement Company from a location outside of the
continental United States to a location of the Borrower or Procurement Company
that is within the continental United States.

 

“Inventory” has the meaning given that term in the Uniform Commercial Code, and
shall also include, without limitation, all: (a) goods which (i) are leased by a
Person as lessor, (ii) are held by a Person for sale or lease or to be furnished
under a contract of service, (iii) are furnished by a Person under a contract of
service, or (iv) consist of raw materials, work in process, or materials used or
consumed in a business; (b) goods of said description in transit; (c) goods of
said description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

 

“Inventory Reserves” means, without duplication of any other Reserves or items
that are otherwise addressed or excluded through eligibility criteria or in the
determination of Appraised Value, such Reserves as may be established from time
to time by the Administrative Agent in its Permitted Discretion with respect to
the determination of the saleability, at retail, of the Eligible Inventory, or
which reflect such other factors as affect the market value of the Eligible
Inventory or which reflect claims and liabilities that the Agent determines will
need to be satisfied in connection with the realization upon the Inventory.
Without limiting the generality of the

 

36

--------------------------------------------------------------------------------


 

foregoing, Inventory Reserves may, in the Administrative Agent’s Permitted
Discretion, include (but are not limited to) Reserves based on:

 

(a)           obsolescence;

 

(b)           b)            seasonality;

(c)           shrink;

(d)           imbalance;

(e)           change in Inventory character;

(f)            change in Inventory composition;

(g)           change in Inventory mix;

(h)           mark-downs (both permanent and point of sale);

(i)            retail mark-ons and mark-ups inconsistent with prior period
practice and performance, industry standards, current business plans or
advertising calendar and planned advertising events; and

(j)            out-of-date and/or expired Inventory; and

(k)           seller’s reclamation or repossession rights under any Debtor
Relief Laws.

 

The amount of any Reserve established by the Administrative Agent hereunder
shall have a reasonable relationship to the event, condition or other matter
which is the basis for such Reserve.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person, (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person, or (d) the Disposition of any property for less than the fair
market value thereof (other than Dispositions under Sections 7.05(d), (g) and
(i)).  For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“IP Rights” has the meaning set forth in Section 5.16.

 

“IP Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

37

--------------------------------------------------------------------------------


 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any applicable Restricted
Subsidiary) or in favor of such L/C Issuer and relating to such Letter of
Credit.

 

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of its Subsidiaries, and (b) any Person in whom
the Borrower or any of its Subsidiaries beneficially owns any Equity Interest
that is not a Subsidiary.

 

“Junior Financing” has the meaning specified in Section 7.14.

 

“Junior Financing Documentation” means the documentation governing any Junior
Financing.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Commitment hereunder at such time.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means (a) with respect to the Existing Letters of Credit and until
such Existing Letters of Credit expire or are return undrawn, and (b) Bank of
America and each other Lender reasonably acceptable to the Borrower and the
Administrative Agent that agrees to issue Letters of Credit pursuant hereto, in
each case in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn

 

38

--------------------------------------------------------------------------------


 

thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit (including, without limitation, Bankers’ Acceptances) or a standby
letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Latest Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

 

“Letter of Credit Sublimit” means an amount equal to $250,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

“Liquidation” means the exercise by the Administrative Agent or the
Administrative Agent of those rights and remedies accorded to the Administrative
Agent under the Loan Documents and applicable Laws as a creditor of the Loan
Parties with respect to the realization on the Collateral, including (after the
occurrence and during the continuation of an Event of Default) the conduct by
the Loan Parties acting with the consent of the Administrative Agent, of any
public, private or “going-out-of-business”, “store closing” or other similar
sale or any other disposition of the Collateral for the purpose of liquidating
the Collateral.  Derivations of the word “Liquidation” (such as “Liquidate”) are
used with like meaning in this Agreement.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Revolving Credit Loan or a Swing Line Loan.

 

“Loan Cap” means, at any time of determination, the lesser of (i) the Aggregate
Commitments and (ii) the Borrowing Base, as reflected in the most recent
Borrowing Base Certificate required to be delivered, pursuant to
Section 6.02(c).

 

39

--------------------------------------------------------------------------------


 

“Loan Documents” means, collectively, (a) for purposes of this Agreement and the
Notes and any amendment, supplement or other modification hereof or thereof and
for all other purposes other than for purposes of the Guaranty and the
Collateral Documents, (i) this Agreement, (ii) the Notes, (iii) the Guaranty,
(iv) the Collateral Documents, (v) the Fee Letter, (vi) the Intercreditor
Agreement, (vii) all Borrowing Base Certificates and (viii) the Credit Card
Notifications and (b) for purposes of the Guaranty and the Collateral Documents,
(i) this Agreement, (ii) the Notes, (iii) the Guaranty, (iv) the Collateral
Documents, (v) the Fee Letter, (vi) each Secured Bank Product Agreement,
(vii) each Secured Cash Management Agreement, (viii) each Secured Hedge
Agreement, (ix) the Intercreditor Agreement, (x) all Borrowing Base Certificates
and (xi) the Credit Card Notifications.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Management Agreement” means that certain Management Agreement, dated as
October 5, 2011, by and among GRD Holding I Corporation, AEA Investors LP, Three
Cities Research, Inc. and Knowles Holdings LLC, as amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof, but
only to the extent that such amendment, supplement or modification (i) does not
increase the obligations of Holdings or any of its Subsidiaries to make payments
thereunder and (ii) is otherwise permitted under the terms of the Loan
Documents.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Loan Parties (taken as a whole) to perform
their respective payment obligations under any Loan Document to which the
Borrower or any of the Loan Parties is a party or (c) a material adverse effect
on the rights and remedies of the Lenders under any Loan Document.

 

“Material Real Property” means any parcel of real property (other than a parcel
with a fair market value of less than $7,500,000) owned in fee by the Borrower
or a Subsidiary that is not an Excluded Subsidiary.

 

“Maturity Date” means the earliest of (ia) July 287, 2019 and22, (iib) the date
of termination in whole of the Commitments, the Letter of Credit Commitments,
and the Swing Line Commitments pursuant to Section 2.06(a) or Section 8.02, and
(c) the date that is ninety-one (91) days prior to the maturity date (as such
date may be extended) of the First Lien Loans unless the First Lien Loans have
been defeased, repaid, repurchased, or refinanced pursuant to a Permitted
Refinancing prior to such date (and as a result of such Permitted Refinancing,
the maturity date of the First Lien Loans is at least ninety-one (91) days after
July 27, 2022).

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

40

--------------------------------------------------------------------------------


 

“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) fiscal months (or, if only quarterly financial statements
are then required to be delivered, on a rolling four (4) quarter basis) of the
Borrower Parties for which financial statements have been or, if a Default under
Section 6.01 then exists, were required to have been, delivered.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

 

“Mortgage” means, collectively, the deeds of trust, trust deeds and mortgages
made by the Loan Parties in favor or for the benefit of the Administrative Agent
on behalf of the Lenders substantially in the form of Exhibit I (with such
changes as may be customary to account for local law matters) and otherwise in
form and substance satisfactory to the Administrative Agent.

 

“Mortgage Policies” has the meaning specified in Section 6.14(b)(ii).

 

“Mortgaged Property” means each property which becomes subject to a Mortgage
pursuant to Section 6.12 or Section 6.14.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA and
to which any Loan Party or any Subsidiary or any of their respective ERISA
Affiliates makes or is obligated to make contributions, or during the preceding
five (5) plan years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including a Loan Party or any Subsidiary or any of their respective
ERISA Affiliates) at least two (2) of whom are not under common control, as such
a plan is described in Sections 4063 and 4064 of ERISA.

 

“NFIP” has the meaning specified in Section 6.14(b)(iii).

 

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

 

“Nonrenewal Notice Date” has the meaning provided in Section 2.03(b)(iii).

 

“Note” means a promissory note of the Borrower payable to the order of anya
Lender, in substantially the form of Exhibit C hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from the Loans made or
held by such Lender.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Bank Product
Agreement, Secured Cash Management Agreement or Secured Hedge Agreement, in each
case whether direct or indirect (including those

 

41

--------------------------------------------------------------------------------


 

acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees, expense
reimbursement, indemnities and other charges that accrue after the commencement
by or against any Loan Party of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees, expense reimbursement, indemnities and other charges are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents include
(a) the obligation to pay principal, interest, L/C Borrowings, Letter of Credit
commissions, charges, expenses, fees, indemnities and other amounts payable by
any Loan Party under any Loan Document and (b) the obligation of any Loan Party
to reimburse any amount in respect of any of the foregoing that any Lender, in
its sole discretion, may elect to pay or advance on behalf of such Loan Party.
 Notwithstanding anything to the contrary contained in the foregoing, the
Obligations of any Guarantor shall exclude any Excluded Swap Obligation.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Equity” has the meaning set forth in Section 4.01(l).

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Outstanding Amount” means (a) with respect to the Revolving Credit Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans ((including any refinancing of outstanding unpaid drawings under
Letters of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) and
Swing Line Loans, as the case may be, occurring on such date); and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit (including any refinancing of outstanding
unpaid drawings under Letters of Credit or L/C Credit Extensions as a Revolving
Credit Borrowing) or any reductions in the maximum amount available for drawing
under Letters of Credit taking effect on such date.

 

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

 

“Participant” has the meaning specified in Section 10.07(d).

 

42

--------------------------------------------------------------------------------


 

“Participant Register” has the meaning set forth in Section 10.07(h).

 

“PATRIOT Act” has the meaning specified in Section 10.22.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006, as amended.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA (including a Multiple Employer Plan or a Multiemployer
Plan) that is maintained, sponsored or contributed to by a Loan Party or any
Subsidiary or any ERISA Affiliate (or to which any such party would be deemed to
be a “contributing sponsor” or “employer” if such plan were terminated) and
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code or Section 302 of ERISA.

 

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

 

“Permitted Discretion” means the commercially reasonable judgment of the
Administrative Agent exercised in good faith in accordance with customary
business practices for comparable asset-based lending transactions.  In
exercising such judgment, the Administrative Agent may consider any factors
which it reasonably determines: (a) with respect to any Collateral issues, will
or reasonably could be expected to adversely affect in any material respect the
value of the Collateral, the enforceability or priority of the Administrative
Agent’s Liens thereon or the amount which the Administrative Agent, the Lenders
or any Issuing Lender would be likely to receive (after giving consideration to
delays in payment and costs of enforcement) in the liquidation of such
Collateral, or (b) is evidence that any collateral report or financial
information delivered to the Administrative Agent by any Person on behalf of the
applicable Borrower is incomplete, inaccurate or misleading in any material
respect, or (c) creates or reasonably could be expected to create a Default or
Event of Default.  In exercising such judgment, the Administrative Agent may
also consider, without duplication, such factors already included in or tested
by the definitiondefinitions of Eligible Inventory or Eligible AccountsCredit
Card Receivables, as well as any of the following: (i) changes after the Closing
Date in any material respect in demand for, pricing of, or product mix of
Inventory; (ii) changes after the Closing Date in any material respect in any
concentration of risk with respect to Accounts or Credit Card Receivables;
(iii) any other factors or circumstances that will or would reasonably be
expected to have a Material Adverse Effect and (iv) any other factors arising
after the Closing Date that change in any material respect the credit risk of
lending to the Borrowers on the security of the Collateral.

 

43

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” with respect to each Mortgaged Property, has the
meaning specified in the applicable Mortgage.

 

“Permitted Equity Issuance” means any sale or issuance of any Equity Interests
(other than Disqualified Equity Interests) of Holdings, the proceeds of which
are contributed to the common equity of the Borrower.

 

“Permitted Holders” means the Sponsor, Three Cities and the management of the
Company; provided that in no event shall management of the Company, when taken
together, be treated as Permitted Holders with respect to more than fifteen
percent (15%) of the outstanding voting Equity Interests of Holdings or with
respect to their ability to designate, or to vote or direct the voting of
securities having the power to elect, more than fifteen percent (15%) of the
board of directors of Holdings.

 

“Permitted Investors” means the Sponsor and Three Cities.

 

“Permitted Liens” means those Liens permitted pursuant to Section 7.01.

 

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its discretion, which:

 

(a)           is made to maintain, protect or preserve the Collateral and/or the
Secured Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Secured Parties; or

 

(b)           is made to enhance the likelihood of, or to maximize the amount
of, repayment of any Obligation;

 

(c)           is made to pay any other amount chargeable to any Loan Party
hereunder; and

 

(d)           together with all other Permitted Overadvances then outstanding,
shall not (i) exceed five percent (5%) of the Borrowing Base at any time or
(ii) unless a Liquidation is occurring, remain outstanding for more than
forty-five (45) consecutive Business Days, unless in each case, the Required
Lenders otherwise agree.

 

provided that, the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations with respect to
Letters of Credit or Section 2.04 regarding the Lenders’ obligations with
respect to Swing Line Loans, or (ii) result in any claim or liability against
the Agent (regardless of the amount of any Overadvance) for Unintentional
Overadvances, and such Unintentional Overadvances shall not reduce the amount of
Permitted Overadvances allowed hereunder, and further provided that in no event
shall the Agent make an Overadvance, if after giving effect thereto, the
principal amount of the Credit Extensions would exceed the Aggregate Commitments
(as in effect prior to any termination of the Commitments pursuant to
Section 2.06 hereof).

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to accrued and

 

44

--------------------------------------------------------------------------------


 

unpaid interest and a reasonable premium thereon plus other reasonable amounts
paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal, replacement or extension and by
an amount equal to any existing commitments unutilized thereunder; (b) such
modification, refinancing, refunding, renewal, replacement or extension has a
final maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended; (c) if the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms as
favorable in all material respects to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended; (d) the terms and conditions (including, if
applicable, as to collateral) of any such modified, refinanced, refunded,
renewed, replaced or extended Indebtedness are either (i) customary for similar
debt in light of then-prevailing market conditions  or (ii) not materially less
favorable, taken as a whole, to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended (provided that a certificate of the Chief
Financial Officer of the Borrower delivered to the Administrative Agent in good
faith at least five Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the requirement set out in the foregoing clause (d), shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to the Borrower of its objection
during such five (5) Business Day period); provided that, in all events
(including in the event such Permitted Refinancing pertains to Senior Secured
Debt) the terms and conditions (including, if applicable, as to collateral) of
any such modified, refinanced, refunded, renewed, replaced or extended
Indebtedness, are not more restrictive as to the terms of this Agreement and the
other Loan Documents  and the rights and remedies of the Administrative Agent
and other Secured Parties hereunder and thereunder, or as to the ABL Priority
Collateral, than those set forth in the Term Loan Facilities; (e) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor on the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended; and (f) at the time thereof, no Default
shall have occurred and be continuing.

 

“Permitted Store Closings” means sales or other dispositions of the Inventory
not in the ordinary course of business in connection with Store closures
(a) which Store closures do not exceed (i) in any fiscal year of the Borrower
and its Subsidiaries, ten percent (10%) of the number of the Loan Parties’
Stores as of the beginning of such fiscal year (net of Store relocations and new
Store openings) and (ii) in the aggregate from and after the Third Amendment
Effective Date, twenty-five percent (25%) of the greater of (x) the number of
the Loan Parties’ Stores in existence as of the Third Amendment Effective Date
(net of Store relocations and new Store openings) and (y) the number of the Loan
Parties’ Stores as of the beginning of any fiscal year beginning after the Third
Amendment Effective Date (net of Store relocations and new Store openings) and
(b) which sales of Inventory in connection with such

 

45

--------------------------------------------------------------------------------


 

Store closures shall, to the extent the Cost of such Inventory being sold (in
any one transaction or series of related transactions) is in excess of
$10,000,000, be in accordance with liquidation agreements and with professional
liquidators reasonably acceptable to the Agent.

 

“Permitted Surviving Debt” has the meaning specified in Section 4.01(c).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of a Loan Party or
any Subsidiary or any of their respective ERISA Affiliates or any such plan
sponsored, maintained or contributed to by a Loan Party or any Subsidiary or any
of their respective ERISA Affiliates on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Interests” has the meaning specified in the Security Agreement.

 

“Procurement Company” means At Home Procurement Inc., a Delaware corporation.

 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction or incurrence of Indebtedness subject to the
Specified Incurrence Conditions, that such Specified Transaction or incurrence
of Indebtedness subject to the Specified Incurrence Conditions and the following
transactions in connection therewith (to the extent applicable) shall be deemed
to have occurred as of the first day of the applicable period of measurement in
such covenant:  (a) income statement items (whether positive or negative)
attributable to the property or Person, if any, subject to such Specified
Transaction or incurrence of Indebtedness subject to the Specified Incurrence
Conditions, (i) in the case of a Disposition of all or substantially all Equity
Interests in any Restricted Subsidiary of the Borrower or any division, product
line, or facility used for operations of the Borrower or any of its Restricted
Subsidiaries, shall be excluded, and (ii) in the case of a purchase or other
acquisition of all or substantially all of the property and assets or business
of any Person, or of assets constituting a business unit, a line of business or
division of such Person, or of all or substantially all of the Equity Interests
in a Person, shall be included, (b) any retirement of Indebtedness, and (c) any
Indebtedness incurred or assumed by the Borrower or any of its Restricted
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination.

 

“Pro Forma Excess Availability” shall mean, as of any date of calculation, after
giving Pro Forma Effect to the transaction then to be consummated or payment to
be made, Availability as of the date of such transaction or payment and
projected as of the end of each fiscal month

 

46

--------------------------------------------------------------------------------


 

during the subsequent projected period of not less than one hundred eighty (180)
consecutivefor each of the sixty (60) days prior thereto.

 

“Pro Rata Share” means, with respect to any Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth (9th) decimal place, and
subject to adjustment as provided in Section 2.16), the numerator of which is
the amount of the Commitments of such Lender at such time and the denominator of
which is the amount of the Aggregate Commitments at such time; provided, that if
the commitment of each Lender to make Loans and the obligation of each L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, then the Pro Rata Share of each Lender shall be determined based
on the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.  The initial Pro Rata Share of each Lender is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP Guarantor” means in respect of any obligation under any Secured
Hedge Agreement, each Guarantor that has total assets exceeding $10,000,000 at
the time the relevant guaranty, keepwell, or grant of the relevant security
interest becomes effective with respect to such obligation under such Secured
Hedge Agreement or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any rule, regulation or order
of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified IPO” means the issuance by the Borrower, Holdings, or any direct or
indirect parent company of the Borrower to the extent proceeds of such Qualified
IPO are contributed to the Borrower, of its common Equity Interests in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the SEC in accordance with the Securities Act (whether
alone or in connection with a secondary public offering).

 

“Refinancing” has the meaning set forth in Section 4.01(c).

 

“Register” has the meaning set forth in Section 10.07(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, attorneys-in-fact,
trustees and advisors of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived, with respect to a Pension Plan.

 

47

--------------------------------------------------------------------------------


 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, at least two
unaffiliated Lenders (if there is more than one Lender) having more than 50% of
the sum of the (a) Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), and (b) unless terminated, the aggregate unused Commitments;
provided, that the unused Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Required Supermajority Lenders” means, as of any date of determination, at
least two unaffiliated Lenders (if there is more than one Lender) having more
than 662/3% of the sum of the (a) Total Outstandings (with the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), and (b) unless terminated, the aggregate unused Commitments;
provided, that the unused Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Supermajority Lenders.

 

“Reserves” means all (if any) Inventory Reserves and Availability Reserves.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party and, as to
any document delivered on the Fourth Amendment Effective Date, any vice
president, secretary or assistant secretary.  Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Persons thereof).

 

“Restricted Payment Conditions” means, at the time of determination with respect
to any specified payment, that (a) no Default or Event of Default then exists or
would arise as a result of the making of such payment, (b) after giving effect
to such payment, (i) Pro Forma Excess Availability shall be equal to or greater
than 15.0% of the Loan Cap and (ii) if the Pro Forma Excess Availability is less
than 20.0% of the Loan Cap, the Consolidated Fixed Charge Coverage Ratio, as
projected on a Pro-Forma Basis for the twelve (12) fiscal months (or, if only

 

48

--------------------------------------------------------------------------------


 

quarterly financial statements are then required to be delivered, on a rolling
four (4) quarter basis) preceding such payment, is equal to or greater than
1.0:1.0.  Prior to undertaking any payment which is subject to the Restricted
Payment Conditions, the Loan Parties shall deliver to the Agent a certificate
from the Chief Financial Officer of the Borrower evidencing satisfaction of the
conditions contained in clause (b) above, if applicable, on a basis (including,
without limitation, giving due consideration to results for prior periods)
reasonably satisfactory to the Administrative Agent in good faith (which
approval shall not be unreasonably withheld or delayed).

 

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01(a).

 

“Revolving Credit Facility” means, at any time, the revolving credit facility
provided in this Agreement for the making of Loans and the issuance of Letters
of Credit in an aggregate amount equal to the Aggregate Commitments at such
time.

 

“Revolving Credit Increase Effective Date” has the meaning specified in
Section 2.14(c).

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

 

“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower  or any Restricted Subsidiary of any
real or tangible personal property, which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to such Person in
contemplation of such leasing.

 

“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

 

“Sanctioned Person” means at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person located, organized or
resident in a Sanctioned Country or (c) any Person majority-owned or otherwise
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or

 

49

--------------------------------------------------------------------------------


 

the U.S. Department of State, or (b) the United Nations Security Council, the
European Union, any European Union member state, Her Majesty’s Treasury of the
United Kingdom or other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Amendment” means Second Amendment to Credit Agreement, dated as of
May 24, 2013.

 

“Second Amendment Effective Date” has the meaning specified in the Second
Amendment.

 

“Second Lien Administrative Agent” means the “Administrative Agent” as defined
in the Second Lien Credit Agreement.

 

“Second Lien Collateral Agent” means the “Collateral Agent” as defined in the
Second Lien Credit Agreement.

 

“Second Lien Credit Agreement” means the Second Lien Credit Agreement, dated as
of the Fourth Amendment Effective Date (as amended, supplemented or otherwise
modified from time to time in accordance with its terms and with the terms
hereof and the Intercreditor Agreement), among Holdings, the Borrower, the
Second Lien Lenders, the Second Lien Administrative Agent and the Second Lien
Collateral Agent, including any replacement thereof entered into in connection
with one or more Permitted Refinancings thereof.

 

“Second Lien Loan Documents” means, collectively, (i) the Second Lien Credit
Agreement and the other “Loan Documents” as defined in the Second Lien Credit
Agreement and (ii) any “Loan Documents” (or alternative definition serving an
equivalent purpose) in respect of any Incremental Second Lien Term Loan or
Permitted Other Second Lien Indebtedness (as defined in the Second Lien Credit
Agreement).

 

“Second Lien Loans” means the “Term Loans” as defined in the Second Lien Credit
Agreement and shall, for the avoidance of doubt, include Incremental Second Lien
Term Loans (as defined in the Second Lien Credit Agreement).

 

“Second Lien Loan Documents” means, collectively, (i) the Second Lien Credit
Agreement and the other “Loan Documents” as defined in the Second Lien Credit
Agreement and (ii) any “Loan Documents” (or alternative definition serving an
equivalent purpose) in respect of any Incremental Second Lien Term Loan or
Permitted Other Second Lien Indebtedness (as defined in the Second Lien Credit
Agreement).

 

“Secured Bank Product Agreement” means any Bank Product Agreement that is
entered into by and between any Loan Party and any Bank Product Provider.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

50

--------------------------------------------------------------------------------


 

“Secured Hedge Agreement” means any Swap Contract permitted under Article 7 that
is entered into by and between any Loan Party and any Hedge Bank.

 

“Secured Net Leverage Ratio” has the meaning specified in the First Lien Credit
Agreement as in effect on the Fourth Amendment Effective Date.

 

“Secured Obligations” has the meaning specified in the Security Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Bank Product Providers, the Cash Management Banks and each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.01(d).

 

“Security Agreement” means, collectively, the Security Agreement dated the date
hereof executed by the Loan Parties, substantially in the form of Exhibit H,
together with each other security agreement supplement executed and delivered
pursuant to Section 6.12.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Senior Facilities” means the Revolving Credit Facility and the Term Loan
Facility(3).

 

“Senior Secured Debt” means Indebtedness that is either unsecured or secured by
Senior Secured Debt Liens; provided that (A) (1) unless such Senior Secured Debt
is incurred in the form of secured term loans on terms customary for similar
debt in light of then-prevailing market conditions, the terms of such
Indebtedness do not provide for any scheduled repayment, mandatory redemption or
sinking fund obligations prior to the Latest Maturity Date (other than customary
offers to repurchase upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default) and (2) the covenants,
events of default, guarantees, collateral and other terms of such Indebtedness
are customary for similar senior secured debt in light of then-prevailing market
conditions (it being understood that, unless such Senior Secured Debt is
incurred in the form of secured term loans on terms customary for similar debt
in light of then-prevailing market conditions, such Indebtedness shall not
include any financial maintenance covenants that are more restrictive than the
provisions of this Agreement) and in any event, when taken as a whole (other
than interest rate and redemption premiums), (x) are not more restrictive to the
Borrower and the Restricted Subsidiaries than those set forth in the Term Loan
Facility (unless such Senior Secured Debt is incurred in the form of secured
term loans on terms customary for similar debt in light of then-prevailing
market conditions) and (y) are not more restrictive as to the terms of this
Agreement (except, in the case of Senior Secured Debt that is incurred in the
form of secured term loans, financial maintenance covenants customary for
similar debt in light of then-prevailing market conditions) and the other Loan
Documents and the rights and remedies of the Administrative Agent and other
Secured Parties hereunder and thereunder, or as to the ABL Priority Collateral,
than those set forth in the Term Loan Facility (provided that a certificate of
the Chief Financial Officer of the Borrower delivered to the Administrative
Agent in good faith at least five (5) Business Days prior to the incurrence

 

--------------------------------------------------------------------------------

(3) As defined in this Agreement prior to giving effect to the Fourth Amendment.

 

51

--------------------------------------------------------------------------------


 

of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement set out in the
foregoing clause (2), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Borrower of its objection during such five (5) Business Day
period); and (CB) immediately before and immediately after giving Pro Forma
Effect to the incurrence of such Indebtedness, no Default shall have occurred
and be continuing.

 

“Senior Secured Debt Liens” means Liens on the Collateral securing Indebtedness
that constitutes Senior Secured Debt, which Liens are either junior or pari
passu to the Lien of the First Lien Administrative Agent on the Collateral (and
which are junior and subordinate to the Lien of the Administrative Agent with
respect to the ABL Priority Collateral), provided that such Liens are granted
under security documents to a collateral agent for the benefit of the holders of
such indebtedness and subject to the Intercreditor Agreement or another
customary intercreditor agreement that is reasonably satisfactory to the
Administrative Agent and that is entered into between the Administrative Agent
(as collateral agent for the Lenders), such other collateral agent and the Loan
Parties and which provides for lien sharing and for the junior or pari passu
treatment of such Liens with the Liens securing the Obligations, as applicable.

 

“Settlement Date” has the meaning provided in Section 2.17(a).

 

“Seventh Amendment” means Seventh Amendment to the Credit Agreement, dated as of
July 27, 2017.

 

“Seventh Amendment Effective Date” has the meaning specified in the Seventh
Amendment.

 

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Specified Incurrence Conditions” means, at the time of determination with
respect to any incurrence of Indebtedness subject to the Specified Incurrence
Conditions, that (a) no

 

52

--------------------------------------------------------------------------------


 

Default or Event of Default then exists or would arise as a result of the
incurrence of such Indebtedness, and (b) after giving effect to the incurrence
of such Indebtedness, (i) Pro Forma Excess Availability shall be equal to or
greater than 12.5% of the Loan Cap and (ii) the Consolidated Fixed Charge
Coverage Ratio, as projected on a Pro-Forma Basis for the twelve (12) fiscal
months (or, if only quarterly financial statements are then required to be
delivered, on a rolling four (4) quarter basis) preceding such transaction or
payment, is equal to or greater than 1.0:1.0.  Prior to undertaking any
incurrence of Indebtedness which is subject to the Specified Incurrence
Conditions, the Loan Parties shall deliver to the Agent a certificate from the
Chief Financial Officer of the Borrower evidencing satisfaction of the
conditions contained in clause (b) above, if applicable, on a basis (including,
without limitation, giving due consideration to results for prior periods)
reasonably satisfactory to the Administrative Agent in good faith (which
approval shall not be unreasonably withheld or delayed).

 

“Specified Transaction” means any incurrence or repayment of Indebtedness (other
than for working capital purposes) or Investment that results in a Person
becoming a Subsidiary, any Permitted Acquisition or any Disposition that results
in a Restricted Subsidiary ceasing to be a Subsidiary of the Borrower, any
Investment constituting an acquisition of assets constituting a business unit,
line of business or division of another Person or any Disposition of a business
unit, line of business or division of the Borrower or a Restricted Subsidiary,
in each case whether by merger, consolidation, amalgamation or otherwise or any
material restructuring of the Borrower or implementation of initiative not in
the ordinary course of business and described in reasonable detail in the
officer’s certificate of the Borrower.

 

“Specified Transaction Conditions” means, at the time of determination with
respect to any specified transaction or payment, that (a) no Default or Event of
Default then exists or would arise as a result of entering into such transaction
or the making of such payment, and (b) after giving effect to such transaction
or payment, (i) Pro Forma Excess Availability shall be equal to or greater than
12.5% of the Loan Cap and (ii) if the Pro Forma Excess Availability is less than
17.5% of the Loan Cap, the Consolidated Fixed Charge Coverage Ratio, as
projected on a Pro-Forma Basis for the twelve (12) fiscal months (or, if only
quarterly financial statements are then required to be delivered, on a rolling
four (4) quarter basis) preceding such transaction or payment, is equal to or
greater than 1.0:1.0.  Prior to undertaking any transaction or payment which is
subject to the Specified Transaction Conditions, the Loan Parties shall deliver
to the Agent a certificate from the Chief Financial Officer of the Borrower
evidencing satisfaction of the conditions contained in clause (b) above, if
applicable, on a basis (including, without limitation, giving due consideration
to results for prior periods) reasonably satisfactory to the Administrative
Agent in good faith (which approval shall not be unreasonably withheld or
delayed).

 

“Sponsor” means, collectively, (i) AEA Investors LP, and affiliates and
associated funds of each such Person listed in this clause (i), (ii) Starr
Investment Fund II, LLC, and affiliates and associated funds of each such Person
listed in this clause (ii), and (iii) SPH GRD Holdings, LLC, and affiliates and
associated funds of each such Person listed in this clause (iii), other than
(x) any portfolio company of any of the foregoing or (y) any Debt Fund Affiliate
(as defined in the Term Loan Facilities as in effect on the date hereof) of any
of the foregoing.

 

53

--------------------------------------------------------------------------------


 

“Store” means any retail Store (which may include any real property, fixtures,
equipment, Inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Subsidiary Guarantor” means, collectively, the Restricted Subsidiaries of the
Borrower that are Guarantors.

 

“Subsidiary Guaranty” means, collectively, the Subsidiary Guaranty made by the
Subsidiary Guarantors in favor of the Administrative Agent on behalf of the
Secured Parties, substantially in the form of Exhibit G-2, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.

 

“Supplemental Administrative Agent” has the meaning provided in Section 9.14(a).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined in accordance
with such Swap Contracts based upon one or more mid-market or other readily
available quotations provided by any

 

54

--------------------------------------------------------------------------------


 

recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $120,000,000
and (b) the Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Commitments.

 

“Syndication AgentsAgent” means UBS Securities LLC and Wells Fargo Bank,
National Association, as Syndication AgentsAgent under the Loan Documents.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.

 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Term Loan Agents” means, collectively, the  First Lien Administrative Agent,
the Second Lien Administrative Agent, the First Lien Collateral Agent, and the
Second Lien Collateral Agent, each individually, a “Term Loan Agent”.

 

“Term Loan Documents” means, collectively, the First Lien Loan Documents and the
Second Lien Loan Documents, or any documents governing the Permitted Refinancing
of a Term Loan Facility, and each of the other agreements, documents and
instruments providing for or evidencing any obligations in connection therewith,
and any other document or instrument executed or delivered at any time in
connection with any such obligations, together with any amendments,
replacements, modifications, extensions, renewals or supplements to, or
restatements of, any of the foregoing in accordance with the terms hereof and
the Intercreditor Agreement.

 

“Term Loan Facilities” means, collectively, the First Lien Credit Agreement and
the Second Lien Credit Agreement, each individually, a “Term Loan Facility”.

 

“Term Loans” means, collectively, the First Lien Loans and the Second Lien
Loans, each individually, a “Term Loan”.

 

“Term Loan Documents” means, collectively, the First Lien Loan Documents and the
Second Lien Loan Documents, or any documents governing the Permitted Refinancing
of a Term Loan Facility, and each of the other agreements, documents and
instruments providing for or

 

55

--------------------------------------------------------------------------------


 

evidencing any obligations in connection therewith, and any other document or
instrument executed or delivered at any time in connection with any such
obligations, together with any amendments, replacements, modifications,
extensions, renewals or supplements to, or restatements of, any of the foregoing
in accordance with the terms hereof and the Intercreditor Agreement.

 

“Third Amendment” means Third Amendment to Credit Agreement, dated as of
July 28, 2014.

 

“Third Amendment Effective Date” has the meaning specified in the Third
Amendment.

 

“Three Cities” means Three Cities Research, Inc., and its affiliates and
associated funds.

 

“Threshold Amount” means $120,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Transaction” means, collectively, (i) the Acquisition, (ii) the Equity
Contribution, (iii) the Refinancing and (iv) the payment of all fees, premiums
and expenses incurred in connection with the foregoing.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UBS Loan Finance” means UBS Loan Finance LLC and its successors.

 

“UBS Securities” means UBS Securities LLC and its successors.

 

“Unfinanced Capital Expenditures” means Capital Expenditures other than those
made, as permitted hereunder, through (i) any purchase money financing or other
financing secured by real properties (other than from Credit Extensions
hereunder), (ii) capital lease transactions, (iii) equity contributions,
(iv) the proceeds of any casualty insurance, condemnation or eminent domain,
(v) the proceeds of any sale of assets (in the case of each of (iv) and (v),
other than Inventory and, Accounts and Credit Card Receivables), or (vi) the
proceeds of any Sale and Lease-Back Transaction; provided that, in the case of
(iv) through (vi), such proceeds are applied within twelve (12) months after the
receipt thereof.

 

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

 

“Unintentional Overadvance” means an Overadvance which, to the Administrative
Agent’s knowledge, did not constitute an Overadvance when made but which has
become an Overadvance resulting from changed circumstances beyond the control of
the Administrative

 

56

--------------------------------------------------------------------------------


 

Agent, including, without limitation, a reduction in the Appraised Value of
property or assets included in the Borrowing Base or misrepresentation by the
Loan Parties.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means (1) any Subsidiary of the Borrower designated by
the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided, that the Borrower shall only be permitted to so
designate a Subsidiary as an Unrestricted Subsidiary after the Closing Date and
so long as (a) no Default has occurred and is continuing or would result
therefrom, (b) immediately after giving effect to such designation, the Borrower
shall be in Pro Forma Compliance with the financial covenants set forth in
Section 7.11, (c) such Unrestricted Subsidiary shall be capitalized (to the
extent capitalized by the Borrower or any of its Restricted Subsidiaries)
through Investments as permitted by, and in compliance with, Section 7.02,
(d) without duplication of clause (c), any assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof shall be treated as
Investments pursuant to Section 7.02, (e) such Subsidiary shall have been or
will promptly be designated an “unrestricted subsidiary” (or otherwise not be
subject to the covenants) under the Term Loan Facilities and all Permitted
Refinancing in respect thereof and (f) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of the Borrower, certifying compliance with the requirements of preceding
clauses (a) through (e), and containing the calculations and information
required by the preceding clause (b), and (2) any subsidiary of an Unrestricted
Subsidiary.  The Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary for purposes of this Agreement (each, a “Subsidiary
Redesignation”); provided, that (i) no Default has occurred and is continuing or
would result therefrom, (ii) immediately after giving effect to such Subsidiary
Redesignation, the Borrower shall be in Pro Forma Compliance with the financial
covenants set forth in Section 7.11 and (iii) the Borrower shall have delivered
to the Administrative Agent an officer’s certificate executed by a Responsible
Officer of the Borrower, certifying compliance with the requirements of
preceding clauses (i) and (ii), and containing the calculations and information
required by the preceding clause (ii); provided, further, that no Unrestricted
Subsidiary that has been designated as a Restricted Subsidiary pursuant to a
Subsidiary Redesignation may again be designated as an Unrestricted Subsidiary.

 

“U.S. Lender” has the meaning set forth in Section 10.15(b).

 

“U.S. Tax Law Change” means, as applied in respect of any Lender or Agent, as
the case may be, the occurrence after the date it first became a party to this
Agreement (including, for the avoidance of doubt, by means of assignment) of the
enactment of any applicable United States federal tax law or promulgation of any
United States Treasury regulation or the entry into force, revocation or change
or modification of any income tax convention to which the United States is a
party, or change in the administrative application or administrative or judicial
interpretation of any of the foregoing.

 

57

--------------------------------------------------------------------------------


 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

“Write-Down and Conversion Powers” means with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.         Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

 

(ii)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(iii)          The term “including” is by way of example and not limitation.

 

(iv)          The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

58

--------------------------------------------------------------------------------


 

Section 1.03.         Accounting Terms.

 

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect for the period to which the Audited Financial Statements relate, applied
in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.

 

(b)           If at any time any change in GAAP or the application thereof would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent and the Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP or the application thereof (subject to the approval of the
Required Lenders); provided, that (A) no such amendment may be requested by the
Required Lenders in connection with the adoption or issuance of any accounting
standards after the Closing Date that may result in the reclassification, in
whole or in part, of leases that were treated as operating leases on the Closing
Date into Capitalized Leases and (B) until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP or the
application thereof prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders a written reconciliation in
form and substance reasonably satisfactory to the Administrative Agent, between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or the application thereof.

 

Section 1.04.         Rounding.  Any financial ratios required to be maintained
by the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one
(1) place more than the number of places by which such ratio is expressed herein
and rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

Section 1.05.         References to Agreements and Laws.  Unless otherwise
expressly provided herein,               (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by any Loan Document; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

 

Section 1.06.         Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

Section 1.07.         Timing of Payment or Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as specifically provided in Section 2.12 or as
described in the definition of Interest Period) or performance shall extend to
the immediately succeeding Business Day.

 

59

--------------------------------------------------------------------------------


 

Section 1.08.         Currency Equivalents Generally.  Any amount specified in
this Agreement (other than in Articles 2, 9 and 10) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by Bank of America in Charlotte, North Carolina at the
close of business on the Business Day immediately preceding any date of
determination thereof, to prime banks in New York, New York for the spot
purchase in the New York foreign exchange market of such amount in Dollars with
such other currency.

 

Section 1.09.         Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one (1) or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

ARTICLE 2
THE COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.01.         The Revolving Credit Borrowings.

 

(a)           Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Revolving Credit Loan”) to
the Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the lesser
of (x) the amount of such Lender’s Commitment, or (y) such Lender’s Pro Rata
Share of the Borrowing Base; provided, however, that after giving effect to any
Revolving Credit Borrowing, (i) the Total Outstandings shall not exceed the Loan
Cap, and (ii) the aggregate Outstanding Amount of the Revolving Credit Loans of
any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all Swing Line Loans shall not exceed such Lender’s Commitment.  Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01.  Revolving Credit Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein. 
Notwithstanding the foregoing, no Revolving Credit Loans shall be made on the
Closing Date, except to fund any additional original issue discount or upfront
fees pursuant to the provisions of the Fee Letter, provided that, Letters of
Credit may be issued and outstanding on the Closing Date.

 

(b)           The Administrative Agent shall have the right, at any time and
from time to time after the Closing Date in its Permitted Discretion to
establish, modify or eliminate Reserves upon three (3) days’ prior notice to the
Borrowers, (during which period the Administrative Agent shall be available to
discuss any such proposed Reserve with the Borrowers to afford the Borrowers an
opportunity to take such action as may be required so that the event condition
or circumstance that is a basis for such Reserve no longer exists in the manner
and to the extent reasonably satisfactory to the Administrative Agent in its
Permitted Discretion); provided that no such prior notice shall be required for 
(1) changes to any Reserves resulting solely by virtue of

 

60

--------------------------------------------------------------------------------


 

mathematical calculations of the amount of the Reserve in accordance with the
methodology of calculation previously utilized (such as, but not limited to,
Rent and Customer Credit Liabilities), or (2) any changes to Reserves during the
continuance of any Event of Default, and provided, further, that the
Administrative Agent may not implement Reserves with respect to matters which
are already specifically reflected as ineligible Credit Card Receivables or
ineligible Inventory or criteria deducted in computing the Appraised Value of
Eligible Inventory.

 

Section 2.02.         Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Borrowing, each conversion of Revolving Credit Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone.  Each such notice must be received by the Administrative
Agent not later than 1:00 p.m. (Charlotte, North Carolina time) (i) three
(3) Business Days prior to the requested date of any Borrowing of, conversion of
Base Rate Loans to, or continuation of, Eurodollar Rate Loans, or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the day of
any requested Borrowing of Base Rate Loans; provided, however, that if the
Borrower wishes to request Eurodollar Rate Loans having an Interest Period other
than one (1), two (2), three (3) or six (6) months in duration as provided in
the definition of “Interest Period,” the applicable notice must be received by
the Administrative Agent not later than 1:00 p.m. (Charlotte, North Carolina
time) four (4) Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them.  Not later than 11:00
a.m. (Charlotte, North Carolina time) three (3) Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all Lenders.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Except as provided in
Section 2.03(c) and Section 2.04(c), each Borrowing of, or conversion to, Base
Rate Loans shall be in a principal amount of $50,000 or a whole multiple of
$10,000 in excess thereof.  Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Revolving Credit
Borrowing, a conversion of Revolving Credit Loans from one Type to the other, or
a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Revolving
Credit Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrower fails to specify a Type
of Loan in a Committed Loan Notice or if the Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Revolving
Credit Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed

 

61

--------------------------------------------------------------------------------


 

Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month.  Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurodollar Rate
Loan.

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
the Borrowing, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in
Section 2.02(a).  In the case of a Borrowing, each Lender shall make the amount
of its Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than (i) with respect to any Base
Rate Loans, 3:00 p.m. on the Business Day specified in the applicable Committed
Loan Notice and (ii) with respect to any Eurodollar Rate Loans, 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Committed Loan
Notice  with respect to such Borrowing is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any such L/C Borrowings, and second, to the
Borrower as provided above.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan unless the Borrower pays the amount due under Section 3.05
in connection therewith.  During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurodollar Rate Loans without
the consent of the Required Lenders.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.  At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)           After giving effect to all Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than sixten
(610) Interest Periods in effect.

 

(f)            The failure of any Lender to make the Revolving Credit Loan to be
made by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Revolving Credit Loan on the date of
such Borrowing, but no Lender shall be

 

62

--------------------------------------------------------------------------------


 

responsible for the failure of any other Lender to make the Revolving Credit
Loan to be made by such other Lender on the date of any Borrowing.

 

(g)           The Administrative Agent, without the request of the Borrower, may
advance any interest, fee, service charge, expenses, or other payment to which
any Secured Party is entitled from the Loan Parties pursuant hereto or any other
Loan Document and may charge the same to the account of the Borrower referenced
in Section 2.11(a), notwithstanding that an Overadvance may result thereby.  The
Administrative Agent shall advise the Borrower of any such advance or charge
promptly after the making thereof.  Such action on the part of the
Administrative Agent shall not constitute a waiver of the Administrative Agent’s
rights and the Borrower’s obligations under Section 2.05(b)(ii).  Any amount
which is added to the principal balance of the account of the Borrower as
provided in this Section 2.02(g) shall bear interest at the interest rate then
and thereafter applicable to Base Rate Loans.

 

(h)           The Administrative Agent, the Lenders, the Swing Line Lender and
the L/C Issuer shall have no obligation to make any Loan or to provide any
Letter of Credit if an Overadvance would result.  The Administrative Agent may,
in its discretion, make Permitted Overadvances without the consent of the
Borrower, the Lenders, the Swing Line Lender and the L/C Issuer and the Borrower
and each Lender shall be bound thereby.  Any Permitted Overadvance may
constitute a Swing Line Loan. A Permitted Overadvance is for the account of the
Borrowers and shall constitute a Base Rate Loan and an Obligation and shall be
repaid by the Borrowers in accordance with the provisions of
Section 2.05(b)(ii).  The making of any such Permitted Overadvance on any one
occasion shall not obligate the Administrative Agent or any Lender to make or
permit any Permitted Overadvance on any other occasion or to permit such
Permitted Overadvances to remain outstanding. The making by the Administrative
Agent of a Permitted Overadvance shall not modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations to purchase
participations with respect to Letter of Credits or of Section 2.04 regarding
the Lenders’ obligations to purchase participations with respect to Swing Line
Loans.  The Administrative Agent shall have no liability for, and no Loan Party
or Secured Party shall have the right to, or shall, bring any claim of any kind
whatsoever against the Administrative Agent with respect to Unintentional
Overadvances regardless of the amount of any such Overadvance(s).

 

Section 2.03.         Letters of Credit.

 

(a)           The Letter of Credit Commitment.  Subject to the terms and
conditions set forth herein, (A) each L/C Issuer agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit for the account of
the Borrower or the other Loan Parties and to amend or renew Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drafts under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or the
other Loan Parties and any drawings thereunder; provided, that no L/C Issuer
shall be obligated to make any L/C Credit Extension with respect to any Letter
of Credit, and no Lender shall be obligated to participate in any Letter of
Credit if as of the date of such L/C Credit Extension, (x) the Total
Outstandings would exceed the Loan Cap, (y) the

 

63

--------------------------------------------------------------------------------


 

aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans would exceed such Lender’s Commitment, or (z) the Outstanding Amount of
the L/C Obligations would exceed the Letter of Credit Sublimit.  Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.  All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

 

(i)            No L/C Issuer shall be under any obligation to issue any Letter
of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which, in each case, such L/C Issuer in good faith deems material to it;

 

(B)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than (x) in the case of commercial letters of
credit, one hundred and eighty (180) days and (y) in the case of standby Letters
of Credit, twelve (12) months, in each case, after the date of issuance or last
renewal, unless the L/C Issuer of such Letter of Credit has approved such expiry
date;

 

(C)          the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless at the time of issuance, such
Letter of Credit has been Cash Collateralized in accordance with the terms
hereof;

 

(D)          the issuance of such Letter of Credit would violate one (1) or more
policies of such L/C Issuer; or

 

(E)           any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit

 

64

--------------------------------------------------------------------------------


 

and all other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(ii)           No L/C Issuer shall be under any obligation to amend any Letter
of Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(iii)          Each L/C Issuer shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article 9 with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article 9 included each L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to each L/C Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent at least two (2) Business Days (or such
later date and time as such L/C Issuer and the Administrative Agent may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the applicable L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the applicable L/C Issuer may
reasonably request.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the applicable L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the applicable L/C Issuer may reasonably request.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a

 

65

--------------------------------------------------------------------------------


 

copy thereof.  Upon receipt by such L/C Issuer of confirmation from the
Administrative Agent that the requested issuance or amendment is permitted in
accordance with the terms hereof, then, subject to the terms and conditions
hereof, such L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or the other Loan Parties or enter into the
applicable amendment, as the case may be.  Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.

 

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a standby Letter of Credit that has automatic renewal provisions
(each, an “Auto-Renewal Letter of Credit”); provided, that any such Auto-Renewal
Letter of Credit must permit such L/C Issuer to prevent any such renewal at
least once in each twelve- (12) month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Nonrenewal Notice Date”) in each such twelve-
(12) month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the applicable L/C Issuer, the Borrower
shall not be required to make a specific request to such L/C Issuer for any such
renewal.  Once an Auto-Renewal Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the renewal of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that such L/C Issuer shall not permit any such renewal if (A) such L/C Issuer
has determined that it would have no obligation at such time to issue such
Letter of Credit in its renewed form under the terms hereof (by reason of the
provisions of Section 2.03(a)(ii) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
(5) Business Days before the Nonrenewal Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such renewal or
(2) from the Administrative Agent, any Lender or the Borrower that one (1) or
more of the applicable conditions specified in Section 4.02 is not then
satisfied.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also (A) deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment, and (B) notify each Lender of such issuance or amendment
and the amount of such Lender’s Pro Rata Share therein, and upon a specific
request by any Lender, furnish to such Lender a copy of such Letter of Credit or
amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.  Within one
(1) Business Day after the L/C Issuer

 

66

--------------------------------------------------------------------------------


 

notifies the Borrower of any payment by such L/C Issuer under a Letter of Credit
(each such payment date, an “Honor Date”), the Borrower shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing.  If the Borrower fails to so reimburse such L/C Issuer by such time,
the Administrative Agent shall promptly notify each Lender of the Honor Date,
the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the
amount of such Lender’s Pro Rata Share thereof.  In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided, that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)           Each Lender (including each Lender acting as an L/C Issuer) shall
upon any notice pursuant to Section 2.03(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the applicable L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02  cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Lender’s payment to the Administrative Agent for the account of the applicable
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(iv)          Until each Lender funds its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of such L/C
Issuer.

 

(v)           Each Lender’s obligation to make Revolving Credit Loans or L/C
Advances to reimburse the applicable L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and

 

67

--------------------------------------------------------------------------------


 

shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02  (other than delivery by the Borrower of a Committed Loan Notice
).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable L/C Issuer for the amount
of any payment made by the applicable L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi)          If any Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.03(c) by the
time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate from time to time
in effect and a rate reasonably determined by such L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any reasonable
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be.  A certificate of the applicable
L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            If, at any time after an L/C Issuer has made a payment under any
Letter of Credit issued by it and has received from any Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
L/C Issuer (or the  Administrative Agent, for the account of such L/C Issuer)
receives any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered

 

68

--------------------------------------------------------------------------------


 

into by such L/C Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of such L/C Issuer its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the applicable L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the
applicable L/C Issuer under such Letter of Credit to any Person purporting to be
a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

(v)           any exchange, release or nonperfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the Obligations of the Borrower in
respect of such Letter of Credit; or

 

(vi)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower.

 

69

--------------------------------------------------------------------------------


 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against any L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
applicable L/C Issuer, any Agent-Related Person nor any of the respective
correspondents, participants or assignees of the applicable L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the applicable L/C Issuer, any Agent-Related Person, nor any
of the respective correspondents, participants or assignees of such L/C Issuer,
shall be liable or responsible for any of the matters described in clauses
(i) through (v) of Section 2.03(e); provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
such L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful or grossly negligent failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the applicable
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)           Applicability of ISP98 and UCP.  Unless otherwise expressly agreed
by the applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance shall apply to each commercial
Letter of Credit.

 

70

--------------------------------------------------------------------------------


 

(h)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share, a Letter of Credit fee for each Letter of Credit equal to the
Applicable Rate then in effect for Eurodollar Rate Loans with respect to the
Revolving Credit Facility times the daily maximum amount then available to be
drawn under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit); provided, however, that any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Pro Rata Shares allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account.  Such letter of credit fees shall be computed on a
quarterly basis in arrears.  Such letter of credit fees shall be due and payable
on the first (1st) day after the end of each March, June, September and
December, commencing with the first (1st) such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand.

 

(i)            Fronting Fee and Documentary and Processing Charges Payable to an
L/C Issuer.  The Borrower shall pay directly to the applicable L/C Issuer for
its own account a fronting fee (i) with respect to each commercial Letter of
Credit issued by such L/C Issuer, at a rate to be separately agreed between the
applicable L/C Issuer and the Borrower (but in any event not to exceed 0.125%
per annum), computed on the amount of such Letter of Credit, and payable upon
the issuance thereof, (ii) with respect to any amendment of a commercial Letter
of Credit increasing the stated amount of such Letter of Credit, at a rate to be
separately agreed between the Borrower and the applicable L/C Issuer (but in any
event not to exceed 0.125% per annum), computed on the amount of such increase,
and payable upon the effectiveness of such amendment, and (iii)  with respect to
each standby  Letter of Credit, at a rate to be separately agreed between the
applicable L/C Issuer and the Borrower (but in any event not to exceed 0.125%
per annum), computed on the daily amount available to be drawn under such Letter
of Credit on a quarterly basis in arrears.  Such fronting fee shall be due and
payable on the on the first (1st) day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  In addition, the Borrower shall pay directly to the applicable
L/C Issuer for its own account the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of such L/C
Issuer relating to letters of credit as from time to time in effect.  Such
customary fees and standard costs and charges are due and payable within five
(5) Business Days of demand and are nonrefundable.

 

(j)            Conflict with Letter of Credit Application.  In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

 

71

--------------------------------------------------------------------------------


 

Section 2.04.         Swing Line Loans.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Pro Rata Share of
the Outstanding Amount of Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Outstandings shall not exceed the Loan Cap, and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all L/C Obligations at such time, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans at
such time shall not exceed such Lender’s Commitment; provided, further, that the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04. 
Each Swing Line Loan shall bear interest only at a rate based on the Base Rate. 
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
3:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Borrowing (A) directing the Swing Line Lender not to make such
Swing Line Loan as a result of the limitations set forth in the first proviso to
the first sentence of Section 2.04(a), or (B) that one (1) or more of the
applicable conditions specified in Article 4 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.

 

72

--------------------------------------------------------------------------------


 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share of the
amount of Swing Line Loans then outstanding.  Such request may be made
telephonically, so long as promptly followed by  writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Commitments and the conditions set
forth in Section 4.02.  The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent.  Each Lender shall make an amount equal to
its Pro Rata Share of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)          If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
from time to time in effect and a rate reasonably determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any reasonable administrative, processing or similar fees customarily charged by
the Swing Line Lender in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s committed Loan included in the relevant committed
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be.  A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent)

 

73

--------------------------------------------------------------------------------


 

with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

 

(iv)          Each Lender’s obligation to make Revolving Credit Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate.  The Administrative Agent will make such demand
upon the request of the Swing Line Lender.  The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Pro Rata Share of any
Swing Line Loan, interest in respect of such Pro Rata Share shall be solely for
the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

74

--------------------------------------------------------------------------------


 

Section 2.05.         Prepayments.

 

(a)           Optional.

 

(i)            The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty (subject to the last sentence of this Section 2.05(a)(i));
provided, that (1) such notice must be received by the Administrative Agent not
later than 2:00 p.m. (Charlotte, North Carolina time) (A) three (3) Business
Days prior to any date of prepayment of Eurodollar Rate Loans and (B) one
(1) Business Day prior to the date of prepayment of Base Rate Loans; and (2) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $2,000,000
or a whole multiple of 500,000 in excess thereof; and (3) any prepayment of Base
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof (or, in each case, if less, the entire principal
amount thereof then outstanding).  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans. 
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Pro Rata Share).  If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05.

 

(ii)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty;
provided, that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. (Charlotte, North Carolina time)
on the date of the prepayment, and (B) any such prepayment shall be in a minimum
principal amount of $100,000.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

(iii)          Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may rescind any notice of prepayment under
Section 2.05(a)(i) or Section 2.05(a)(ii) if such prepayment would have resulted
from a refinancing of the Revolving Credit Facility, which refinancing shall not
be consummated or shall otherwise be delayed.

 

(b)           Mandatory.

 

(i)            If for any reason the Total Outstandings at any time exceed the
Loan Cap then in effect, the Borrower shall immediately prepay Loans and Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b) unless after the prepayment
in full of the Loans the Total Outstandings exceed the Loan Cap then in effect.

 

75

--------------------------------------------------------------------------------


 

(ii)           During a Cash Dominion Trigger Period, the Borrower shall prepay
the Loans and Cash Collateralize the L/C Obligations in accordance with the
provisions of  Section 6.15.

 

(c)           Funding Losses, Etc.  All prepayments under this Section 2.05
shall be made together with, in the case of any such prepayment of a Eurodollar
Rate Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurodollar Rate Loan pursuant to Section 3.05. 
Notwithstanding any of the other provisions of Section 2.05(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under Section 2.05(b), other than
on the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with Section 2.05(b).  Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
Section 2.05(b).

 

Section 2.06.         Termination or Reduction of Commitments.

 

(a)           Optional.  The Borrower may, upon written notice to the
Administrative Agent, terminate the unused Commitments, or from time to time
permanently reduce the unused Commitments; provided, that (i) any such notice
shall be received by the Administrative Agent five (5) Business Days prior to
the date of termination or reduction and (ii) any such partial reduction shall
be in an aggregate amount of $2,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Revolving Credit Facility.

 

(b)           Mandatory.  If after giving effect to any reduction or termination
of unused Commitments under this Section 2.06, the Letter of Credit Sublimit or
the Swing Line Sublimit exceeds the amount of the Aggregate Commitments at such
time, the Letter of Credit Sublimit or the Swing Line Sublimit, as the case may
be, shall be automatically reduced by the amount of such excess.

 

(c)           Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the unused portions of the Commitments under this Section 2.06. 
Upon any reduction of unused Commitments, the Commitment of each Lender shall be
reduced by such Lender’s Pro Rata Share of the amount by which the Commitments
are reduced (other than the termination of the Commitment of any Lender as
provided in Section 3.07).   All commitment fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

 

76

--------------------------------------------------------------------------------


 

Section 2.07.         Repayment of Loans. The Borrower shall repay to the
Lenders on the Maturity Date the aggregate principal amount of all Loans
outstanding on such date.

 

Section 2.08.         Interest.

 

(a)           Subject to the provisions of Section 2.08(b) and Section 2.08(c),
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the sum of
(A) the Eurodollar Rate for such Interest Period, plus (B) the Applicable Rate
for Eurodollar Rate Loans; (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the sum of (A) the Base Rate, plus (B) the Applicable
Rate for Base Rate Loans; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the sum of (A) the Base Rate plus (B) the Applicable
Rate for Base Rate Loans under the Revolving Credit Facility.

 

(b)           The Borrower shall pay interest on the principal amount of all
overdue Obligations hereunder (including, for the avoidance of doubt, following
the occurrence of an Event of Default pursuant to Section 8.01(f)) at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.  Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

 

(c)           During the continuance of an Event of Default, the Borrower shall,
at the request of the Administrative Agent upon instruction by the Required
Lenders, pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(d)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

Section 2.09.         Fees.  In addition to certain fees described in
Section 2.03(h) and Section 2.03(i):

 

(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share, the
Commitment Fee times the actual daily amount by which the Aggregate Commitments
exceed the average Total Outstandings (excluding the principal amount of Swing
Line Loans) for the immediately preceding quarter, subject to adjustment as
provided in Section 2.16.  The commitment fee shall accrue at all times from the
date hereof until the Maturity Date, including at any time during which one
(1) or more of the conditions in Article 4 is not met, and shall be due and
payable quarterly in arrears on the on the first (1st) day after the end of each
March, June, September and December, commencing with the first (1st) such date
to occur after the Closing Date, and on the Maturity Date.  The commitment fee
shall be calculated quarterly in arrears.

 

77

--------------------------------------------------------------------------------


 

(b)           Other Fees.  The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

Section 2.10.         Computation of Interest and Fees.  All computations of
interest for Base Rate Loans shall be made on the basis of a year of three
hundred and sixty-five (365) or three hundred and sixty -six (366) days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a three hundred and sixty (360) day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a three hundred and sixty-five (365)
day year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided, that any Loan that is repaid
on the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

Section 2.11.         Evidence of Indebtedness.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one (1) or more accounts or records maintained by such Lender and evidenced by
one (1) or more entries in the Register maintained by the Administrative Agent,
acting solely for purposes of Treasury Regulation Section 5f.103 1(c), as agent
for the Borrower, in each case in the ordinary course of business.  The accounts
or records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to the
order of such Lender, which shall evidence such Lender’s Loans in addition to
such accounts or records.  Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.  Upon receipt of an affidavit of a Lender as
to the loss, theft, destruction or mutilation of such Lender’s Note and upon
cancellation of such Note, the Borrower will issue, in lieu thereof, upon
receipt of an indemnity bond or a satisfactory indemnity agreement, a
replacement Note in favor of such Lender, in the same principal amount thereof
and otherwise of like tenor.

 

(b)           In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative

 

78

--------------------------------------------------------------------------------


 

Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

(c)           Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 2.11(a) and (b), and by each Lender in its account
or accounts pursuant to Section 2.11(a) and (b), shall be prima facie evidence
of the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided, that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
the obligations of the Borrower under this Agreement and the other Loan
Documents.

 

Section 2.12.         Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be; provided,
however, that, if such extension would cause payment of interest on or principal
of Eurodollar Rate Loans to be made in the next succeeding calendar month, such
payment shall be made on the immediately preceding Business Day.

 

(b)           (i) Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case
of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of

 

79

--------------------------------------------------------------------------------


 

a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any reasonable
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders  or an L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable L/C Issuer, as the
case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the applicable L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article 2, and such funds
are not made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article 2 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender on demand, without interest.

 

(d)           Obligations of the Lenders Several.  The obligations of the
Lenders hereunder to make Revolving Credit Loans, to fund participations in
Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 9.07 are several and not joint.  The failure of any Lender to make any
Loan or to fund any such participation or to make any payment under Section 9.07
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure

 

80

--------------------------------------------------------------------------------


 

of any other Lender to so make its Loan, or to purchase its participation or to
make its payment under Section 9.07.

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)            Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

 

(g)           Unallocated Funds.  If the Administrative Agent receives funds for
application to the Obligations of the Loan Parties under or in respect of the
Loan Documents under circumstances for which the Loan Documents do not specify
the manner in which such funds are to be applied, the Administrative Agent may,
but shall not be obligated to, elect to distribute such funds to each of the
Lenders in accordance with such Lender’s Pro Rata Share of the sum of (a) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Advances outstanding at such time, in repayment or prepayment
of such of the outstanding Loans or other Obligations then owing to such Lender.

 

Section 2.13.         Sharing of Payments.  If, other than as expressly provided
elsewhere herein (including the application of funds arising from the existence
of a Defaulting Lender), any Lender shall obtain on account of the Loans made by
it, or the participations in L/C Obligations or in Swing Line Loans funded by
it, any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans funded by them, as the
case may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be,  pro rata with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from the purchasing Lender under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon.  The Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of setoff, but subject to

 

81

--------------------------------------------------------------------------------


 

Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation. 
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments.  Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.  For the avoidance of doubt, the provisions of this
Section shall not be construed to apply to the application of Cash Collateral
provided for in Section 2.15 or to the assignments and participations described
in Section 10.07.

 

Section 2.14.         Increase in Revolving Credit Facility.

 

(a)           Upon notice to the Administrative Agent, the Borrower may from
time to time after the FifthAmendmentSeventh Amendment Effective Date, request
an increase in the Commitments by an amount not exceeding $75,000,000; provided
that any such request for an increase shall be in a minimum amount of the lesser
of (x) $5,000,000 and (y) the entire remaining amount of increases available
under this Section 2.14.  At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender or proposed Lender is requested to respond (which shall in no
event be less than ten (10) Business Days from the date of delivery of such
notice to the Lenders).

 

(b)           Any proposed increase in the Commitments may be requested from the
existing Lenders and new prospective Lenders who are Eligible Assignees (which
additional Eligible Assignees shall be subject to the approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, which approvals
shall not be unreasonably withheld and each of whom shall execute a customary
joinder agreement) or a combination thereof, as selected by, and with such
allocations of committed amounts as may be determined by, the Administrative
Agent and the Borrower (regardless of a Pro Rata Share of any individual
Lender); provided that, any such request shall be made concurrently to the
existing Lenders and such new prospective Lenders.  Any Lender approached to
provide all or any portion of the increased Commitments may elect or decline, in
its sole discretion, to provide such an increase. Any Lender not responding
within the time period set forth in Section 2.14(a) shall be deemed to have
declined to increase its Commitment.

 

(c)           If the Commitments are increased in accordance with this
Section 2.14, the Administrative Agent and the Borrower shall determine the
effective date (the “Revolving Credit Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Revolving Credit Increase Effective Date.  In connection with any increase in
the Commitments, this Agreement and the other Loan Documents shall be amended in
a writing (executed and delivered by the Loan Parties, the Administrative Agent
and each Lender participating in such increased Commitments) to reflect any
technical changes necessary to give effect to such Commitment increases in
accordance with the terms as set forth herein.

 

82

--------------------------------------------------------------------------------


 

(d)           As conditions precedent to such increase, (i) the Borrower shall
deliver to the Administrative Agent a certificate of each Loan Party dated as of
the Revolving Credit Increase Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party, certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, and certifying that the conditions precedent set out in the
following subclauses (ii) through (iv) have been satisfied or waived in
accordance with Section 10.01, (ii) no Default shall have occurred and be
continuing or would result from such increase, (iii) before and after giving
effect to such increase, the representations and warranties contained in
Article 5 and the other Loan Documents shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality) on and as of the Revolving Credit Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality) as of such earlier date, and except that for
purposes of this subclause (iii), the representations and warranties contained
in Section 5.05(a) and (b) shall be deemed to refer to the most recent
statements furnished pursuant to Section 6.01(a) and (b), respectively,
(iv) after giving effect to such increase, the Borrower would be in Pro Forma
Compliance with the financial covenant set out in Section 7.11 (regardless of
whether a Covenant Trigger Period then exists), in each case for the twelve (12)
month (or, as applicable, four- (4) quarter) period to which the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b) relates, and (v) clause (i) of the ABL Cap (as defined in the
Term Loan Facilities) shall have been amended to reflect an amount equal to the
amount of the Aggregate Commitments (after giving effect to the increase in
Commitments contemplated hereby).  The amendment to this Agreement providing for
the increase if the Commitments shall contain provisions that may be necessary
to keep the outstanding Revolving Credit Loans, L/C Advances or Swing Line Loans
(to the extent participated to Lenders), as the case may be, ratable with any
revised Pro Rata Share of a Lender in respect of the Revolving Credit Facility
arising from any nonratable increase in the Commitments under this Section 2.14,
including, without limitation, provisions providing for the reallocation of the
Commitments and Loans among Lenders.

 

Section 2.15.         Cash Collateral.

 

(a)           Upon the request of the Administrative Agent or the L/C Issuer
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations, in any amount
not less than 100% of the then Outstanding Amount of all L/C Obligations unless
an Event of Default exists, in which case the Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations in any amount
not less than 103% of the then Outstanding Amount of all L/C Obligations.  At
any time that there shall exist a Defaulting Lender, immediately upon the
request of the Administrative Agent, the L/C Issuer or the Swing Line Lender,
the Borrower shall deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

83

--------------------------------------------------------------------------------


 

(b)           All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.  The Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.15(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

 

(c)           Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Section 2.04, Section 2.05, Section 2.06, Section 2.16 or Section 8.02 in
respect of Letters of Credit or Swing Line Loans shall be held and applied to
the satisfaction of the specific L/C Obligations, Swing Line Loans, obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)           Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender) or (ii) the Administrative Agent’s good
faith determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.15 may be otherwise applied in
accordance with Section 8.034), and (y) the Person providing Cash Collateral and
the L/C Issuer or Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

 

Section 2.16.         Defaulting Lenders.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            That Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in Section 10.01.

 

84

--------------------------------------------------------------------------------


 

(ii)           Any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article 8 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to  Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows: 
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans, participations in Swing
Line Loans or L/C Borrowings under this Agreement; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or Swing Line Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02  were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          That Defaulting Lender (x) shall not be entitled to receive any
commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

 

(iv)          During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire,

 

85

--------------------------------------------------------------------------------


 

refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Section 2.03 and Section 2.04, the “Pro Rata Share” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Committed Loans of that Lender.

 

(b)           If the Borrower, the Administrative Agent, Swing Line Lender and
the L/C Issuer agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
reasonably determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Pro Rata Shares
(without giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

Section 2.17.         Settlement Amongst Lenders.

 

(a)           The amount of each Lender’s Pro Rata Share of outstanding Loans
(including outstanding Swing Line Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans) and
repayments of Loans (including Swing Line Loans) received by the Administrative
Agent as of 3:00 p.m. on the first (1st) Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent.

 

(b)           The Administrative Agent shall deliver to each of the Lenders
promptly after a Settlement Date a summary statement of the amount of
outstanding Revolving Credit Loans and Swing Line Loans for the period and the
amount of repayments received for the period.  As reflected on the summary
statement, (i) the Administrative Agent shall transfer to each Lender its Pro
Rata Share of repayments of Revolving Credit Loans, and (ii) each Lender shall
transfer to the Administrative Agent (as provided below) or the Administrative
Agent shall transfer to each Lender, such amounts as are necessary to insure
that, after giving effect to all such transfers, the amount of Revolving Credit
Loans made by each Lender shall be equal to such Lender’s Pro Rata Share of all
Revolving Credit Loans outstanding as of such Settlement Date.  If the summary
statement requires transfers to be made to the Administrative Agent by the
Lenders and

 

86

--------------------------------------------------------------------------------


 

is received prior to 1:00 p.m. on a Business Day, such transfers shall be made
in immediately available funds no later than 3:00 p.m. that day; and, if
received after 1:00 p.m., then no later than 3:00 p.m. on the next Business Day.
The obligation of each Lender to transfer such funds is irrevocable,
unconditional and without recourse to or warranty by the Administrative Agent. 
If and to the extent any Lender shall not have so made its transfer to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Administrative Agent,
equal to the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation plus any administrative, processing, or similar fees customarily
charged by the Administrative Agent in connection with the foregoing.

 

ARTICLE 3
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

Section 3.01.         Taxes.

 

(a)           Except as provided in this Section 3.01, any and all payments by
or on account of any obligation of the Borrower to or for the account of any
Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges imposed
by any Governmental Authority, and all liabilities (including additions to tax,
penalties and interest) with respect thereto (collectively, “Impositions”),
excluding, in the case of each Agent and each Lender, any Impositions (xw)
imposed on or measured by its overall net income or overall gross income, branch
profits, taxes imposed on it, and franchise (and similar) taxes imposed on it in
lieu of net income taxes, in each case, by the jurisdiction (or any political
subdivision thereof) under the Laws of which such Agent or such Lender, as the
case may be, is organized, in which its principal office is located or in which
it maintains its Lending Office, (yx) that are United States Federal withholding
taxes and any penalties and interest with respect thereto (including, without
limitation, taxes imposed under Section 881 of the Code subject to withholding
pursuant to Section 1442 of the Code, whether or not in any such case withheld
from any payment) other than as to any Lender or Agent, United States Federal
withholding taxes imposed on or with respect to any payment under this Agreement
to such Lender or Agent as a result of a U.S. Tax Law Change, except as provided
in subclause (zy), and (zy) that are United States federal withholding taxes and
any penalties and interest with respect thereto and that are imposed under
FATCA, and (z) that are imposed as a result of such Lender’s failure to comply
with the requirements of Sections 1471 through 1474 of the Code and any
regulations promulgated thereunder  (“FATCA”) to establish an exemption from
withholding thereunderSection 10.15 (all such non-excluded taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities being hereinafter referred to as “Taxes”); provided, however,
that, if at the date of the Assignment and Acceptance pursuant to which a Lender
becomes a party to this Agreement, the Lender assignor was entitled to payments
under this clause Section 3.01(a) in respect of United States withholding tax
with respect to payments at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, imposed under applicable Laws with respect to the

 

87

--------------------------------------------------------------------------------


 

Lender assignee on such date.  Subject to Section 10.15, if the Borrower or the
Administrative Agent shall be required by any Laws to deduct any Taxes from or
in respect of any sum payable under any Loan Document to any Agent or any
Lender, (i) the sum payable by the Borrower shall be increased as necessary so
that after all such required deductions of Taxes are made (including deductions
applicable to additional sums payable under this Section 3.01), each of such
Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower or Administrative Agent, as
applicable, shall make such deductions, (iii) the Borrower or Administrative
Agent, as applicable, shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable Laws, and
(iv) if the Borrower is required to make such deductions, within thirty (30)
days after the date of such payment, the Borrower shall furnish to such Agent or
Lender (as the case may be) the original or a certified copy of a receipt
evidencing payment thereof to the extent such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent.

 

(b)           In addition but without duplication, the Borrower agrees to pay
any and all present or future stamp, court or documentary taxes and any other
excise, property, intangible, mortgage or mortgage recording taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
perfection of a security interest with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”).

 

(c)           The Borrower agrees to indemnify each Agent and each Lender for
(i) the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any Governmental Authority on amounts payable under this
Section 3.01) paid by such Agent and such Lender, and (ii) any reasonable
expenses arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided such Agent or Lender, as the case may
be, provides the Borrower with a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts.  Payment under this
Section 3.01(c) shall be made within thirty (30) days after the date such Lender
or such Agent makes a written demand therefor.

 

(d)           Notwithstanding anything herein to the contrary, the Borrower
shall not be required pursuant to this Section 3.01 to pay any additional amount
to, or to indemnify, any Lender or Agent, as the case may be, to the extent that
such Lender or such Agent becomes subject to Taxes subsequent to the Closing
Date (or, if later, the date such Lender or Agent becomes a party to this
Agreement) solely as a result of a change in the place of organization of such
Lender or Agent, a change in the Lending Office of such Lender, or a change in
the principal office of such Lender or Agent, except to the extent that any such
change is requested or required by the Borrower or to the extent that such
Lender or Agent was entitled, at the time of the change in place of organization
or the change in Lending Office, to receive additional amounts from the Borrower
pursuant to Section 3.01(a) and (c) (and provided, that nothing in this clause
(d) shall be construed as relieving the Borrower from any obligation to make
such payments or indemnification in the event of a change that is a change in
Law).

 

88

--------------------------------------------------------------------------------


 

(e)           If any Lender or Agent determines that it has received a refund in
respect of any Taxes or Other Taxes as to which indemnification or additional
amounts have been paid to it by the Borrower pursuant to this Section 3.01, it
shall promptly remit such refund (including any interest included in such refund
paid by the relevant taxation authority) to the Borrower, net of all
out-of-pocket expenses of the Lender or Agent, as the case may be; provided,
however, that the Borrower, upon the request of the Lender or Agent, as the case
may be, agrees promptly to return such refund to such party in the event such
party is required to repay such refund to the relevant taxing authority.  Such
Lender or Agent, as the case may be, shall, at the Borrower’s request, provide
the Borrower with a copy of any notice of assessment or other evidence of the
requirement to repay such refund received from the relevant taxing authority
(provided, that such Lender or Agent may delete any information therein that
such Lender or Agent deems confidential).  Nothing herein contained shall
interfere with the right of a Lender or Agent to arrange its tax affairs in
whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or to disclose any information relating to its tax affairs or any
computations in respect thereof or require any Lender or Agent to do anything
that would prejudice its ability to benefit from any other refunds, credits,
reliefs, remissions or repayments to which it may be entitled.

 

(f)            Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 3.01(a) or (c) with respect to such Lender it
will, if requested by the Borrower and at the Borrower’s cost and expense, use
commercially reasonable efforts (subject to such Lender’s overall internal
policies of general application and legal and regulatory restrictions) to avoid
or reduce to the greatest extent possible any indemnification or additional
amounts being due under this Section 3.01, including to designate another
Lending Office for any Loan or Letter of Credit affected by such event;
provided, that such efforts are made on terms that, in the reasonable judgment
of such Lender, cause such Lender and its Lending Office(s) to suffer no
material economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section 3.01(f) shall affect or postpone any of the Obligations
of the Borrower or the rights of such Lender pursuant to Section 3.01(a) and
(c).

 

Section 3.02.         Illegality.  If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent),

 

89

--------------------------------------------------------------------------------


 

prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative is advised in writing by such Lender
that it is no longer illegal  for such Lender to determine or charge interest
rates based upon the Eurodollar Rate.  Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.  Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.

 

Section 3.03.         Inability To Determine Rates.  If the Required Lenders
determine that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 

Section 3.04.         Increased Cost And Reduced Return; Capital Adequacy.

 

(a)           If any Lender determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
date hereof, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Loan (or, as the case may be, issuing or participating in Letters of Credit)
the interest on which is determined by reference to the Eurodollar Rate or (in
the case of a change in or in the interpretation of any Law relating to taxes)
any other Loan or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Taxes, Impositions expressly excluded from Taxes, and Other Taxes (in which

 

90

--------------------------------------------------------------------------------


 

case Section 3.01 shall govern), (ii) changes in the basis of taxation of
overall net income or overall gross income (including branch profits), and
franchise (and similar) taxes imposed in lieu of net income taxes, by any
jurisdiction or any political subdivision thereof under the Laws of which such
Lender is organized or maintains a Lending Office, and (iii) reserve
requirements reflected in the Eurodollar Rate), then from time to time upon
demand of such Lender setting forth in reasonable detail such increased costs
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction.

 

(b)           If any Lender determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, in each case after the date hereof, or compliance by such Lender (or
its Lending Office) therewith, has the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction.

 

(c)           The Borrower shall not be required to compensate a Lender pursuant
to Section 3.04(a) or (b) for any such increased cost or reduction incurred more
than one hundred and eighty (180) days prior to the date that such Lender
demands, or notifies the Borrower of its intention to demand, compensation
therefor; provided, that, if the circumstance giving rise to such increased cost
or reduction is retroactive, then such 180 day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

(d)           Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a change in
Law after the date of this Agreement, regardless of the date enacted, adopted or
issued.

 

Section 3.05.         Funding Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;

 

91

--------------------------------------------------------------------------------


 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

Section 3.06.         Matters Applicable to all Requests for Compensation.

 

(a)           A certificate of any Agent or any Lender claiming compensation
under this Article 3 and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error.  In
determining such amount, such Agent or such Lender may use any reasonable
averaging and attribution methods.

 

(b)           With respect to any Lender’s claim for compensation under
Section 3.02, 3.03 or 3.04, the Borrower shall not be required to compensate
such Lender for any amount incurred more than one hundred and eighty (180) days
prior to the date that such Lender notifies the Borrower of the event that gives
rise to such claim.  If any Lender requests compensation by the Borrower under
Section 3.04, the Borrower may, by notice to such Lender (with a copy to the
Administrative Agent), suspend the obligation of such Lender to make or continue
from one Interest Period to another Eurodollar Rate Loans, or to convert Base
Rate Loans into Eurodollar Rate Loans if such suspension would reduce the
compensation by the Borrower under Section 3.04, until the event or condition
giving rise to such request ceases to be in effect (in which case the provisions
of Section 3.06(c) shall be applicable); provided, that such suspension shall
not affect the right of such Lender to receive the compensation so requested.

 

(c)           If the obligation of any Lender to make or continue from one
Interest Period to another any Eurodollar Rate Loan, or to convert Base Rate
Loans into Eurodollar Rate Loans shall be suspended pursuant to
Section 3.06(b) hereof, such Lender’s Eurodollar Rate Loans shall be
automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such Eurodollar Rate Loans (or, in the case of an
immediate conversion required by Section 3.02, on such earlier date as required
by Law) and, unless and until such Lender gives notice as provided below that
the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that gave rise
to such conversion no longer exist:

 

(i)            to the extent that such Lender’s Eurodollar Rate Loans have been
so converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and

 

(ii)           all Loans that would otherwise be made or continued from one
Interest Period to another by such Lender as Eurodollar Rate Loans shall be made
or continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.

 

92

--------------------------------------------------------------------------------


 

(d)           If any Lender gives notice to the Borrower (with a copy to the
Agent) that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof
that gave rise to the conversion of such Lender’s Eurodollar Rate Loans pursuant
to this Section 3.06 no longer exist (which such Lender agrees to do promptly
upon such circumstances ceasing to exist) at a time when Eurodollar Rate Loans
made by other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurodollar Rate Loans, to the extent necessary so
that, after giving effect thereto, all Loans held by the Lenders holding
Eurodollar Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Pro Rata Shares.

 

Section 3.07.         Replacement of Lenders under Certain Circumstances.

 

(a)           If at any time (i) the Borrower becomes obligated to pay
additional amounts or indemnity payments described in Section 3.01 or 3.04 as a
result of any condition described in such Sections or any Lender ceases to make
Eurodollar Rate Loans as a result of any condition described in Section 3.02 or
Section 3.03, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender
becomes a “Non-Consenting Lender” (as defined below in this Section 3.07), then
the Borrower may, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, either (i) replace such Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement to one or more
Eligible Assignees; provided, that neither the Administrative Agent nor any
Lender shall have any obligation to the Borrower to find a replacement Lender or
other such Person or (ii) terminate the Commitment of such Lender (if still in
existence) and repay all obligations of the Borrower owing to such Lender
relating to the Loans and participations held by such Lender as of such
termination date.

 

(b)           Any Lender being replaced pursuant to Section 3.017(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment or outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent.  Pursuant to such Assignment and Assumption,
(A) the assignee Lender shall acquire all or a portion, as the case may be, of
the assigning Lender’s Commitment or  outstanding Loans and participations in
L/C Obligations and Swing Line Loans, (B) all obligations of the Borrower owing
to the assigning Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such assignment and assumption and (C) upon such payment
(regardless of whether such replaced Lender has executed an Assignment and
Assumption or delivered its Notes to the Borrower or the Administrative Agent)
and, if so requested by the assignee Lender, delivery to the assignee Lender of
the appropriate Note or Notes executed by the Borrower, the assignee Lender
shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Loans, Commitments
and participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.

 

93

--------------------------------------------------------------------------------


 

(c)           Notwithstanding anything to the contrary contained above, (i) any
Lender that acts as an L/C Issuer may not be replaced hereunder at any time that
it has any Letter of Credit outstanding hereunder unless arrangements
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to such outstanding
Letter of Credit and (ii) the Lender that acts as the Administrative Agent may
not be replaced hereunder except in accordance with the terms of Section 9.09.

 

(d)           In the event that (i) the Borrower or the Administrative Agent has
requested the Lenders to consent to a departure or waiver of any provisions of
the Loan Documents or to agree to any amendment thereto, (ii) the consent,
waiver or amendment in question requires the agreement of all affected Lenders
in accordance with the terms of Section 10.01 or all the Lenders with respect to
a certain class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

Section 3.08.         Survival.  All of the Borrower’s obligations under this
Article 3 shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder, the assignment of rights by or the
replacement of a Lender, and resignation of the Administrative Agent.

 

Section 3.09.         Designation of At Home III as Borrower’s Agent.

 

(a)           Each Borrower hereby irrevocably designates and appoints At Home
III as such Borrower’s agent to obtain Credit Extensions, the proceeds of which
shall be available to each Borrower for such uses as are permitted under this
Agreement.  As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Borrower.  In addition, each Loan Party other than the Borrowers hereby
irrevocably designates and appoints the At Home III as such Loan Party’s agent
to represent such Loan Party in all respects under this Agreement and the other
Loan Documents.

 

(b)           Each Borrower recognizes that credit available to it hereunder is
in excess of and on better terms than it otherwise could obtain on and for its
own account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers.  Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.

 

(c)           At Home III shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf At Home III has requested a Credit
Extension.  Neither the Agent nor any other Credit Party shall have any
obligation to see to the application of such proceeds therefrom.

 

94

--------------------------------------------------------------------------------


 

(d)           Any and all notices, requests, consents or other communications
given to the Borrower (or, as applicable, from the Borrower) pursuant to this
Agreement and the other Loan Documents shall be effective if given to (or, as
applicable, from) At Home III for itself and on behalf of each other Borrower.

 

ARTICLE 4
CONDITIONS PRECEDENT TO INITIAL CREDIT EXTENSIONS

 

Section 4.01.         Conditions to Initial Credit Extensions.  The obligation
of each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated as of the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

 

(i)            executed counterparts of this Agreement and a Guaranty from each
Guarantor, as applicable;

 

(ii)           a Note executed by the Borrower in favor of each Lender
requesting a Note;

 

(iii)          the Security Agreement, duly executed by each Loan Party,
together with (subject to the last paragraph of this Section 4.01):

 

(A)          certificates representing the Pledged Interests referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,

 

(B)          copies of proper financing statements, filed or duly prepared for
filing under the Uniform Commercial Code in all jurisdictions that the
Administrative Agent may deem reasonably necessary in order to perfect and
protect the Liens created under the Security Agreement, covering the Collateral
described in the Security Agreement,

 

(C)          evidence that all other actions, recordings and filings of or with
respect to the Security Agreement that the Administrative Agent may deem
reasonably necessary or desirable in order to perfect and protect the Liens
created thereby shall have been taken, completed or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent (including, without
limitation, receipt of duly executed payoff letters and UCC-3 termination
statements);

 

(iv)          the Intellectual Property Security Agreement, duly executed by
each Loan Party, together with (subject to the last paragraph of this
Section 4.01) evidence that all

 

95

--------------------------------------------------------------------------------


 

action that the Administrative Agent in its reasonable judgment may deem
reasonably necessary or desirable in order to perfect and protect the Liens
created under the Intellectual Property Security Agreement has been taken;

 

(v)           such customary certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

 

(vi)          such documents and certifications (including, without limitation,
Organizational Documents and good standing certificates) as the Administrative
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed, and that each of the Borrower and the Guarantors is validly existing,
in good standing and qualified to engage in business in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect;

 

(vii)         an opinion of Fried, Frank, Harris, Shriver & Jacobson LLP,
counsel to the Loan Parties, addressed to each Agent and each Lender, as to the
matters set forth in Exhibit K-1;

 

(viii)        opinions of local counsel for the Loan Parties, addressed to each
Agent and each Lender, as to the matters set forth in Exhibit K-2;

 

(ix)          a customary certificate from the Chief Financial Officer of
Holdings, certifying that Holdings and its Subsidiaries, on a consolidated basis
after giving effect to the Transaction and the other transactions contemplated
hereby, are Solvent;

 

(x)           unaudited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of the Company for each interim
quarterly period subsequent to January 29, 2011 ended at least forty-five (45)
days before the Closing Date, and (B) a pro forma consolidated balance sheet and
related pro forma consolidated statement of income of the Borrower as of and for
the four- (4) quarter period ending on the last day of the most recently
completed four- (4) fiscal quarter period ended at least ninety (90) days prior
to the Closing Date (if such period is a fiscal year end) or at least forty-five
(45) days prior to the Closing Date (if such period is a fiscal quarter end),
prepared after giving effect to the Transaction as if the Transaction had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of the statement of income);

 

(xi)          a Committed Loan Notice and/or Letter of Credit Application, as
applicable, relating to the initial Credit Extension; and

 

96

--------------------------------------------------------------------------------


 

(xii)         the Administrative Agent shall  have received a Borrowing Base
Certificate dated the Closing Date, relating to the month ended on September 30,
2011, and executed by a Responsible Officer of the Borrower.

 

(b)           Holdings shall have received the Equity Contribution and the Other
Equity in the manner described in the definition of the “Transaction”, and shall
have contributed the proceeds of the Equity Contribution and the Mezzanine
Facility to the Borrower.  The Sponsor shall hold, directly or indirectly, a
majority of the economic interests in the Company upon the closing of the
Acquisition.

 

(c)           On the Closing Date, after giving effect to the Refinancing,
neither Holdings, the Borrower nor any of its Subsidiaries shall have any
outstanding Indebtedness for borrowed money other than the Revolving Credit
Facility, the Term Loan Facility, the Mezzanine Facility, certain real estate
financings, capital leases and other Indebtedness set forth in Schedule 7.03
(collectively, the “Permitted Surviving Debt”) (and, not in limitation of the
foregoing, concurrently with the initial funding of the Revolving Credit
Facility, all Indebtedness under the Loan and Security Agreement, dated as of
May 12, 2005, as amended (the “Existing Credit Agreement”), will be refinanced,
terminated or discharged and satisfied (the “Refinancing”) shall have been
repaid, all guarantees thereof shall have been terminated and all Liens in
connection therewith shall have been released).

 

(d)           The Acquisition shall be consummated pursuant to the Acquisition
Agreement, substantially concurrently with the initial funding of the Senior
Credit Facilitiessenior credit facilities and the issuance of notes under the
Mezzanine Facility, without giving effect to any amendments thereto or waivers
thereof that are materially adverse to the Lenders in their capacity as Lenders,
without the consent of each Lender, such consent not to be unreasonably withheld
or delayed (it being understood and agreed that any change in the definition of
“Material Adverse Effect” shall be deemed to be a modification which is
materially adverse to the Lenders.

 

(e)           Since January 29, 2011, there shall have not occurred any “Closing
Material Adverse Effect” (defined as any event, change, effect or circumstance
that, individually or in the aggregate, is or would reasonably be likely to be
materially adverse to the business, financial condition or results of operations
of the Company and its Subsidiaries taken as a whole; provided that no event,
change, effect or circumstance resulting from any of the following shall be
deemed to constitute, or be taken into account in determining whether there has
been, a Material Adverse Effect: (i) changes in general economic, financial
market or business conditions, (ii) general changes or developments in any of
the industries in which the Company or any of its Subsidiaries operate,
(iii) the announcement of the Acquisition Agreement and the transactions
contemplated hereby, including any termination of, reduction in or similar
negative impact on relationships, contractual or otherwise, with any customers,
suppliers, distributors, partners or employees of the Company and its
Subsidiaries relating to or arising out of the announcement and performance of
the Acquisition Agreement or the identity of Parent or its Affiliates, (iv) any
action or omission taken at the written request of Purchaser and with the
consent of the Lenders (it being understood that no such consent shall be
required in connection with actions taken pursuant to the express requirements
of the Acquisition Agreement), (v) changes in any

 

97

--------------------------------------------------------------------------------


 

applicable Laws or applicable accounting regulations or principles or
interpretations thereof after the date hereof, (vi) global, national or regional
political conditions, including any outbreak or escalation of hostilities or war
(whether or not declared), sabotage, military actions or any act of terrorism or
any earthquakes, floods, natural disasters or other acts of nature, (vii) any
failure by the Company to meet its internal or published projections, budgets,
plans or forecasts of its revenues, earnings or other financial performance or
results of operations, in and of itself (it being understood that the facts or
occurrences giving rise or contributing to such failure that are not otherwise
excluded from the definition of a “Material Adverse Effect” may be taken into
account in determining whether there has been a Material Adverse Effect) or
(viii) any negative change in the credit rating of the Company or any of its
Subsidiaries or Purchaser or any of its Affiliates, in and of itself (it being
understood that the facts or occurrences giving rise or contributing to such
change that are not otherwise excluded from the definition of “Material Adverse
Effect” may be taken into account in determining whether there has been a
Material Adverse Effect) , except, in the case of clauses (i), (ii), (v) and
(vi) above, to the extent that any such event, change, effect or circumstance
has a disproportionate and adverse effect on the business of the Company and its
Subsidiaries relative to other businesses in the industry in which the Company
and its Subsidiaries operate.  The capitalized terms used in this definition
(other than Acquisition Agreement) shall have the meanings set forth in the
Acquisition Agreement.

 

(f)            The Closing Date shall have occurred on or before November 15,
2011.

 

(g)           The Administrative Agent shall have received, at least five
(5) days prior to the Closing Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.

 

(h)           All fees and expenses required to be paid on the Closing Date
shall have been paid in full in cash from the proceeds of the initial funding
under the Revolving Credit Facility.

 

(i)            All actions necessary to establish that the Administrative Agent
will have a perfected first priority security interest (subject to Permitted
Liens) in the Collateral shall have been taken, in each case, to the extent such
Collateral (including the creation or perfection of any security interest) is
required to be provided on the Closing Date pursuant to the last paragraph of
this Section 4.01.

 

(j)            The condition in Section 7.01(a)(i) of the Acquisition Agreement
(but only with respect to the representations that are material to the interests
of the Lenders, and only to the extent that Holdings has the right to terminate
its obligations under the Acquisition Agreement as a result of a breach of such
representations in the Acquisition Agreement) shall have been satisfied.

 

(k)           The accuracy in all material respects of the representations and
warranties made in Section 5.01(a) and (b)(ii), Section 5.02(a), 5.04, 5.13,
5.18, 5.21, and 5.23; provided, that to the extent any of the foregoing are
qualified or subject to “Material Adverse Effect”, the definition thereof for
purposes of this clause (k) shall be “Material Adverse Effect” as defined in the
Merger Agreement.

 

98

--------------------------------------------------------------------------------


 

(l)            Common equity contributions shall have been made in cash directly
or indirectly to Holdings by the Sponsor (the “Equity Contribution”) (and
Holdings will contribute such Equity Contribution to the Borrower) in an
aggregate amount that (i) equals or exceeds $185 million,000,000 and (ii) when
taken together with all common equity rolled over or directly or indirectly
invested in common equity of Holdings and all common equity of Holdings issued
to, or otherwise directly or indirectly acquired by, any existing shareholders
and management of the Company (collectively, the “Other Equity”), is not less
than 50% of the sum of (i) the aggregate amount of the Senior Facilities and the
Mezzanine Facility funded on the Closing Date and (ii) the Equity Contribution
and the Other Equity, it being understood and agreed that the Other Equity shall
include at least $10 million,000,000 of common equity rolled over by the current
Chief Executive Officer of the Company.  The Sponsor will hold, directly or
indirectly, a majority of the economic interests in the Company upon the closing
of the Acquisition.

 

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Notwithstanding anything herein to the contrary, it is understood that, to the
extent any Lien search or Collateral (including the creation or perfection of
any security interest) is not or cannot be provided on the Closing Date (other
than (i) Uniform Commercial Code lien searches, (ii) the pledge and perfection
of Collateral with respect to which a Lien may be perfected solely by the filing
of financing statements under the Uniform Commercial Code, and (iii) the pledge
and perfection of security interests in the capital stock of the Borrower and
its material wholly-owned Domestic Subsidiaries with respect to which a Lien may
be perfected by the delivery of a stock certificate) after the Borrower’s use of
commercially reasonable efforts to do so or without undue burden or expense,
then the provision of any such Lien search and/or Collateral shall not
constitute a condition precedent to the availability of Letters of Credit under
the Revolving Credit Facility on the Closing Date (or, in the case of Flood
Documents, such earlier date as set forth in Section 6.14(b)(iii), but may
instead be provided within ninety (90) days after the Closing Date, subject to
such extensions as are reasonably agreed by the Administrative Agent pursuant to
arrangements to be mutually agreed between the Administrative Agent and the
Borrower.

 

Section 4.02.         Conditions to All Credit Extensions.  The obligation of
each Lender to honor any Request for Credit Extension (other than on the Closing
Date, and other than a Committed Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of Eurodollar Rate Loans) is subject
to the following conditions precedent:

 

(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article 5 or any other Loan Document shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be

 

99

--------------------------------------------------------------------------------


 

true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Section 5.05(a) and
Section 5.05(c) shall be deemed to refer to the most recent statements furnished
pursuant to Section 6.01(a), (b) and (b), respectively.

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.

 

(c)           The Administrative Agent and, if applicable, the applicable L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

(d)           After giving effect to such proposed Credit Extension,
Availability shall be not less than $1.00.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Section 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.  The
conditions set forth in this Section 4.02 are for the sole benefit of the
Secured Parties but until the Required Lenders otherwise direct the
Administrative Agent to cease making Committed Loans, the Lenders will fund
their Pro Rata Share of all Loans and L/C Advances and participate in all Swing
Line Loans and Letters of Credit whenever made or issued, which are requested by
the Borrower and which, notwithstanding the failure of the Loan Parties to
comply with the provisions of this Article 4, agreed to by the Administrative
Agent, provided, however, the making of any such Loans or the issuance of any
Letters of Credit shall not be deemed a modification or waiver by any Secured
Party of the provisions of this Article 4 on any future occasion or a waiver of
any rights or the Secured Parties as a result of any such failure to comply.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

 

Each of Holdings and the Borrower represents and warrants to the Agents and the
Lenders that:

 

Section 5.01.         Existence, Qualification and Power; Compliance with Laws. 
Each Loan Party and each of its Subsidiaries (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (iiic) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (cd) is in compliance with
all Laws and (de) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted;

 

100

--------------------------------------------------------------------------------


 

except in each case referred to in clause (b)(i) (other than with respect to the
Borrower), (c), (d) or (e), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.02.         Authorization; No Contravention.  The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
a party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment (except for Indebtedness to
be repaid on the Closing Date in connection with the Transaction) to be made
under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law; except with respect to any conflict, breach,
contravention or payment (but not creation of Liens) referred to in clause
(b)(i), to the extent that such conflict, breach, contravention or payment could
not reasonably be expected to have a Material Adverse Effect.

 

Section 5.03.         Governmental Authorization; other Consents.  No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transaction, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the priority thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect and those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.04.         Binding Effect.  This Agreement and each other Loan
Document has been duly executed and delivered by each Loan Party that is party
thereto.  This Agreement and each other Loan Document constitutes, a legal,
valid and binding obligation of such Loan Party, enforceable against each Loan
Party that is party thereto in accordance with its terms, except as such
enforceability may be limited by bankruptcy insolvency, reorganization,
receivership, moratorium or other laws affecting creditors’ rights generally and
by general principles of equity.

 

Section 5.05.         Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements fairly present in all material
respects the financial condition of the Company and its consolidated
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently

 

101

--------------------------------------------------------------------------------


 

applied throughout the period covered thereby, except as otherwise expressly
noted therein.  During the period from January 29, 2011 to and including the
Closing Date, there has been (i) no sale, transfer or other disposition by the
Company or any of its consolidated Subsidiaries of any material part of the
business or property of the Company or any of its consolidated Subsidiaries,
taken as a whole and (ii) no purchase or other acquisition by any of them of any
business or property (including any Equity Interests of any other Person)
material in relation to the consolidated financial condition of the Company or
any of its consolidated Subsidiaries, taken as a whole, in each case, which is
not reflected in the foregoing financial statements or in the notes thereto or
has not otherwise been disclosed in writing to the Lenders prior to the Closing
Date.

 

(b)           After giving effect to the Refinancing, as of the Closing Date
(and thereafter, except as notified in writing to the Administrative Agent),
Holdings does not have any material Indebtedness or other liabilities, direct or
contingent, other than in connection with the Transaction and Permitted
Surviving Debt; and from January 29, 2011 to the Closing Date, except as set
forth on Schedule 5.05, the Company and its Subsidiaries have not incurred any
material Indebtedness or other liabilities, direct or contingent, that, in
accordance with GAAP, would be required to be disclosed in such financial
statements, other than in connection with the Transaction.

 

(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

(d)           The consolidated forecasted balance sheets, statements of income
and statements of cash flows of the Borrower and its Subsidiaries delivered to
the Lenders pursuant to Section 4.01 or Section 5.05 were prepared in good faith
on the basis of the assumptions stated therein, which assumptions were
reasonable in light of the conditions existing at the time of delivery of such
forecasts; it being understood that actual results may vary from such forecasts
and that such variations may be material.

 

Section 5.06.         Litigation.  There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Restricted Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement, any other Loan Document or, as of the Closing Date,
the consummation of the Transaction, or (b) either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Section 5.07.         No Default.  Neither the Borrower nor any Restricted
Subsidiary of the Borrower is in default under or with respect to, or a party
to, any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

102

--------------------------------------------------------------------------------


 

Section 5.08.         Ownership of Property; Liens.

 

(a)           Each Loan Party and each of its Restricted Subsidiaries has good
record and indefeasible title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
free and clear of all Liens except for minor defects in title that do not
materially interfere with its ability to conduct its business or to utilize such
assets for their intended purposes and Permitted Liens.

 

(b)           Set forth on Schedule 5.08(b) hereto is a complete and accurate
list of all real property owned by any Loan Party or any of its Restricted
Subsidiaries, as of the Fourth Amendment Effective Date, showing as of the
Fourth Amendment Effective Date the street address (to the extent available),
county or other relevant jurisdiction, state and record owner; and as of the
Fourth Amendment Effective Date, no Loan Party owns any Material Real Property
except as listed on Schedule 5.08(b)..

 

(c)           Set forth on Schedule 5.08(c) hereto is a complete and accurate
list of all leases and subleases of real property under which any Loan Party or
any of its Restricted Subsidiaries is the lessee or sublessee, as applicable, as
of the Fourth Amendment Effective Date, showing as of the Fourth Amendment
Effective Date the street address (to the extent available), county or other
relevant jurisdiction, state, lessor and lessee.

 

(d)           Except as set forth in Schedule 5.08(b), 5.08(c) and 5.08(d),
there are no other locations where any tangible personal property of any of the
Loan Parties is or may be located (other than vehicles and assets temporarily in
transit or sent for repair).

 

Section 5.09.         Environmental Compliance.  Except as disclosed in Schedule
5.09:

 

(a)           There are no pending or, to the knowledge of the Borrower,
threatened or contemplated claims or notices against the Borrower or any of its
Subsidiaries alleging potential liability under, or responsibility for violation
of, any Environmental Law relating to their respective businesses, operations
and properties that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(b)           Except as could not reasonably be expected to have a Material
Adverse Effect, to the knowledge of the Borrower, (i) none of the properties
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries is listed or proposed for listing on the NPL or any analogous
foreign, state or local list or is adjacent to any such property; (ii) there are
no and never have been any underground or aboveground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Loan Party or any of its Subsidiaries or on
any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries requiring investigation, remediation, mitigation, removal, or
assessment, or other response, remedial or corrective action, pursuant to
Environmental Law; and (iv) Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by any Loan Party or any of its Subsidiaries except for such releases,
discharges or disposal that were in compliance with Environmental Laws.

 

103

--------------------------------------------------------------------------------


 

(c)           The Properties do not contain any Hazardous Materials in amounts
or concentrations which (i) constitute a violation of, (ii) require remedial
action under, or (iii) could give rise to liability under, Environmental Laws,
which violations, remedial actions and liabilities, in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

 

(d)           Neither the Borrower nor any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation, remediation, mitigation, removal,
assessment or remedial, response or corrective action relating to any actual or
threatened release, discharge or disposal of Hazardous Materials at any site,
location or operation, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any Environmental Law except for
such investigation or remediation or mitigation or removal or assessment or
remedial, response or corrective action that, in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

(e)           All Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or, to the
knowledge of the Borrower, formerly owned or operated by any Loan Party or any
of its Subsidiaries have been disposed of in a manner not reasonably expected to
result in liability to any Loan Party or any of its Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.10.         Taxes.  The Borrower and its Subsidiaries have filed all
Federal and state and other tax returns and reports required to be filed, and
have paid all Federal and state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (a) which are not overdue by more
than thirty (30) days or (b) which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP or (c) with respect to which the
failure to make such filing or payment could not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect.

 

Section 5.11.         ERISA Compliance.

 

(a)           Except as disclosed in Schedule 5.11(d), each Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal or state laws.  Each Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by the Internal Revenue Service.  To
the knowledge of the Borrower and Holdings, nothing has occurred that would
prevent, or cause the loss of, such tax-qualified status.

 

(b)           There are no pending or, to the knowledge of the Borrower and
Holdings, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could be reasonably be expected to have
a Material Adverse Effect.  There has been no non-exempt prohibited transaction
or violation of the fiduciary responsibility rules with

 

104

--------------------------------------------------------------------------------


 

respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.

 

(c)           No ERISA Event has occurred and neither any Loan Party or any
Subsidiary nor any of their respective ERISA Affiliates is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan; (ii) each Loan Party and
each Subsidiary and each of their respective ERISA Affiliates has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan; (iii) as of the most recent valuation date for any Pension Plan
(other than a Multiemployer Plan), the funding target attainment percentage (as
defined in Section 430(d)(2) of the Code) is 60% or higher; (iv) neither any
Loan Party nor any Subsidiary nor any of their respective ERISA Affiliates knows
of any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (v) neither any Loan Party nor any Subsidiary
nor any of their respective ERISA Affiliates has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due that are unpaid; (vi) neither any Loan Party nor any
Subsidiary nor any of their respective ERISA Affiliates has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA and
(vii) no Pension Plan has been terminated by the plan administrator thereof nor
by the PBGC and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan, except with respect to each of the
foregoing clauses of this Section 5.11(c), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

(d)           Neither any Loan Party nor any Subsidiary nor any of their
respective ERISA Affiliates maintains or contributes to, or has any unsatisfied
obligation to contribute to, or liability under, any active or terminated
Pension Plan other than on the Fourth Amendment Effective Date, those listed on
Schedule 5.11(d) hereto.

 

(e)           None of the assets of any of the Loan Parties constitutes “plan
assets” within the meaning of Section 3(42) of ERISA and the regulations
promulgated thereunder.

 

(f)            For the avoidance of doubt, until and through the date of the
consummation of the Acquisition, references to Borrower in this Section 5.11
shall also be read to include the Company and any acquired Subsidiaries of the
Company.

 

Section 5.12.         Subsidiaries; Equity Interests.  As of the FourthSeventh
Amendment Effective Date, each Loan Party has no Subsidiaries other than those
specifically disclosed in Schedule 5.12, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and non
assessable and are owned by a Loan Party free and clear of all Liens except
(a) those created under the Collateral Documents and (b) any nonconsensual Lien
that is permitted under Section 7.01.

 

105

--------------------------------------------------------------------------------


 

Section 5.13.         Margin Regulations; Investment Company Act.

 

(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock and no
proceeds of any Loan or any Letter of Credit will be used to purchase or carry
any margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.

 

(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.  Neither the making of any Loan, nor the
issuance of any Letter of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the SEC thereunder.

 

Section 5.14.         Disclosure.  The Borrower has disclosed to the Agents and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries or any other Loan Party is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party (other than projected
financial information, pro forma financial information and information of a
general economic or industry nature) to any Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or any other Loan Document (as modified or supplemented
by other information so furnished), when taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein (when taken as a whole), in the light of the circumstances
under which they were made, not materially misleading; provided, that, with
respect to projected and pro forma financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

 

Section 5.15.         Compliance with Laws.  Each Loan Party and its
Subsidiaries is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

Section 5.16.         Intellectual Property; Licenses, Etc.  Each Loan Party and
its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except to the extent such conflicts, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  Set forth on Schedule 5.16 is a complete and accurate
list of all registered or applications to register IP Rights

 

106

--------------------------------------------------------------------------------


 

owned or exclusively licensed by each Loan Party and its Subsidiaries as of the
FourthSeventh Amendment Effective Date.  To the knowledge of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Loan
Party or any Subsidiary infringes upon any rights held by any other Person
except for such infringements, individually or in the aggregate, which could not
reasonably be expected to have a Material Adverse Effect.  No claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

Section 5.17.         [Reserved].Anti-Corruption Laws and Sanctions.  Each Loan
Party has implemented and maintains in effect policies and procedures reasonably
designed to ensure compliance by such Loan Party, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and such Loan Party, its Subsidiaries and their
respective officers and directors and, to the knowledge of such Loan Party, its
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) any Loan Party, any Subsidiary
or any of their respective directors, officers or employees, or (b) to the
knowledge of any such Loan Party or Subsidiary, any agent of such Loan Party or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Loan or the
use of proceeds thereof will violate Anti-Corruption Laws or applicable
Sanctions.

 

Section 5.18.         Solvency.  The Loan Parties, on a consolidated basis, are
Solvent.

 

Section 5.19.         [Reserved].

 

Section 5.20.         Labor Matters.  There are no collective bargaining
agreements or Multiemployer Plans or other labor agreements with any union,
labor organization or employee association to which a Loan Party or any
Subsidiary is a party, other than those listed on Schedule 5.20, covering the
employees of a Loan Party or any Subsidiary as of the FourthSeventh Amendment
Effective Date.  None of the Loan Parties nor any Subsidiary is suffering or has
suffered any disputes, strikes, walkouts, work stoppages, slowdowns, lockouts or
other material labor difficulty within the last five (5) years and there are
none pending, or to the knowledge of the Borrower and Holdings, threatened.  The
consummation of the Acquisition will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which any Loan Party or any Subsidiary is bound.

 

Section 5.21.         Perfection, Etc.  Subject to Section 4.01 and
Section 6.14, all filings and other actions necessary or desirable to perfect
and protect the Lien in the Collateral created under the applicable Collateral
Documents have been duly made or taken or otherwise provided for in a manner
reasonably acceptable to Administrative Agent and are in full force and effect,
and the applicable Collateral Documents create in favor of the Administrative
Agent (as collateral agent) for the benefit of the Secured Parties a valid and,
together with such filings and other actions, perfected first priority Lien in
the Collateral, securing the payment of the Secured Obligations,

 

107

--------------------------------------------------------------------------------


 

subject to Permitted Liens.  The Loan Parties are the legal and beneficial
owners of the Collateral free and clear of any Lien, except for the Liens
created or permitted under the Loan Documents.

 

Section 5.22.         Tax Shelter Regulations.  The Borrower does not intend to
treat the Loans and/or Letters of Credit and related transactions as being a
“reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4).  In the event the Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Administrative
Agent thereof.  If the Borrower so notifies the Administrative Agent, the
Borrower acknowledges that one or more of the Lenders may treat its Loans and/or
its interest in Swing Line Loans and/or Letters of Credit as part of a
transaction that is subject to Treasury Regulation Section 301.6112 1, and such
Lender or Lenders, as applicable, will maintain the lists and other records
required by such Treasury Regulation.

 

Section 5.23.         PATRIOT Act.  To the extent applicable, Holdings and each
of its Subsidiaries is in compliance, in all material respects, with (a) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the PATRIOT Act.  No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

ARTICLE 6
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or a backstop letter of credit reasonably satisfactory to the
applicable L/C Issuer is in place), the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
Restricted Subsidiary to:

 

Section 6.01.         Financial Statements.  Deliver to the Administrative Agent
for further distribution to each Lender, in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)           as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Borrower, consolidated financial
statements of the Borrower and its Subsidiaries (including a balance sheet,
statement of income or operations and statement of cash flows) as at the end of
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP, audited and accompanied by a report and opinion of Ernst & Young LLP
or any other independent certified public accountant of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not

 

108

--------------------------------------------------------------------------------


 

be subject to any “going concern” or like qualification, exception or
explanatory paragraph or any qualification or exception as to the scope of such
audit;

 

(b)           as soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of the Borrower, consolidated financial statements of the Borrower and its
Subsidiaries (including a balance sheet, statement of income or operations and
statement of cash flows) as at the end of such fiscal quarter, setting forth in
each case in comparative form the figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP (subject only to normal year-end audit adjustments and the
absence of footnotes);

 

(c)           at all times that Availability is less than twenty fivetwelve and
one half of one percent (12.5%) of the Loan Cap, as soon as available, but in
any event within thirty (30) days after the end of each fiscal month of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal month, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal month and for the portion of the fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal month of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP (subject only to
normal year-end audit adjustments and the absence of footnotes); and

 

(d)           as soon as available, but in any event no later than thirty (30)
days after the end of each fiscal year, forecasts prepared by management of the
Borrower, in form reasonably satisfactory to the Administrative Agent and the
Required Lenders, of Availability (on a monthly basis) and consolidated balance
sheets, income statements and cash flow statements of the Borrower and its
Subsidiaries on a quarterly basis for the remaining portion of the fiscal year
following such fiscal year then ended.

 

(e)           Notwithstanding the foregoing, in the event that the Borrower or a
direct or indirect parent thereof files reports with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, (i) the obligations in paragraphs
(a) and (b) of this Section 6.01 may be satisfied with respect to financial
information of Borrower and the Subsidiaries by furnishing Borrower’s (or any
direct or indirect parent thereof), as applicable, Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that (x) to the extent such information
relates to a direct or indirect parent of Borrower, such information is
accompanied by a reconciliation that explains in reasonable detail the
differences between the information relating to such parent, on the one hand,
and the information relating to Borrower and the Subsidiaries on a stand-alone
basis, on the other hand and (y) to the extent such information is in lieu of
information required to be provided under Section 6.01(a), such materials are
accompanied by a report and opinion of Ernst & Young LLP or any other
independent certified public accountant of nationally recognized

 

109

--------------------------------------------------------------------------------


 

standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification, exception or explanatory paragraph or any
qualification or exception as to the scope of such audit, and (ii) references to
the Borrower, for purposes of the reporting requirements under Section 6.01 and
6.02, shall, at the election of the Borrower, refer to such reporting entity.

 

Section 6.02.         Certificates; other Information.  Deliver to the
Administrative Agent for further distribution to each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

 

(a)           no later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
certified public accountants certifying such financial statements and stating
that in making the examination necessary therefor no knowledge was obtained of
any Event of Default under Section 7.11 or, if any such Event of Default shall
exist, stating the nature and status of such event;

 

(b)           no later than five (5) days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b), and, when applicable
Section 6.01(c), (i) a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower (which delivery may, unless the
Administrative Agent or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes; and which Compliance Certificate
need not include financial covenant calculations unless a Covenant Trigger Event
has occurred), and (ii) a copy of management’s discussion and analysis with
respect to such financial statements and performance as compared to the prior
fiscal period;

 

(c)           Within fifteen (15) days after the end of each fiscal month (or,
if such day is not a Business Day, on the next succeeding Business Day), a
Borrowing Base Certificate showing the Borrowing Base as of the close of
business as of the last day of the immediately preceding Fiscal Monthfiscal
month, each Borrowing Base Certificate to be certified as complete and correct
by a Responsible Officer of the Borrower; provided that during a Cash
DominionBorrowing Base Reporting Trigger Period, such Borrowing Base Certificate
shall be delivered on Tuesday of each week (or, if Tuesday is not a Business
Day, on the next succeeding Business Day), as of the close of business on the
immediately preceding Saturday; provided further that, in addition to the
foregoing, the Borrower shall (x) provide notice (which may be by electronic
mail) to the Administrative Agent prior to making any withdrawal from the
Borrowing Base Eligible Cash Collateral Account and (y) deliver an updated
Borrowing Base Certificate within two (2) Business Days of making any withdrawal
from the Borrowing Base Eligible Cash Collateral Account reflecting the
Borrowing Base immediately after giving effect to such withdrawal; provided
that, notwithstanding any provision herein or in any Loan Document to the
contrary, the Administrative Agent shall have the right without notice to any
Loan Party to immediately impose a Reserve in the amount of such withdrawal
until such updated Borrowing Base Certificate is delivered;

 

(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower,

 

110

--------------------------------------------------------------------------------


 

and copies of all annual, regular, periodic and special reports and registration
statements which the Borrower may file or be required to file, copies of any
report, filing or communication with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any Governmental Authority that may be
substituted therefor, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(e)           promptly after the furnishing thereof, copies of any requests or
notices received by any Loan Party (other than in the ordinary course of
business), statement or report furnished to any holder of debt securities of any
Loan Party or of any of its Subsidiaries pursuant to the terms of any Term Loan
Facility or Junior Financing Documentation in a principal amount greater than
the Threshold Amount and not otherwise required to be furnished to the Lenders
pursuant to any other clause of this Section 6.02;

 

(f)            promptly after the receipt thereof by any Loan Party or any of
its Subsidiaries, copies of each notice or other correspondence received from
the SEC (or comparable agency in any applicable non U.S. jurisdiction)
concerning any material investigation or other material inquiry by such agency
regarding financial or other operational results of any Loan Party or any of its
Subsidiaries;

 

(g)           promptly after the assertion or occurrence thereof, notice of any
action arising under any Environmental Law against or of any noncompliance or
liability of by any Loan Party or any of its Subsidiaries with or under any
Environmental Law or Environmental Permit that could reasonably be expected to
have a Material Adverse Effect;

 

(h)           together with the delivery of each Compliance Certificate pursuant
to Section 6.02(b), (i) a report supplementing Schedule 5.16 and Schedules
5.08(b), 5.08(c) and 5.08(d) hereto, including, in the case of supplements to
Schedules 5.08(b), 5.08(c) and 5.08(d), an identification of all owned and
leased real property disposed of by any Loan Party or any of its Subsidiaries
since the delivery of the last supplements and a list and description of all
real property acquired or leased since the delivery of the last supplements
(including the street address (if available), county or other relevant
jurisdiction, state, and (A) in the case of the owned real property, the record
owner and (B) in the case of leases of property, lessor and lessee), and (ii) a
description of each event, condition or circumstance during the last fiscal
quarter covered by such Compliance Certificate requiring a mandatory prepayment
under Section 2.05(b);

 

(i)            within one (1) Business Day after the occurrence of a Covenant
Trigger Event, a certificate of a Financial Officer of the Borrower setting
forth reasonably detailed calculations of the Consolidated Fixed Charge Coverage
Ratio for (i) the fiscal month for which financial statements have been prepared
or were required to have been prepared ended immediately preceding the first
date that such ratio is required to be tested, and (ii) thereafter, as long as
the Covenant Trigger Period exists is, on the tenth (10th) Business Day after
the end of each fiscal month, a certificate of a Financial Officer of the
Borrower setting forth reasonably detailed calculations of the Consolidated
Fixed Charge Coverage Ratio for the fiscal month most recently ended;

 

111

--------------------------------------------------------------------------------


 

(j)            The financial and collateral reports described on Schedule 6.02
hereto, at the times set forth in such Schedule;

 

(k)           together with the annual financial statements required to be
delivered pursuant to Section 6.01(a), but only if requested in writing by the
Administrative Agent, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for each Loan Party and its Subsidiaries and
containing such additional information as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably specify in such written
request;

 

(l)            promptly after the Borrower has notified the Administrative Agent
of any intention by the Borrower to treat the Loans and/or Letters of Credit and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886 or
any successor form; and

 

(m)          promptly, such additional information regarding the business,
legal, financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a), (b) or (e) or
Section 6.02(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that: (i) upon request of any Lender, the Borrower shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to such Lender until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its

 

112

--------------------------------------------------------------------------------


 

Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the L/C Issuers, the Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.078); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

Section 6.03.         Notices.  Promptly notify the Administrative Agent and
each Lender:

 

(a)           of the occurrence of any Default;

 

(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including arising out of or resulting from
(i) breach or non-performance of, or any default under, a Contractual Obligation
of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
and any Governmental Authority, (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws and or in
respect of IP Rights, or (iv) the occurrence of any ERISA Event or occurrence of
conditions that could reasonably be expected to result in an ERISA Event, such
notice to set forth the details of such ERISA Event and the action, if any, that
the Borrower proposes to take with respect thereto;

 

(c)           of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof;

 

(d)           of any failure by any Loan Party to pay rent at (i) any of the
Loan Parties’ distribution centers or warehouses; (ii)  twenty-five percent
(25%) or more of such Loan Party’s Store locations or (iii) any of such Loan
Party’s locations if such failure continues for more than ten (10) days
following the day on which such rent first came due and such failure would be
reasonably likely to result in a Material Adverse Effect; and

 

(e)           of the filing of any Lien for unpaid Taxes against any Loan Party
in excess of $3,000,000.

 

113

--------------------------------------------------------------------------------


 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

Section 6.04.         Payment of Obligations.  Pay, discharge or otherwise
satisfy as the same shall become due and payable, all its obligations and
liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Restricted Subsidiary; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property; (c) all payments and all obligations in
respect of all Leases to which any Loan Party is a party; and (d) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such Indebtedness
except, in each case, to the extent the failure to pay or discharge the same
could not reasonably be expected to have a Material Adverse Effect.

 

Section 6.05.         Preservation of Existence, Etc.

 

(a)           Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05, (b) take all reasonable action to
maintain all rights, privileges (including its good standing), permits, licenses
and franchises necessary or desirable in the normal conduct of its business,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect, and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

Section 6.06.         Maintenance of Properties.  (a) Maintain, preserve and
protect all of its material properties and equipment necessary in the operation
of its business in good working order, repair and condition, ordinary wear and
tear excepted and casualty or condemnation excepted, (b) make all necessary
renewals, replacements, modifications, improvements, upgrades, extensions and
additions thereof or thereto in accordance with prudent industry practice, and
(c) keep all material Leases to which any Loan Party is a party in full force
and effect (provided that nothing in the foregoing clause (c) shall prevent any
Loan Party to terminate or not to renew any Lease in connection with the
relocation or closure of the leased premises or otherwise in the ordinary course
of business consistent with past practices).

 

Section 6.07.         Maintenance of Insurance.

 

(a)           Maintain with financially sound and reputable insurance companies,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Borrower and its Subsidiaries) as are

 

114

--------------------------------------------------------------------------------


 

customarily carried under similar circumstances by such other Persons and
providing for not less than thirty (30) days’ prior notice to the Administrative
Agent of termination, lapse or cancellation of such insurance.

 

(b)           Notwithstanding anything herein to the contrary, with respect to
each Mortgaged Property, if at any time the area in which the buildings and
other improvements (as described in the applicable Mortgage) are located is
designated a “special flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance in such total amount as the Administrative Agent may from
time to time reasonably require, and otherwise to ensure compliance with the
NFIP as set forth in the Flood Laws.  Following the Closing Date, the Borrower
shall deliver to the Administrative Agent annual renewals of each flood
insurance policy or annual renewals of each force-placed flood insurance policy,
as applicable.  In connection with any amendment to this Agreement pursuant to
which any increase, extension, or renewal of Loans is contemplated, the Borrower
shall cause to be delivered to the Administrative Agent for any Mortgaged
Property, a Flood Determination Form, Borrower Notice and Evidence of Flood
Insurance, as applicable.[Reserved].

 

(c)           Use commercially reasonable efforts to cause commercial general
liability, property and casualty policies to (i) be endorsed to name the
Administrative Agent or the Term Loan Agents (as may be required by the
Intercreditor Agreement) as an additional insured, mortgagee or loss payee, as
its interests may appear, and (ii) include a lenders’ loss payable clause
(regarding personal property).

 

Section 6.08.         Compliance with Laws.  Comply with the requirements of all
Laws, including, without limitation, ERISA and the Code, and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
if the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

Section 6.09.         Books and Records.  Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Restricted Subsidiary,
as the case may be.

 

Section 6.10.         Inspection Rights.

 

(a)           Permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, the rights under
this Section 6.10 may be exercised only by a group of Lenders coordinated by the
Administrative Agent and not more often than two (2) times during any calendar
year absent the existence of an Event of Default and only one (1) such time
shall be at the Borrower’s expense; and, provided, further, that when an Event
of Default exists the Administrative Agent or any

 

115

--------------------------------------------------------------------------------


 

Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.  The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s accountants.

 

(b)           Upon the request of the Administrative Agent after reasonable
prior notice, permit the Administrative Agent or professionals (including
investment bankers, consultants, accountants, and lawyers) retained by the
Administrative Agent to conduct commercial finance examinations and other
evaluations, including, without limitation, of (i) the Borrower’s practices in
the computation of the Borrowing Base, (ii) the assets included in the Borrowing
Base and related financial information such as, but not limited to, sales, gross
margins, payables, accruals and reserves, and (iii) the Loan Parties’ business
plan, forecasts and cash flows.  Except as otherwise provided below, all such
costs, fees and expenses of such professionals shall be at the expense of the
Loan Parties.  The Loan Parties acknowledge that the Administrative Agent shall
undertake one (1) commercial finance examination in each twelve (12) month
period at the Loan Parties’ expense; provided that if Excess Availability is
less than 250% of the Loan Cap at any time (the “Increased Inspection Trigger
Event”), the Administrative Agent may, in its discretion, undertake up to two
(2) commercial finance examinations in the twelve (12) month period after the
occurrence of any Increased Inspection Trigger Event, at the Loan Parties’
expense.  Notwithstanding the foregoing, the Administrative Agent may cause
additional commercial finance examinations to be undertaken (i) as it in its
discretion deems necessary or appropriate, but not more than one (1) additional
time during any twelve (12) month period, and at its own expense, or (ii) if a
Default or Event of Default shall have occurred and be continuing, at the
expense of the Loan Parties.

 

(c)           Upon the request of the Administrative Agent after reasonable
prior notice, permit the Administrative Agent or professionals (including
appraisers) retained by the Administrative Agent to conduct appraisals of the
Collateral, including, without limitation, the assets included in the Borrowing
Base.  Except as otherwise provided below, all such costs, fees and expenses of
such professionals shall be at the expense of the Loan Parties.  The Loan
Parties acknowledge that the Administrative Agent shall each undertake one
(1) Inventory appraisal in each twelve (12) month period at the Loan Parties’
expense; provided that if an Increased Inspection Trigger Event has occurred,
the Administrative Agent may, in its discretion, undertake up to two
(2) Inventory appraisals in the twelve (12) month period after the occurrence of
any Increased Inspection Trigger Event, at the Loan Parties’ expense; provided
further that during any Cash Dominion Trigger Period, the Administrative Agent
may, in its discretion, each undertake up to three (3) Inventory appraisals in
the twelve (12) month period after the commencement of the Cash Dominion Trigger
Period, at the Loan Parties’ expense.  Notwithstanding the foregoing, the
Administrative Agent may cause additional appraisals to be undertaken (i) as it
in its discretion deems necessary or appropriate, but not more than one
(1) additional time during any twelve (12) month period, and at its own expense,
or (ii) if a Default or Event of Default shall have occurred and be continuing,
at the expense of the Loan Parties.

 

Section 6.11.         Use of Proceeds.  Subject to Section 2.01(a), use the
proceeds of the Revolving Credit Loans to refinance the Indebtedness under the
Existing Credit Agreement, to fund any additional original issue discount or
upfront fees pursuant to the provisions of the Fee

 

116

--------------------------------------------------------------------------------


 

Letter (but not to fund the Acquisition), and for general corporate purposes of
the Borrower and its Restricted Subsidiaries, in each case not in contravention
of any Law or of any Loan Document.

 

Section 6.12.         Covenant to Guarantee Obligations and Give Security.

 

(a)           Upon the formation or acquisition of any new direct or indirect
Subsidiaries by any Loan Party (provided that each of (i) any Subsidiary
Redesignation resulting in an Unrestricted Subsidiary becoming a Restricted
Subsidiary and (ii) any Excluded Subsidiary ceasing to be an Excluded Subsidiary
but remaining a Restricted Subsidiary shall be deemed to constitute the
acquisition of a Restricted Subsidiary for all purposes of this Section 6.12),
or upon the acquisition of any personal property (other than “Excluded Property”
as defined in the Security Agreement) or any Material Real Property (other than
any Excluded Real Property) by any Loan Party, which real or, which personal
property, in the reasonable judgment of the Administrative Agent, is not already
subject to a perfected Lien in favor of the Administrative Agent for the benefit
of the Secured Parties, then the Borrower shall, in each case at the Borrower’s
expense:

 

(i)            in connection with the formation or acquisition of a Subsidiary,
within forty-five (45) days after such formation or acquisition or such longer
period, not to exceed an additional thirty (30) days, as the Administrative
Agent may agree in its sole discretion, (A) cause each such Subsidiary that is
neither an Excluded Subsidiary nor a Domestic Subsidiary that is owned directly
or indirectly by a Foreign Subsidiary, to duly execute and deliver to the
Administrative Agent a guaranty or guaranty supplement, in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the other Loan
Parties’ obligations under the Loan Documents, and (B) (if not already so
delivered) deliver certificates representing the Pledged Interests of such
Subsidiary accompanied by undated stock powers or other appropriate instruments
of transfer executed in blank and instruments evidencing the Pledged Debt of
such Subsidiary indorsed in blank to the Administrative Agent, together with, if
requested by the Administrative Agent, supplements to the Security Agreement
with respect to the pledge of any Equity Interests or Indebtedness; provided,
that only 65% of voting Equity Interests of any Foreign Subsidiary (or any
direct or indirect Domestic Subsidiary if substantially all of its assets
consist of Equity Interests of one or more direct or indirect Foreign
Subsidiaries) shall be required to be pledged as Collateral and no such
restriction shall apply to non-voting Equity Interests of such Subsidiaries;
provided, further, that, (x) notwithstanding anything to the contrary in this
Agreement, no assets of any Foreign Subsidiary (including Equity Interests owned
by such Foreign Subsidiary in a Domestic Subsidiary) shall be required to be
pledged as Collateral and (y) no Loan Party will transfer or permit a transfer
of a Domestic Subsidiary to a Foreign Subsidiary.

 

(ii)           within fifteen (15) days after such request, formation or
acquisition, or such longer period, not to exceed an additional thirty (30)
days, as the Administrative Agent may agree, furnish to the Administrative Agent
a description of the real and personal properties of the Loan Parties and their
respective Subsidiaries (other than Excluded Subsidiaries) in detail reasonably
satisfactory to the Administrative Agent,

 

117

--------------------------------------------------------------------------------


 

(iii)          within (a) ninety (90) days or (b) three hundred and sixty (360)
days solely with respect to the execution and delivery of Mortgages (provided,
however, if an Event of Default has occurred and is continuing, the time
limitation in subclause (a) shall apply),ninety (90) days after such request,
formation or acquisition, or such longer period, not to exceed an additional
thirty (30) days, as the Administrative Agent may agree in its sole discretion,
duly execute and deliver, and cause each such Subsidiary that is not an Excluded
Subsidiary to duly execute and deliver, to the Administrative Agent Mortgages
(with respect only to Material Real Properties that are not Excluded Real
Properties), Security Agreement Supplements, IP Security Agreement Supplements
and other security agreements, as specified by and in form and substance
reasonably satisfactory to the Administrative Agent (consistent with the
Security Agreement, and IP Security Agreement and the Mortgages to be delivered
with respect to the Material Real Properties (other than Excluded Real
Properties) owneddelivered on the Closing Date), securing payment of all the
Obligations of the applicable Loan Party or such Subsidiary, as the case may be,
under the Loan Documents and constituting Liens on all such properties,

 

(iv)          within (a) ninety (90) days or (b) three hundred and sixty (360)
days solely with respect to the recording of Mortgages (provided, however, if an
Event of Default has occurred and is continuing, the time limitation in
subclause (a) shall apply),ninety (90) days after such request, formation or
acquisition, or such longer period, not to exceed an additional thirty (30)
days, as the Administrative Agent may agree in its sole discretion, take, and
cause such Subsidiary that is not an Excluded Subsidiary to take, whatever
action (including, without limitation, the recording of Mortgages (with respect
only to Material Real Properties that are not Excluded Real Properties)), the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents and delivery of stock and
membership interest certificates) may be necessary or advisable in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting Liens, subject only to Permitted Liens, on the properties
purported to be subject to the Mortgages, Security Agreement Supplements, IP
Security Agreement Supplements and security agreements delivered pursuant to
this Section 6.12, enforceable against all third parties in accordance with
their terms,

 

(v)           within forty-five (45) days after the request of the
Administrative Agent, deliver to the Administrative Agent, a signed copy of an
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties reasonably acceptable to the Administrative Agent
as to such matters as the Administrative Agent may reasonably request,

 

(vi)          as promptly as practicable after the request of the Administrative
Agent  (but in any event on or before the delivery of the applicable Mortgage
delivered pursuant to this Section 6.12(a) (and, in the case of Flood Documents,
three (3) Business Days before the delivery of such Mortgage)), deliver to the
Administrative Agent with respect to each Material Real Property (that is not an
Excluded Real Property) owned in fee by a Subsidiary that is the subject of such
request, each in scope, form and substance

 

118

--------------------------------------------------------------------------------


 

reasonably satisfactory to the Administrative Agent, title reports fully paid
American Land Title Association Lender’s Extended Coverage title insurance
policies or the equivalent or other form available in the applicable
jurisdiction (not to exceed the value of the Material Real Properties covered
thereby) American Land Title Association/American Congress on Surveying and
Mapping form surveys and environmental assessment reports, appraisals and Flood
Documents,[reserved],

 

(vii)         at any time and from time to time, promptly execute and deliver
any and all further instruments and documents and take all such other action as
the Administrative Agent in its reasonable judgment may deem necessary or
desirable in obtaining the full benefits of, or in perfecting and preserving the
Liens of, such guaranties, Mortgages, Security Agreement Supplements, IP
Security Agreement Supplements and security agreements; and

 

(viii)        deliver to the Administrative Agent evidence that all fees, costs
and expenses have been paid in connection with the preparation, execution,
filing, recordation and completion, as applicable, of any instrument, document
or action required by this Section 6.12(a), including, without limitation, those
fees, costs and expenses more specifically set forth in Section 6.12(b).

 

(b)           Notwithstanding the foregoing, the Administrative Agent shall not
require a pledge of, nor take a security interest in those assets as to which
the Administrative Agent shall determine, in its reasonable discretion, that the
cost of obtaining such a Lien (including any mortgage, stamp, intangibles or
other tax) are excessive in relation to the benefit to the Lenders of the
security afforded thereby.  In addition, from and after the Seventh Amendment
Effective Date, the Administrative Agent shall not take a mortgage or security
interest in the real property of any Loan Party.

 

Section 6.13.         Compliance with Environmental Laws.  Except, in each case,
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect, comply, and make all reasonable efforts to cause all
lessees and other Persons operating or occupying its properties to comply with
all applicable Environmental Laws and Environmental Permits; obtain and renew
all Environmental Permits necessary for its operations and properties; and
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal or remedial, corrective or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that none of the
Borrower or any of its Subsidiaries shall be required to undertake any remedial
action required by Environmental Laws to the extent that its obligation to do so
is being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP.

 

Section 6.14.         Further Assurances.

 

(a)           Promptly upon request by the Administrative Agent, or any Lender
through the Administrative Agent, (i) correct any material defect or error that
may be discovered in the

 

119

--------------------------------------------------------------------------------


 

execution, acknowledgment, filing or recordation of any Loan Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to carry
out more effectively the purposes of the Loan Documents.

 

(b)           By the date that is ninety (90) days after the Closing Date, as
such time period may be extended in the Administrative Agent’s reasonable
discretion, the Borrower shall, and shall cause each Restricted Subsidiary to,
deliver to the Administrative Agent:

 

(b)           (i) a Mortgage with respect to each property listed on Schedule
6.14(b) (other than any Excluded Real Property), together with evidence each
such Mortgage has been duly executed, acknowledged and delivered by a duly
authorized officer of each party thereto on or before such date and is in form
suitable for filing and recording in all filing or recording offices that the
Administrative Agent may deem necessary or desirable in order to create a valid
and subsisting perfected Lien, excepting only Permitted Liens, on the property
described therein in favor of the Administrative Agent for the benefit of the
Secured Parties and that all filing and recording taxes and fees have been paid
or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;[Reserved];

 

(ii)           fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies (the “Mortgage Policies”) in form and
substance, with endorsements (including zoning endorsements) and in amounts
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers acceptable to the Administrative Agent, insuring the Mortgages to be
valid first and subsisting perfected Liens on the property described therein,
free and clear of all Liens (including, but not limited to, mechanics’ and
materialmen’s Liens), excepting only Permitted Encumbrances and providing for
such other affirmative insurance (including endorsements for future advances
under the Loan Documents, for mechanics’ and materialmen’s Liens) and such
coinsurance and direct access reinsurance as the Administrative Agent may deem
necessary or desirable and, with respect to any property located in a state in
which a zoning endorsement is not available or for which a zoning endorsement is
not available (or for which a zoning endorsement is not available at a premium
that is not excessive), if requested by the Administrative Agent, a zoning
compliance letter from the applicable municipality or a zoning report from
Planning and Zoning Resource Corporation (or another person acceptable to the
Administrative Agent), in each case satisfactory to the Administrative Agent;

 

(iii)          no later than three (3) Business Days prior to the date on which
a Mortgage is executed and delivered pursuant to this Section 6.14(b), in order
to comply with the Flood Laws, the Administrative Agent shall have received the
following documents (collectively, the “Flood Documents”): (A) a completed
standard “life of loan” flood hazard determination form (a “Flood Determination
Form”), (B) if the improvement(s) to the applicable improved real property is
located in a special flood hazard area, a notification to the Borrower
(“Borrower Notice”) and (if applicable)

 

120

--------------------------------------------------------------------------------


 

notification to the Borrower that flood insurance coverage under the National
Flood Insurance Program (“NFIP”) is not available because the community does not
participate in the NFIP, (C) documentation evidencing the Borrower’s receipt of
the Borrower Notice (e.g., countersigned Borrower Notice, return receipt of
certified U.S. Mail, or overnight delivery), and (D) if the Borrower Notice is
required to be given and flood insurance is available in the community in which
the property is located, a copy of one of the following: the flood insurance
policy, the borrower’s application for a flood insurance policy plus proof of
premium payment, a declaration page confirming that flood insurance has been
issued, or such other evidence of flood insurance satisfactory to the
Administrative Agent (any of the foregoing being “Evidence of Flood Insurance”).

 

(iv)          American Land Title Association/American Congress on Surveying and
Mapping form surveys, for which all necessary fees (where applicable) have been
paid, and dated no more than 30 days before the day of the initial Credit
Extension, certified to the Administrative Agent and the issuer of the Mortgage
Policies in a manner satisfactory to the Administrative Agent by a land surveyor
duly registered and licensed in the States in which the property described in
such surveys is located and acceptable to the Administrative Agent, showing all
buildings and other improvements, any off-site improvements, the location of any
easements, parking spaces, rights of way, building set-back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than encroachments
and other defects acceptable to the Administrative Agent; new or updated surveys
will not be required if an existing survey is available and survey coverage is
available for Agent’s title insurance policies without the need for such new or
updated surveys;

 

(v)           favorable opinions of local counsel to the Loan Parties in states
in which the Mortgaged Property is located, with respect to the enforceability
and perfection of the Mortgages and any related fixture filings, in form and
substance reasonably satisfactory to the Administrative Agent;

 

(vi)          favorable opinions of counsel to the Loan Parties in the states in
which the Loan Parties party to the Mortgages are organized or formed, with
respect to the validly existence, corporate power and authority of such Loan
Parties in the granting of the Mortgages, in form and substance satisfactory to
the Administrative Agent;

 

(vii)         if requested by the Administrative Agent, an appraisal of each of
the properties described in the Mortgages complying with the requirements of the
Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989;

 

(viii)        evidence that all other actions  or documents reasonably requested
by the Administrative Agent, that are necessary or desirable in order to create
valid and subsisting Liens on the property described in the Mortgage, have been
taken or delivered, as applicable; and

 

(ix)          evidence that all fees, costs and expenses have been paid in
connection with the preparation, execution, filing and recordation of the
Mortgages, including,

 

121

--------------------------------------------------------------------------------


 

without limitation, reasonable attorneys’ fees, filing and recording fees, title
insurance company coordination fees, documentary stamp, mortgage and intangible
taxes and title search charges and other charges incurred in connection with the
recordation of the Mortgages and the other matters described in this
Section 6.14 and as otherwise required to be paid in connection therewith under
Section 10.04.

 

Section 6.15.         Cash Management.

 

(a)           On or prior to the Closing Date, deliver to the Agent copies of
notifications (each, a “Credit Card Notification”) substantially in the form
attached hereto as Exhibit L which have been executed on behalf of such Loan
Party and delivered to such Loan Party’s credit card clearinghouses and
processors listed on Schedule 5.17(b).

 

(b)           Within ninety (90) days after the Closing Date (or such longer
period as the Administrative Agent may agree in writing), enter into a Blocked
Account Agreement satisfactory in form and substance to the Agent with each
Blocked Account Bank with respect to each DDA maintained with such Blocked
Account Bank having funds on deposit in excess of $500,000 in any such DDA, and
$2,000,000 (or $4,000,000 during the months of November and December of each
year) in all such DDAs (collectively, the “Blocked Accounts”).

 

(c)           To the extent the balance on deposit in any DDA exceeds $7,500,
cause the ACH or wire transfer no less frequently than the morning of the
Business Day following the Business Day on which the balance in any such DDA
exceeds $7,500 (and whether or not there are then any outstanding Obligations)
to a Blocked Account all amounts on deposit in each such DDA (other than a DDA
which is a Blocked Account) in excess of $500,000 in any such DDA and $2,000,000
in all such DDAs (net of any minimum balance, not to exceed $7,500.00, as may be
required to be kept in the subject DDA by the depository institution at which
such DDA is maintained) and all payments due from credit card processors and
credit card issuers.

 

(d)           During a Cash Dominion Trigger Period, cause the ACH or wire
transfer to the concentration account maintained by the Agent at Bank of America
(the “Concentration Account”), no less frequently than daily or in cause of
clauses (iv) and (v) below, the morning of the Business Day following the
Business Day on which the balance in any DDA referred to therein exceeds $7,500
(and whether or not there are then any outstanding Obligations), all cash
receipts and collections received by each Loan Party from all sources,
including, without limitation, the following:

 

(i)            all available cash receipts from the sale of Inventory (including
without limitation, proceeds of credit card charges) and other assets (whether
or not constituting Collateral);

 

(ii)           all proceeds of collections of Accounts;

 

(iii)          all net cash proceeds, and all other cash payments received by a
Loan Party from any Person or from any source or on account of any Disposition
or other transaction or event;

 

122

--------------------------------------------------------------------------------


 

(iv)          the then contents of each DDA (net of any minimum balance, not to
exceed $7,500.00, as the Borrower may be required to be kept in the subject DDA
by the depository institution at which such DDA is maintained); and

 

(v)           the then entire ledger balance of each Blocked Account (net of any
minimum balance, not to exceed $7,500.00, as may be required to be kept in the
subject Blocked Account by the Blocked Account Bank).

 

(e)           The Concentration Account shall at all times during a Cash
Dominion Trigger Period, be under the sole dominion and control of the Agent. 
The Loan Parties hereby acknowledge and agree that (i) the Loan Parties have no
right of withdrawal from the Concentration Account, without the consent of the
Administrative Agent, (ii) the funds on deposit in the Concentration Account
shall at all times be collateral security for all of the Obligations, (iii) the
funds on deposit in the Concentration Account shall be applied to the
Obligations as provided in this Agreement and (iv) any funds remaining on
deposit in the Concentration Account after payment in full of the Obligations
that are then due and payable shall be promptly (and in any event not later than
the next Business Day after the receipt thereof) remitted to the Loan Parties to
be used for any purpose not inconsistent with this Agreement.  In the event
that, notwithstanding the provisions of this Section 6.15, any Loan Party
receives or otherwise has dominion and control of any such cash receipts or
collections, such receipts and collections shall be held in trust by such Loan
Party for the Agent, shall not be commingled with any of such Loan Party’s other
funds or deposited in any account of such Loan Party and shall, not later than
the Business Day following the receipt thereof, be deposited into the
Concentration Account or dealt with in such other fashion as such Loan Party may
be instructed by the Agent.

 

(f)            Upon the request of the Agent, cause bank statements and/or other
reports to be delivered to the Agent not less often than monthly, accurately
setting forth all amounts deposited in each Blocked Account to ensure the proper
transfer of funds as set forth above.

 

(g)           Maintain the Borrowing Base Eligible Cash Collateral Account at
all times that Borrowing Base Eligible Cash Collateral is included in the
Borrowing Base.  Borrower agrees that it shall have no rights of withdrawal from
such account (i) during a Cash Dominion Trigger Period and (ii) unless Borrower
has delivered notice and an updated Borrowing Base Certificate in accordance
with Section 6.02(c) (it being understood and agreed that only the cash position
in the previously delivered Borrowing Base Certificate needs to be updated)
reflecting that no Overadvance shall exist immediately after giving effect to
such withdrawal.

 

Section 6.16.         Physical Inventories.

 

(a)           Cause not less than one (1) physical inventories to be undertaken,
at the expense of the Loan Parties, in each Fiscal Yearfiscal year and periodic
cycle counts, in each case consistent with past practices, conducted by such
inventory takers as are satisfactory to the Administrative Agent and following
such methodology as is consistent with the methodology used in the immediately
preceding inventory or as otherwise may be satisfactory to the Administrative
Agent. The Administrative Agent, at the expense of the Loan Parties, may
participate in and/or observe each scheduled physical count of Inventory which
is undertaken on

 

123

--------------------------------------------------------------------------------


 

behalf of any Loan Party.   The Borrower, within thirty (30) days following the
completion of such inventory, shall provide the Administrative Agent with a
reconciliation of the results of such inventory (as well as of any other
physical inventory or cycle counts undertaken by a Loan Party) and shall post
such results to the Loan Parties’ stock ledgers and general ledgers, as
applicable.

 

(b)           Permit the Administrative Agent, in its discretion, if any Default
or Event of Default exists, to cause additional such inventories to be taken as
the Administrative Agent determines (each, at the expense of the Loan Parties).

 

ARTICLE 7
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or a backstop letter of credit reasonably satisfactory to the
applicable L/C Issuer is in place), (A) (except with respect to Section 7.15)
the Borrower shall not, nor shall it permit any of its Restricted Subsidiaries
to, directly or indirectly and (B) (with respect to Section 7.15) Holdings shall
not:

 

Section 7.01.         Liens.  Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 

(a)           Liens pursuant to (i) any Loan Document or (ii) any Term Loan
Document pursuant to Section 7.03(b)(i)(y); provided, that Liens pursuant to any
Term Loan Document shall be subject to the Intercreditor Agreement;

 

(b)           Liens existing on the Fourth Amendment Effective Date and listed
on Schedule 7.01 and any modifications, replacements, renewals or extensions
thereof; provided, that (i) the Lien does not extend to any additional property
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien or financed by Indebtedness permitted under
Section 7.03, and (B) proceeds and products thereof and (ii) the renewal,
extension or refinancing of the obligations secured or benefited by such Liens
is permitted by Section 7.03;

 

(c)           Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

 

(d)           statutory or common law Liens of landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens arising in the ordinary course of business which secure amounts
not overdue for a period of more than thirty (30) days or if more than thirty
(30) days overdue, are unfiled and no other action has been taken to enforce
such Lien or which are being contested in good faith and by appropriate
proceedings

 

124

--------------------------------------------------------------------------------


 

diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(e)           pledges or deposits in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) securing liability for reimbursement or
indemnification obligations of  (including obligations in respect of bank
guarantees issued for the account of Foreign Subsidiaries for the benefit of)
insurance carriers providing property, casualty or liability insurance to the
Borrower or any of its Restricted Subsidiaries;

 

(f)            deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including (i) those to secure health, safety and
environmental obligations and (ii) those required or requested by any
Governmental Authority other than letters of credit) incurred in the ordinary
course of business;

 

(g)           easements, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions and other similar encumbrances and
minor title defects affecting real property which, in the aggregate, do not in
any case materially interfere with the ordinary conduct of the business of the
applicable Person;

 

(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);

 

(i)            Liens securing Indebtedness permitted under  Section 7.03(b)(v);
provided, that (i) such Liens attach concurrently with or within three hundred
and sixty (360) days after the acquisition, repair, replacement or improvement
(as applicable) of the property subject to such Liens (it being understood that
until such Liens attach, the underlying property, unless such property is real
property, shall be subject to a Lien in favor of the Administrative Agent),
(ii) such Liens do not at any time encumber any property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness and the proceeds and the products thereof and
(iii) with respect to Capitalized Leases, such Liens do not at any time extend
to or cover any assets other than the assets subject to such Capitalized Leases
and the proceeds and products thereof and customary security deposits; provided
that individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;

 

(j)            leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business and not interfering in any material respect with
the business of the Borrower or any of its Restricted Subsidiaries (other than
Immaterial Subsidiaries);

 

(k)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties not overdue for a period of
more than sixty (60) days in connection with the importation of goods in the
ordinary course of business;

 

125

--------------------------------------------------------------------------------


 

(l)            Liens (i) of a collection bank arising under Section 4 210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking or other
financial institution arising as a matter of law or under customary general
terms and conditions encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;

 

(m)          Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Sections 7.02(i) or (o) to
be applied against the purchase price for such Investment, or (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

 

(n)           Liens on property of any Restricted Subsidiary that is a Foreign
Subsidiary securing Indebtedness of such Foreign Subsidiary to the extent
permitted under Section 7.03(b)(vi) or Section 7.03(b)(vii);

 

(o)           Liens in favor of the Borrower or a Restricted Subsidiary of the
Borrower securing Indebtedness permitted under Section 7.03(b)(iv);

 

(p)           Liens existing on property at the time of its acquisition or
existing on the property of any Person that becomes a Subsidiary after the
Fourth Amendment Effective Date (other than Liens on the Equity Interests of any
Person that becomes a Subsidiary); provided, that (i) such Lien was not created
in contemplation of such acquisition or such Person becoming a Subsidiary,
(ii) such Lien does not extend to or cover any other assets or property (other
than the proceeds or products thereof), and (iii) the Indebtedness secured
thereby is permitted under Section 7.03(b)(v) or (x);

 

(q)           Liens arising from precautionary Uniform Commercial Code financing
statement filings regarding leases entered into by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;

 

(r)            any interest or title of a lessor, sublessor, licensee,
sublicensee, licensor or sublicensor under any lease or license agreement in the
ordinary course of business permitted by this Agreement;

 

(s)            Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business permitted by this Agreement;

 

(t)            Liens deemed to exist in connection with Investments in
repurchase agreements under Section 7.02;

 

(u)           Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

126

--------------------------------------------------------------------------------


 

(v)           With respect to each Mortgaged Property, the applicable Permitted
Encumbrances; [Reserved];

 

(w)          Senior Secured Debt Liens;

 

(x)           Liens arising or deemed to have arisen in connection with the Sale
and Lease-Back Transactions permitted pursuant to Section 7.05(e);

 

(y)           Liens that are customary contractual rights of setoff (i) relating
to the establishment of depository relations with banks or other financial
institutions not given in connection with the incurrence of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of the Borrower or any of its
Restricted Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
of its Restricted Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

 

(z)           zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower or any of its Restricted Subsidiaries (other than Immaterial
Subsidiaries);

 

(aa)         Liens solely on any cash earnest money deposits made by the
Borrower or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

 

(bb)         Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(cc)         other Liens securing Indebtedness or other Obligations outstanding
in an aggregate principal amount not to exceed $20,000,000;

 

(dd)         Liens securing Indebtedness permitted to be incurred pursuant to
Section 7.03(b)(xviii); and

 

(ee)         Liens on already owned or hereinafter acquired real property,
related assets, proceeds and products thereof and accessions thereto securing
Indebtedness permitted to be incurred pursuant to Section 7.03(b)(xix).

 

Section 7.02.         Investments.  Make or hold any Investments, except:

 

(a)           Investments held by the Borrower or such Restricted Subsidiary in
the form of Cash Equivalents;

 

(b)           loans or advances to officers, directors and employees of the
Borrower and Restricted Subsidiaries (i) in an aggregate amount not to exceed
$2,000,000 at any time

 

127

--------------------------------------------------------------------------------


 

outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes (including payroll payments in the ordinary course of
business), and (ii) in connection with such Person’s purchase of Equity
Interests of Holdings or any direct or indirect parent thereof in an aggregate
amount for loans and advances described in clauses (i) and (ii) not to exceed
$25,000,000 at any time outstanding;

 

(c)           Investments (i) by the Borrower or any of its Restricted
Subsidiaries in any Loan Party (excluding Holdings but including any new
Restricted Subsidiary which becomes a Loan Party), and (ii) by any Restricted
Subsidiary of the Borrower that is not a Loan Party in any other such Restricted
Subsidiary that is also not a Loan Party;

 

(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors, and
Investments consisting of prepayments to suppliers in the ordinary course of
business and consistent with past practice;

 

(e)           Investments arising out of transactions permitted under Sections
7.01, 7.03, 7.04, 7.05, 7.06; and 7.14.

 

(f)            Investments existing on the Fourth Amendment Effective Date and
set forth on Schedule 7.02 and any modification, replacement, renewal or
extension thereof; provided, that the amount of the original Investment is not
increased except by the terms of such Investment or as otherwise permitted by
this Section 7.02;

 

(g)           Investments in Swap Contracts permitted under Section 7.03;

 

(h)           promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05;

 

(i)            the purchase or other acquisition of all or substantially all of
the property and assets or business of, any Person or of assets constituting a
business unit, a line of business or division of such Person, or of all of the
Equity Interests in a Person that, upon the consummation thereof, will be a
Restricted Subsidiary that is wholly owned directly by the Borrower or one or
more of its wholly owned Restricted Subsidiaries (including, without limitation,
as a result of a merger or consolidation); provided, that, with respect to each
purchase or other acquisition made pursuant to this Section 7.02(i) (each, a
“Permitted Acquisition”):

 

(i)            each applicable Loan Party and any such newly created or acquired
Restricted Subsidiary shall have complied with the requirements of Section 6.12;

 

(ii)           if proceeds of any Credit Extension are used to fund any such
purchase or other acquisition, (x) such purchase or other acquisition shall have
been approved by the Board of Directors of the Person (or similar governing body
if such Person is not a corporation) which is the subject of such purchase or
other acquisition and such Person shall not have announced that it will oppose
such purchase or other acquisition or shall not have commenced any action which
alleges that such purchase or other acquisition shall

 

128

--------------------------------------------------------------------------------


 

violate applicable Law and (y) the legal structure of such purchase or other
acquisition shall be acceptable to the Administrative Agent in its discretion;

 

(iii)          the total cash and noncash consideration (including, without
limitation, the fair market value of all Equity Interests issued or transferred
to the sellers thereof, earnouts and other contingent payment obligations to
such sellers and all assumptions of Indebtedness in connection therewith) paid
by or on behalf of the Borrower and its Restricted Subsidiaries for any such
purchase or other acquisition of an entity that does not become a Guarantor or
of assets that do not become Collateral, when aggregated with the total cash and
noncash consideration paid by or on behalf of the Borrower and its Restricted
Subsidiaries for all other purchases and other acquisitions made by the Borrower
and its Restricted Subsidiaries of entities that do not become Guarantors or of
assets that do not become Collateral, pursuant to this Section 7.02(i) after the
Third Amendment Effective Date, shall not exceed $15,000,000;

 

(iv)          either (A) the Specified Transaction Conditions have been
satisfied or (B) (1) no Default or Event of Default then exists or would arise
as a result of entering into such purchase or other acquisition and (2) the
total cash and noncash consideration (including, without limitation, the fair
market value of all Equity Interests issued or transferred to the sellers
thereof, earnouts and other contingent payment obligations to such sellers and
all assumptions of Indebtedness in connection therewith) paid by or on behalf of
the Borrower and its Restricted Subsidiaries for any such purchase or other
acquisition, when aggregated with the total cash and noncash consideration paid
by or on behalf of the Borrower and its Restricted Subsidiaries for all other
purchases and other acquisitions made by the Borrower and its Restricted
Subsidiaries, shall not exceed $10,000,000 in any fiscal year; and

 

(v)           the Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, at least one (1) Business Day prior to the date on which
any such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

 

(j)            Investments in Joint Ventures, such Investments not to exceed
$210,5000,000 in the aggregate at any one time outstanding; provided that the
Consolidated Fixed Charge Coverage Ratio, as projected on a Pro-Forma Basis for
the twelve (12) fiscal months (or, if only quarterly financial statements are
then required to be delivered, on a rolling four (4) quarter basis) preceding
such Investment is equal to or greater than 1.0:1.0;

 

(k)           Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit and (ii) customary trade arrangements
with customers consistent with past practices;

 

(l)            Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of

 

129

--------------------------------------------------------------------------------


 

delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business and upon the foreclosure with respect
to any secured Investment or other transfer of title with respect to any secured
Investment;

 

(m)          the licensing, sublicensing or contribution of IP Rights pursuant
to joint marketing arrangements with Persons other than Holdings and its
Restricted Subsidiaries;

 

(n)           loans and advances to Holdings in lieu of, and not in excess of
the amount of (after giving effect to any other loans, advances or Restricted
Payments in respect thereof), Restricted Payments to the extent permitted to be
made to Holdings in accordance with Section 7.06;

 

(o)           so long as immediately after giving effect to any such Investment,
no Event of Default has occurred and is continuing, other Investments after the
Third Amendment Effective Date not exceeding $230,000,000 in the aggregate;
provided, however, that, such amount may be increased by the net cash proceeds
of Permitted Equity Issuances;

 

(p)           Investments to the extent that payment for such Investments is
made solely by the issuance of Equity Interests (other than Disqualified Equity
Interests) of Holdings (or any direct or indirect parent of Holdings) to the
seller of such Investments; and

 

(q)           Investments of a Restricted Subsidiary that is acquired after the
Closing Date or of a company merged or amalgamated or consolidated into the
Borrower or merged, amalgamated or consolidated with a Restricted Subsidiary, in
each case in accordance with Section 7.04 after the Closing Date to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger, amalgamation or consolidation, do not constitute a
material portion of the aggregate assets acquired by the Borrower and its
Restricted Subsidiaries in such transaction and were in existence on the date of
such acquisition, merger or consolidation; and

 

(r)            Investments not otherwise permitted under this Section 7.02;
provided that the Specified Transaction Conditions have been satisfied.

 

Section 7.03.         Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness, except:

 

(a)           in the case of the Borrower:

 

(i)            Indebtedness in respect of Swap Contracts designed to hedge
against fluctuations in interest rates, foreign exchange rates or commodities
pricing risks incurred in the ordinary course of business and consistent with
prudent business practice and not for speculative purposes; and

 

(ii)           [Reserved];

 

(b)           in the case of the Borrower and its Restricted Subsidiaries:

 

130

--------------------------------------------------------------------------------


 

(i)                                     Indebtedness of the Loan Parties under
the Loan Documents and (y) Indebtedness of the Loan Parties under the Term Loan
Documents in an unlimited amount; provided that the Specified Incurrence
Conditions have been satisfied; provided further that if the Specified
Incurrence Conditions have not been satisfied, the aggregate principal amount
outstanding under the Term Loan Documents shall at no time exceed $480,000,000;

 

(ii)                                  Permitted Surviving Debt and other
Indebtedness outstanding or committed to be incurred on the Fourth Amendment
Effective Date and listed on Schedule 7.03 and any Permitted Refinancing
thereof;

 

(iii)                               Guarantees of any Loan Party in respect of
Indebtedness of the Borrower or a Restricted Subsidiary otherwise permitted
hereunder;

 

(iv)                              Indebtedness of (A) any Loan Party owing to
any other Loan Party (other than Holdings), (B) of any Restricted Subsidiary
that is not a Loan Party owed to (1) any other Restricted Subsidiary that is not
a Loan Party or (2)  any Loan Party (other than Holdings) in respect of an
Investment permitted under Section 7.02(c) or Section 7.02(o), and (C) of any
Loan Party to any Restricted Subsidiary which is not a Loan Party; provided,
that all such Indebtedness of any Loan Party in this clause (iv)(C) must be
expressly subordinated to the Obligations;

 

(v)                                 Indebtedness (including Attributable
Indebtedness and purchase money obligations (including obligations in respect of
mortgage, industrial revenue bond, industrial development bond and similar
financings)) incurred to finance or refinance the purchase, repair, replacement,
construction or improvement of fixed or capital assets, including capital lease
obligations (or, subject to the requirements of the third proviso below, real
property in operations (including stores and distribution centers)) within the
limitations set forth in Section 7.01(b)(i) in an unlimited amount provided that
the Specified Incurrence Conditions have been satisfied; provided, however, that
if the Specified Incurrence Conditions have not been satisfied, the aggregate
amount of all such Indebtedness incurred pursuant to this Section 7.03(b)(v) at
any one time outstanding shall not exceed the greater of (1) $50,000,000 and
(2) 45.00% of Consolidated Cash EBITDA on a Pro Forma Basis based on the most
recent financial statements delivered pursuant to Section 6.01(a) or (b),
including all Permitted Refinancing thereof; provided further that, (x) if the
Secured Net Leverage Ratio is less than or equal to 3.50:1.00, Indebtedness
under this Section 7.03(b)(v) may be used to finance mortgages on real property
in operations (including stores and distribution centers) in an amount not to
exceed 50% of the amount set forth in sub clause (1) or (2) above and (y) if the
Secured Net Leverage Ratio is less than or equal to 3.00:1.00, Indebtedness
under this Section 7.03(b)(v) may be used to finance mortgages on real property
in operations (including stores and distribution centers) in an amount not to
exceed 100% of the amount set forth in sub clause (1) or (2) above;

 

131

--------------------------------------------------------------------------------


 

(vi)                              Indebtedness in respect of Swap Contracts
designed to hedge against fluctuations in interest rates, foreign exchange rates
or commodities pricing risks incurred in the ordinary course of business and not
for speculative purposes;

 

(vii)                           Indebtedness (other than for borrowed money)
secured by Liens permitted under Section 7.01 (other than Section 7.01(y));

 

(viii)                        Indebtedness representing deferred compensation to
employees of the Borrower and its Restricted Subsidiaries;

 

(ix)                              Indebtedness consisting of promissory notes
issued by any Loan Party to current or former officers, directors and employees,
their respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdings or its direct or indirect parent
permitted by Section 7.06;

 

(x)                                 Indebtedness incurred by the Borrower or its
Restricted Subsidiaries in a Permitted Acquisition or Disposition under
agreements providing for the adjustment of the purchase price or similar
adjustments;

 

(xi)                              Indebtedness consisting of obligations of the
Borrower or its Restricted Subsidiaries under deferred consideration or other
similar arrangements incurred by such Person in connection with Permitted
Acquisitions in an aggregate amount not to exceed $5,000,000 at anytime
outstanding;

 

(xii)                           Indebtedness in respect of netting services,
overdraft protections and similar arrangements in each case in connection with
deposit accounts;

 

(xiii)                        Indebtedness in an aggregate principal amount not
to exceed $20,000,000 at any time outstanding;

 

(xiv)                       Indebtedness consisting of (1) the financing of
insurance premiums or (2) take-or-pay obligations contained in supply
arrangements, in the case of the foregoing clauses (a1) and (b2) in the ordinary
course of business and (B) Indebtedness incurred by the Borrower or any of its
Restricted Subsidiaries in respect of bank guarantees issued for the account of
Foreign Subsidiaries, warehouse receipts or similar instruments (other than
letters of credit) issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or
self-insurance, or other Indebtedness with respect to reimbursement type
obligations (other than obligations in respect of letters of credit) regarding
workers compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within thirty (30) days following the due date
thereof;

 

(xv)                          obligations in respect of performance, bid, appeal
and surety bonds and performance and completion guarantees and similar
obligations provided by the Borrower or any of its Restricted Subsidiaries;

 

132

--------------------------------------------------------------------------------


 

(xvi)                       Indebtedness incurred by a Loan Party constituting
Senior Secured Debt in an unlimited amount; provided that the Specified
Incurrence Conditions have been satisfied; provided further that if the
Specified Incurrence Conditions have not been satisfied, the aggregate principal
amount of all Senior Secured Debt shall at no time exceed $100,000,000;

 

(xvii)                    Indebtedness incurred by the Borrower and its
Restricted Subsidiaries not otherwise permitted under this Section 7.03;
provided, that the Specified Transaction Conditions have been satisfied;

 

(xviii)                 Indebtedness in an aggregate principal amount not to
exceed $15,000,000 at any time outstanding; provided that after giving Pro Forma
Effect to such incurrence, the Fixed Charge Coverage Ratio (as defined in the
Senior Notes Indenture(4)) would be at least 2.00 to 1.00; and

 

(xix)                       Indebtedness secured by already owned or hereinafter
acquired real property in operations (including stores and distribution
centers), related assets, proceeds and products thereof, and accessions thereto
in an unlimited amount; provided that the Specified Incurrence Conditions have
been satisfied; provided, however, that if the Specified Incurrence Conditions
have not been satisfied, the aggregate amount of all such Indebtedness incurred
in reliance of this Section 7.03(b)(xix) at any one time outstanding shall not
exceed the greater of (1) $75,000,000 and (2) 65.00% of Consolidated Cash EBITDA
on a Pro Forma Basis based on the most recent financial statements delivered
pursuant to Section 6.01(a) or (b), as applicable; provided further  that, such
amount shall be increased to the greater of: (a) (1) $112,500,000 and
(2) 100.00% of Consolidated Cash EBITDA on a Pro Forma Basis based on the most
recent financial statements delivered pursuant to Section 6.01(a) or (b), as
applicable, if the Secured Net Leverage Ratio is less than or equal to 3.50:1.00
or (b) (1) $150,000,000 and (2) 130.00% of Consolidated Cash EBITDA on a Pro
Forma Basis based on the most recent financial statements delivered pursuant to
Section 6.01(a) or (b), as applicable, if the Secured Net Leverage Ratio is less
than or equal to 3.00:1.00.

 

Section 7.04.                          Fundamental Changes.  Merge, dissolve,
liquidate, consolidate with or into another Person, other than a Consolidating
Merger, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default exists or would result therefrom:

 

(a)                                 any Restricted Subsidiary may merge with
(i) the Borrower (including a merger, the purpose of which is to reorganize the
Borrower into a new jurisdiction), provided, that the Borrower shall be the
continuing or surviving Person or the surviving Person shall expressly assume
the obligations of the Borrower pursuant to documents reasonably acceptable to
the Administrative Agent, or (ii) any one (1) or more other Restricted
Subsidiaries, provided, that

 

--------------------------------------------------------------------------------

(4) As defined in this Agreement prior to giving effect to the Fourth Amendment.

 

133

--------------------------------------------------------------------------------


 

when any Guarantor is merging with another Restricted Subsidiary, (A) the
Guarantor shall be the continuing or surviving Person or (B) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary which is not a Loan Party in accordance
with Sections 7.02 and 7.03;

 

(b)                                 any Subsidiary that is not a Loan Party may
merge, amalgamate or consolidate with or into any other Subsidiary that is not a
Loan Party and (ii) any Subsidiary may liquidate or dissolve, or the Borrower or
any Subsidiary may (if the perfection and priority of the Liens securing the
Obligations is not adversely affected thereby) change its legal form if the
Borrower determines in good faith that such action is in the best interest of
the Borrower and its Subsidiaries and is not materially disadvantageous to the
Lenders (it being understood that in the case of any dissolution of a Subsidiary
that is a Guarantor, such Subsidiary shall at or before the time of such
dissolution transfer its assets to another Subsidiary that is a Guarantor; and
in the case of any change in legal form, a Subsidiary that is a Guarantor will
remain a Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder);

 

(c)                                  any Restricted Subsidiary may Dispose of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to the Borrower or to another Restricted Subsidiary; provided, that if the
transferor in such a transaction is a Guarantor, then (i) the transferee must
either be the Borrower or a Guarantor or (ii) to the extent constituting an
Investment, such Investment must be a permitted Investment in or Indebtedness of
a Restricted Subsidiary which is not a Loan Party in accordance with Sections
7.02 and 7.03, respectively;

 

(d)                                 any Restricted Subsidiary may merge with any
other Person in order to effect an Investment permitted pursuant to
Section 7.02; provided, that (i) the continuing or surviving Person shall be a
Restricted Subsidiary, which together with each of its Subsidiaries, shall have
complied with the requirements of Section 6.12 or (ii)  to the extent
constituting an Investment, such Investment must be a permitted Investment in
accordance with Section 7.02; and

 

(e)                                  a merger, dissolution, liquidation,
consolidation or Disposition, the purpose of which is to effect a Disposition
permitted pursuant to Section 7.05 (other than Section 7.05(d)(i)).

 

Section 7.05.                          Dispositions.  Make any Disposition,
except:

 

(a)                                 Dispositions of obsolete, surplus or worn
out property, whether now owned or hereafter acquired, in the ordinary course of
business and Dispositions of property no longer used or useful in the conduct of
the business of the Borrower and its Restricted Subsidiaries (including allowing
any registrations or any applications for registration of any immaterial
intellectual property to lapse or go abandoned);

 

(b)                                 Dispositions of inventory and goods held for
sale in the ordinary course of business;

 

134

--------------------------------------------------------------------------------


 

(c)                                  Dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property;

 

(d)                                 (i) Dispositions permitted by Section 7.04,
(ii) Investments permitted by Section 7.02, and (iii) Restricted Payments
permitted by Section 7.06;

 

(e)                                  any financing transaction with respect to
property built or acquired by the Borrower or any Restricted Subsidiary,
including Sale and Lease-Back Transactions and asset securitizations permitted
or not prohibited by this Agreement;

 

(f)                                   Dispositions of Cash Equivalents;

 

(g)                                  Dispositions of accounts receivable in
connection with the collection or compromise thereof;

 

(h)                                 licensing or sublicensing of IP Rights in
the ordinary course of business on customary terms;

 

(i)                                     sales of property (i) between Loan
Parties (other than Holdings), (ii) between Restricted Subsidiaries (other than
Loan Parties), or (Ciii) by Restricted Subsidiaries that are not Loan Parties to
the Loan Parties (other than Holdings), in each case in the ordinary course of
business;

 

(j)                                    leases, subleases, licenses or
sublicenses of property in the ordinary course of business and which do not
materially interfere with the business of the Borrower and its Restricted
Subsidiaries;

 

(k)                                 transfers of property subject to Casualty
Events upon receipt of the net cash proceeds of such Casualty Event; and

 

(l)                                     Permitted Store Closings; and

 

(m)                             Dispositions by the Borrower and its Restricted
Subsidiaries not otherwise permitted under this Section 7.05; provided, that the
Specified Transaction Conditions have been satisfied;

 

provided, however, that any Disposition of any property pursuant to this
Section 7.05 (except pursuant to Sections 7.05(d), (g) and (i)), shall be for no
less than the fair market value of such property at the time of such
Disposition.  To the extent any Collateral is Disposed of as expressly permitted
by this Section 7.05, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents, and the Administrative Agent shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

 

Section 7.06.                          Restricted Payments.  Declare or make,
directly or indirectly, any Restricted Payment, except:

 

135

--------------------------------------------------------------------------------


 

(a)                                 each Restricted Subsidiary may make
Restricted Payments to the Borrower and to Restricted Subsidiaries (and, in the
case of a Restricted Payment by a non-wholly-owned Restricted Subsidiary, to the
Borrower and any Restricted Subsidiary and to each other owner of Equity
Interests of such Restricted Subsidiary based on their relative ownership
interests);

 

(b)                                 the Borrower and each Restricted Subsidiary
may declare and make dividend payments or other distributions payable solely in
the Equity Interests (other than Disqualified Equity Interests) of such Person;

 

(c)                                  the Borrower may make Restricted Payments
with the cash proceeds contributed to its common equity from the net cash
proceeds of any Permitted Equity Issuance, so long as, with respect to any such
Restricted Payments, no Event of Default shall have occurred and be continuing
or would result therefrom;

 

(d)                                 to the extent constituting Restricted
Payments, the Borrower and its Restricted Subsidiaries may enter into
transactions expressly permitted by Section 7.02, 7.04, 7.08 or 7.14;

 

(e)                                  the Borrower or any Restricted Subsidiary
may make Restricted Payments to Holdings, so long as, with respect to any such
Restricted Payments, no Event of Default under Section 8.01(a), (f) or (g) shall
have occurred and be continuing or would result therefrom:

 

(i)                                     the proceeds of which will be used to
pay the tax liability in respect of consolidated, combined, unitary or
affiliated returns for the relevant jurisdiction of Holdings and/or any direct
or indirect parent entity of Holdings attributable to the Borrower and its
Subsidiaries determined as if the Borrower and its Subsidiaries filed
separately;

 

(ii)                                  the proceeds of which shall be used by
Holdings to pay (or to make a Restricted Payment to its direct or indirect
parent to enable it to pay) (A) its operating expenses incurred in the ordinary
course of business and other corporate overhead costs and expenses (including,
without limitation, administrative, legal, accounting and similar expenses
provided by third parties), which are reasonable and customary and incurred in
the ordinary course of business, in an aggregate amount not to exceed
$12,000,000 in any fiscal year plus any reasonable and customary indemnification
claims made by directors or officers of Holdings attributable to the ownership
or operations of the Borrower and its Restricted Subsidiaries or (B) the fees
and other amounts described in Section 7.08(d) to the extent that the Borrower
would be then permitted under such Section 7.08(d) to pay such fees and other
amounts directly;

 

(iii)                               the proceeds of which shall be used by
Holdings to pay its (and to make a Restricted Payment to its direct or indirect
parent to enable it to pay) franchise and similar taxes and other expenses
necessary to maintain its corporate existence;

 

(iv)                              the proceeds of which will be used (but only
if required to be so used pursuant to a binding agreement, unless no Default
shall have occurred and be continuing or would result therefrom) to repurchase
the Equity Interests of Holdings (or to make a

 

136

--------------------------------------------------------------------------------


 

Restricted Payment to its direct or indirect parent to enable it to repurchase
its Equity Interest) from directors, employees or members of management of
Holdings or any Restricted Subsidiary (or their estate, family members, spouse
and/or former spouse), in an aggregate amount not in excess of (A) $15,000,000
(or $10,000,000 after a Qualified IPO) in any calendar year; provided, that the
Borrower may, after a Qualified IPO, carry-over and make in any subsequent
calendar year or years, in addition to the amount for such calendar year, the
amount not utilized in the prior calendar year or years up to a maximum of
$5,000,000; provided, further, that the amounts set forth in this clause
(e)(iv) may be further increased by (A) the proceeds of any key-man life
insurance maintained by Holdings (or its direct or indirect parent), the
Borrower or a Restricted Subsidiary, plus (B) to the extent contributed in cash
to the common equity of the Borrower, the Net Proceeds from the sale of Equity
Interests of any of the Borrower’s direct or indirect parent companies, in each
case to members of management, managers, directors or consultants of Holdings,
the Borrower, any of its Subsidiaries or any of its direct or indirect parent
companies that occurs after the Closing Date;

 

(v)                                 the proceeds of which are applied to the
purchase or other acquisition by Holdings of all or substantially all of the
property and assets or business of any Person, or of assets constituting a
business unit, a line of business or division of such Person, or of all of the
Equity Interests in a Person that, provided that if such purchase or other
acquisition had been made by the Borrower, it would have constituted a
“Permitted Acquisition” permitted to be made pursuant to Section 7.02; provided,
that (A) such Restricted Payment shall be made concurrently with the closing of
such purchase or other acquisition and (B) Holdings shall, immediately following
the closing thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to the Borrower or its Restricted Subsidiaries or
(2) the merger (to the extent permitted in Section 7.04) of the Person formed or
acquired into the Borrower or its Restricted Subsidiaries in order to consummate
such purchaser or other acquisition;

 

(vi)                              repurchases of Equity Interests of Holdings
deemed to occur upon the non-cash exercise of stock options and warrants; and

 

(vii)                           the proceeds of which shall be used by Holdings
to pay, or to make Restricted Payments to allow any direct or indirect parent
thereof to pay, other than to Affiliates of Holdings (other than Affiliates that
are bona fide investment banks), a portion of any customary fees and expenses
related to any unsuccessful equity offering by Holdings (or any direct or
indirect parent thereof), or any unsuccessful debt offering by any direct or
indirect parent of Holdings, in each case directly attributable to the
operations of the Borrower and its Restricted Subsidiaries;

 

(f)                                   in addition to the foregoing  Restricted
Payments, the Borrower may make additional Restricted Payments to Holdings in an
unlimited amount, provided that (in the case of this Section 7.06(f)) the
Restricted Payment Conditions have been satisfied;

 

(g)                                  Restricted Payments made (i) on the Closing
Date to consummate the Transaction, (ii) out of the cash proceeds received by
the Borrower in respect of working capital

 

137

--------------------------------------------------------------------------------


 

adjustments or purchase price adjustments pursuant to the Acquisition Agreement
(provided that the condition set out in Section 4.01(b) would have been
satisfied on the Closing Date if the actual amount of the Equity Contribution on
the Closing Date had been reduced  by the amount of any Restricted Payment made
in reliance on this clause (ii)) and (iii) in order to satisfy indemnity and
other similar obligations under the Acquisition Agreement;

 

(h)                                 repurchases of Equity Interests to fund the
payment of withholding or similar Taxes that are payable by any future, present
or former employee, director, manager or consultant (or any spouse, former
spouse, successor, executor, administrator, heir, legatee or distributee of any
of the foregoing) in connection with the exercise of stock options; and

 

(i)                                     Restricted Payments on the Equity
Interests of the Borrower (or Restricted Payments to Holdings or any other
direct or indirect parent company of the Borrower to fund a Restricted Payment
on such company’s Equity Interests) following consummation of a public offering
of the Borrower’s Equity Interests or the Equity Interests of Holdings or any
other direct or indirect parent company of the Borrower, of up to 6% per annum
of the net cash proceeds received by or contributed to the Borrower in or from
any such public offering; provided that immediately before and immediately after
giving effect to any such Restricted Payment, no Default or Event of Default
shall have occurred and be continuing.

 

Section 7.07.                          Change in Nature of Business.  Engage in
any material line of business substantially different from those lines of
business conducted by the Company and its Subsidiaries on the Third Amendment
Effective Date or any business reasonably related or ancillary thereto.

 

Section 7.08.                          Transactions with Affiliates.  Enter into
any transaction of any kind with any Affiliate of the Borrower, whether or not
in the ordinary course of business, other than (a) transactions among Loan
Parties (other than Holdings) and their Restricted Subsidiaries, (b) on fair and
reasonable terms substantially as favorable to the Borrower or such Restricted
Subsidiary as would be obtainable by the Borrower or such Restricted Subsidiary
at the time in a comparable arm’s length transaction with a Person other than an
Affiliate, (c) the Transaction, including the payment of, the amount of any
purchase price adjustment pursuant to the Acquisition Agreement, and fees and
expenses in connection with the consummation of the Transaction, (d) so long as
no Event of Default under Section 8.01(a), (f) or (g) shall have occurred and be
continuing, the payment of fees (including termination payments) to the Sponsor
pursuant to the Management Agreement and related indemnities and reasonable
expenses, (e) customary fees and indemnities may be paid to any directors of
Holdings, the Borrower and its Restricted Subsidiaries (and, to the extent
directly attributable to the operations of the Borrower and its Restricted
Subsidiaries, to any direct or indirect parent of Holdings) and reasonable out
of pocket costs of such Persons may be reimbursed, (f) the Borrower and its
Restricted Subsidiaries may enter into employment and severance arrangements
with officers and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business, (g) the Borrower and its Restricted
Subsidiaries may make payments pursuant to the tax sharing agreements among the
Borrower and its Restricted Subsidiaries, (h) Restricted Payments permitted
under Section 7.06, (i) Investments in the Borrower’s Subsidiaries and Joint
Ventures (to the extent any such Subsidiary

 

138

--------------------------------------------------------------------------------


 

that is not a Restricted Subsidiary or any such Joint Venture is only an
Affiliate as a result of Investments by Holdings and its Restricted Subsidiaries
in such Subsidiary or Joint Venture) to the extent otherwise permitted under
Section 7.02, (j) any payments required to be made pursuant to the Acquisition
Agreement, (k) so long as no Default shall have occurred and be continuing,
transactions pursuant to agreements in existence on the Fourth Amendment
Effective Date and set forth on Schedule 7.08 or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect
and (l) the mortgages set forth on Schedule 7.03.

 

Section 7.09.                          Burdensome Agreements.  Enter into or
permit to exist any Contractual Obligation (other than this Agreement or any
other Loan Document or Term Loan Document) that limits the ability (a) of any
Restricted Subsidiary of the Borrower to make Restricted Payments to the
Borrower or any Guarantor which is a Restricted Subsidiary of the Borrower or to
otherwise transfer property to or invest in the Borrower or any Guarantor,
except for (i) any agreement in effect on the Third Amendment Effective Date,
(ii) any agreement in effect at the time any Restricted Subsidiary becomes a
Subsidiary of the Borrower, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower,
(iii) customary restrictions contained in the Senior Secured Debt (provided that
such restrictions do not restrict the Liens securing the Obligations or the
first priority status thereof); (iv) any agreement in connection with a
Disposition permitted by Section 7.05, (v) customary provisions in joint venture
agreements or other similar agreements applicable to joint ventures permitted
under Section 7.02 and applicable solely to such joint venture entered into in
the ordinary course of business or (vi) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business, or
(b) of the Borrower or any Loan Party (other than Holdings) to create, incur,
assume or suffer to exist Liens on property of such Person for the benefit of
the Lenders with respect to the Revolving Credit Facility and the Obligations or
under the Loan Documents except for (i) negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under
Section 7.03(b)(v) but solely to the extent any negative pledge relates to the
property financed by or the subject of such Indebtedness, (ii) customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions may relate to the assets subject
thereto, (iii) customary restrictions contained in the Specified Refinancing
Debt (provided that such restrictions do not restrict the Liens securing the
Obligations or the first priority status thereof), (iv) restrictions arising in
connection with cash or other deposits permitted under Sections 7.01 or 7.02 and
limited to such cash or deposit, or (v) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business.

 

Section 7.10.                          Use of Proceeds.  Use the proceeds of any
Credit Extension, whether directly or indirectly, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
Indebtedness originally incurred for such purpose.  The Borrower will not
request any Credit Extension, and the Borrower shall not use, and the Borrower
shall procure that its Subsidiaries and its and their respective directors,
officers, employees and agents shall not use, the proceeds of any Credit
Extension (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating

 

139

--------------------------------------------------------------------------------


 

any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent that such activities, businesses or
transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or the European Union, or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

Section 7.11.                          Financial Covenants.

 

(a)                                 Consolidated Fixed Charge Coverage Ratio. 
During a Covenant Trigger Period, permit the Consolidated Fixed Charge Coverage
Ratio on a rolling twelve (12) month basis, as of the end of any fiscal month
(commencing with the fiscal month immediately preceding the first (1st) day of
any such Covenant Trigger Period), to be less than 1.00 to 1.00.

 

(b)                                 [Reserved].

 

Section 7.12.                          Amendments of Organization Documents. 
Amend any of its Organization Documents in a manner materially adverse to the
Administrative Agent or the Lenders.

 

Section 7.13.                          Accounting Changes.  Make any change in
(a) accounting policies or reporting practices, except as required or permitted
by GAAP, or (b) fiscal year.

 

Section 7.14.                          Prepayments, Etc. of Indebtedness.

 

(a)                                 Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
unsecured Indebtedness permitted to be incurred under
Section 7.03(b)(xvii) (collectively, together with any Permitted Refinancing of
the foregoing, “Junior Financing”), except (i) a prepayment of Junior Financing;
provided that the Specified Transaction Conditions have been satisfied, (ii) the
conversion of any Junior Financing to Equity Interests (other than Disqualified
Equity Interests), or (iii) the prepayment of any Junior Financing or Permitted
Refinancing thereof, in an aggregate amount not to exceed the amount, if any,
that is then available for Restricted Payments pursuant to Section 7.06(f) (as
such amount may be reduced from time to time in accordance with the terms of
such Section 7.06(f)); (b) make any payment in violation of any subordination
terms of any Junior Financing Documentation or (c) amend, modify or change in
any manner materially adverse to the interests of the Administrative Agent or
the Lenders any term or condition of any Junior Financing Documentation.

 

Section 7.15.                          Holding Company.  In the case of
Holdings, (i) conduct, transact or otherwise engage in any business or
operations other than those incidental to its ownership of the Equity Interests
of the Borrower and the performance of the Loan Documents, (iii) incur any
Indebtedness (other than pursuant to any Loan Document or Term Loan Document and
other than Guarantees of Junior Financings), (iii) create, incur, assume or
suffer to exist any Lien on any Equity Interests of the Borrower (other than
Liens pursuant to any Loan Document or Term Loan Document or non-consensual
Liens arising solely by operation of law); or (iv) permit the Borrower to be a
Subsidiary that is not wholly owned by Holdings.  Nothing in this Section 7.15
shall prevent Holdings from (i) the maintenance of its legal existence
(including the ability to

 

140

--------------------------------------------------------------------------------


 

incur fees, costs and expenses relating to such maintenance), (ii) the
performance of its obligations with respect to the Loan Documents and the Term
Loan Documents, (iii) any public offering of its common stock or any other
issuance or sale of its Equity Interests (other than Disqualified Equity
Interests), (iv) payment of dividends, making contributions to the capital of
the Borrower, (v) participating in tax, accounting and other administrative
matters as a member of the consolidated group of Holdings and the Borrower,
(vi) holding any cash (but not operating any property), (vii) providing
indemnification to officers, managers and directors, (viii) any activities
incidental to compliance with the provisions of the Securities Act of 1933, as
amended and the Exchange Act of 1934, as amended, any rules and regulations
promulgated thereunder, and the rules of national securities exchanges, in each
case, as applicable to companies with listed equity or debt securities, as well
as activities incidental to investor relations, shareholder meetings and reports
to shareholders or debtholders and (ix) any activities incidental to the
foregoing; provided that, notwithstanding the foregoing, nothing herein shall
prohibit or prevent Holdings from participating in a Consolidating Merger.

 

Section 7.16.                          Deposit Accounts; Credit Card
Processors.  Open new DDAs unless the Loan Parties shall have delivered to the
Administrative Agent appropriate Blocked Account Agreements consistent with the
provisions of Section 6.15 and otherwise satisfactory to the Agent within ninety
(90) days (or such longer period as the Administrative Agent may agree in
writing) of opening such new DDA, provided that no such Blocked Account
Agreements shall be required for DDAs with balances of less than $500,000 in any
account or less than $2,000,000 (or $4,000,000 during the months of November and
December of each year) in the aggregate for all accounts.  No Loan Party shall
maintain any bank accounts or enter into any agreements with credit card
processors or credit card issuers other than the ones expressly permitted hereby
or contemplated in Section 6.15 hereof.

 

ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01.                          Events of Default.  Any of the following
shall constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation, any L/C Obligation or (ii) within
five (5) Business Days after the same becomes due, any interest on any Loan or
any fee due hereunder, or any other amount payable hereunder or with respect to
any other Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.02(c) (within five (5) days (if required to be delivered monthly) and
three (3) days (if required to be delivered weekly)), Section 6.03(a),
Section 6.05 (solely with respect to the Borrower), Section 6.15 or Article 7
(subject to, in the case of the financial covenants contained in Section 7.11,
the cure rights contained in Section 8.03), or Holdings fails to perform or
observe any term, covenant or agreement contained in Section 7.15; or

 

141

--------------------------------------------------------------------------------


 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after the
earlier of (i) a Responsible Officer obtainsobtaining knowledge thereof or
(ii) notice thereof by the Administrative Agent to the Borrower; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Restricted Subsidiary (A) fails to make any payment beyond the applicable grace
period with respect thereto, if any (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount of more than the Threshold Amount, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (e)(B) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness and such Indebtedness is repaid when
required under the documents providing for such Indebtedness; provided, further,
that such failure is unremedied and is not validly waived by the holders of such
Indebtedness in accordance with the terms of the documents governing such
Indebtedness prior to any termination of the Commitments or acceleration of the
Loans pursuant to Section 8.02; or (ii) there occurs under any Swap Contract an
early termination date with respect to all transactions outstanding thereunder
resulting from (A) any default or event of default under such Swap Contract as
to which the Borrower or any Restricted Subsidiary is the defaulting party or
(B) any Termination Event under and as defined in such Swap Contract as to which
the Borrower or any Restricted Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrower or such
Restricted Subsidiary as a result thereof is greater than the Threshold Amount;
or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any of its Restricted Subsidiaries institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part

 

142

--------------------------------------------------------------------------------


 

of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any Restricted Subsidiary thereof becomes unable or admits
in writing its inability or fails generally to pay its debts as they become due,
or (ii) any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of any such
Person and is not released, vacated or fully bonded within sixty (60) days after
its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Restricted Subsidiary a final judgment or order for the
payment of money in an aggregate amount (as to all such judgments and orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and does not deny coverage) and there is a period of forty-five (45)
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party or any Subsidiary or any of their
respective ERISA Affiliates under Title IV of ERISA to the Pension Plan or the
PBGC in an aggregate amount which either alone or with other ERISA Events that
have occurred could reasonably be expected to result in a Material Adverse
Effect, or (ii) any Loan Party or any Subsidiary or any of their respective
ERISA Affiliates fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect; or

 

(j)                                    Invalidity of Loan Documents.  Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder
(including as a result of a transaction permitted under Section 7.04 or 7.05) or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document (other than as a result
of repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports to revoke or rescind any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Collateral Documents.  Any Collateral
Document after delivery thereof pursuant to Section 4.01 or 6.12 shall for any
reason (other than pursuant to the terms thereof including as a result of a
transaction permitted under Section 7.04 or 7.05) cease to create a valid and
perfected first priority lien on and security interest in the Collateral covered
thereby, subject to Liens permitted under Section 7.01, except to the extent
that any such perfection or priority is not required pursuant to Section 4.01,
Section 6.12 or Section 6.14 or results from the failure of the Administrative
Agent to maintain possession of certificates actually delivered to it
representing

 

143

--------------------------------------------------------------------------------


 

securities pledged under the Collateral Documents or to file Uniform Commercial
Code continuation statements.

 

Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f) or (g) of Section 8.01, any reference in any such
clause to any Restricted Subsidiary shall be deemed to exclude any Immaterial
Subsidiary (provided however that all Restricted Subsidiaries affected by any
event or circumstance referred to in any such clause shall be considered
together, as a single consolidated Restricted Subsidiary, for purposes of
determining whether the condition specified above is satisfied).

 

Section 8.02.                          Remedies upon Event of Default.  If any
Event of Default occurs and is continuing, the Administrative Agent may, or, at
the request of the Required Lenders shall, take any or all of the following
actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuers to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to 103% of the then
Outstanding Amount thereof); and

 

(d)                                 exercise on behalf of itself, the L/C
Issuers and the Lenders all rights and remedies available to it, the L/C Issuers
and the Lenders under the Loan Documents, under any document evidencing
Indebtedness in respect of which the Revolving Credit Facility has been
designated as “Designated Senior Debt,” and/or under applicable Law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

Section 8.03.                          Right to Cure.  Notwithstanding anything
to the contrary contained in Section 8.01 or 8.02, in the event that the
Borrower fails to comply with the requirements of the covenants set forth in
Section 7.11, then until the expiration of the fifth (5th) day subsequent to the
date the relevant Compliance Certificate is required to be delivered pursuant to
Section 6.02(b), the Borrower shall have the right to issue common equity for
cash (the “Cure Right”), and upon the receipt by the Borrower of such cash (the
“Cure Amount”) pursuant to the

 

144

--------------------------------------------------------------------------------


 

exercise by the Borrower of such Cure Right, the calculation of EBITDA as used
in the covenants set forth in Section 7.11 shall be recalculated giving effect
to the following pro forma adjustments:

 

(a)                                 EBITDA shall be increased, solely for the
purpose of measuring the covenants set forth in Section 7.11 and not for any
other purpose under this Agreement (including but not limited to determining the
satisfaction of the Restricted Payment Conditions, the Specified Transaction
Conditions, Specified Incurrence Conditions, availability or amount of any
covenant baskets or carve-outs), by an amount equal to the Cure Amount; provided
that the receipt by the Borrower of the Cure Amount pursuant to the Cure Right
shall be deemed to have no other effect whatsoever under this Agreement and any
reduction in Indebtedness, if applicable, from the Cure Amount shall not reduce
Consolidated Scheduled Funded Debt Payments for purpose of calculating the
Consolidated Fixed Charge Coverage Ratio; and

 

(b)                                 If, after giving effect to the foregoing
recalculations, the Borrower shall then be in compliance with the requirements
of the covenants set forth in Section 7.11, the Borrower shall be deemed to have
satisfied the requirements of the covenants set forth in Section 7.11 as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of the covenants set forth in Section 7.11 that had occurred shall be deemed
cured for the purposes of this Agreement; and

 

(c)                                  Upon receipt by the Administrative Agent of
written notice, prior to the expiration of the tenth (10th) day subsequent to
the date the relevant financial statements are required to be delivered pursuant
to Section 6.01 (the “Anticipated Cure Deadline”), that the Borrower intends to
exercise the Cure Right in respect of a fiscal quarter (or month, as
applicable), the Lenders shall not be permitted to accelerate Loans held by them
or to exercise remedies against the Collateral on the basis of a failure to
comply with the requirements of the covenants set forth in Section 7.11 until
such failure is not cured pursuant to the exercise of the Cure Right on or prior
to the Anticipated Cure Deadline.

 

Notwithstanding anything herein to the contrary, (i) in each four-fiscal-quarter
period (or twelve (12) fiscal month period, as applicable) there shall be at
least two (2) fiscal quarters (or six (6) fiscal months, as applicable) in
respect of which the Cure Right is not exercised, (ii) there can be no more than
four (4) fiscal quarters (or fiscal months, as applicable) in respect of which
the Cure Right is exercised during the term of this Agreement, and (iii) for
purposes of this Section 8.03, the Cure Amount utilized shall be no greater than
the amount required for purposes of complying with the covenants set forth in
Section 6.11.

 

Section 8.04.                          Application of Funds.  After the exercise
of remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall, subject
to the provisions of Sections 2.15 and 2.16, be applied by the Administrative
Agent in the following order:

 

145

--------------------------------------------------------------------------------


 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section 10.04 and amounts payable under
Article 3) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees,
disbursements and other charges of counsel payable under Section 10.05) arising
under the Loan Documents and amounts payable under Article 3, ratably among them
in proportion to the respective amounts described in this clause Second payable
to them;

 

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Administrative Agent of that portion of the Obligations constituting principal
and accrued and unpaid interest on any Permitted Overadvances;

 

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Revolving Credit Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

 

Fifth, to the extent that Swing Line Loans have not been refinanced by a
Revolving Credit Loan, to payment to the Swing Line Lender of that portion of
the Obligations constituting unpaid principal of the Swing Line Loans;

 

Sixth, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause Sixth payable to them;

 

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, the L/C Borrowings, Obligations then owing under Secured
Hedge Agreements (but only with respect to any Lender or an Affiliate of a
Lender (other than Bank of America or its Affiliates)), up to the maximum amount
specified by such provider in writing to the Administrative Agent in accordance
with Section 9.12, which amount may be established or increased (by further
written notice to the Administrative Agent from time to time in accordance with
Section 9.12)), and Obligations then owing under Secured Cash Management
Agreements (but only with respect to any Lender or an Affiliate of a Lender
(other than Bank of America or its Affiliates)), up to the maximum amount
specified by such provider in writing to the Administrative Agent in accordance
with Section 9.12, which amount may be established or increased (by further
written notice to the Administrative Agent from time to time in accordance with
Section 9.12), ratably among the Lenders, the L/C Issuers, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Seventh held by them;

 

Eighth, to the Administrative Agent for the account of each L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of

 

146

--------------------------------------------------------------------------------


 

Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrower pursuant to Section 2.04 and 2.15;

 

Ninth, to the payment of all other Obligations (excluding any Obligations owing
pursuant to any Secured Bank Product Agreements) of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date;

 

Tenth, to payment of that portion of the Obligations owing pursuant to any
Secured Bank Product Agreements and, to the extent not paid in clause Seventh,
above, Obligations owing pursuant to any Secured Hedge Agreements and Secured
Cash Management Agreements, ratably among the Bank Product Providers, the Hedge
Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Tenth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or its order or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Bank Product
Agreements, Secured Cash Management Agreements and Secured Hedge Agreements
shall be excluded from the application described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may reasonably request, from the
applicable Bank Product Provider, Cash Management Bank or Hedge Bank, as the
case may be.  Each Bank Product Provider, Cash Management Bank or Hedge Bank not
a party to the Credit Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article 9 hereof for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE 9
ADMINISTRATIVE AGENT AND OTHER AGENTS

 

Section 9.01.                          Appointment and Authorization of Agents.

 

(a)                                 Each Lender hereby irrevocably appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto.  Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, no Agent
shall have any

 

147

--------------------------------------------------------------------------------


 

duties or responsibilities, except those expressly set forth herein, nor shall
any Agent have or be deemed to have any fiduciary relationship with any Lender
or participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.  Without limiting the generality
of the foregoing sentence, the use of the term “agent” herein and in the other
Loan Documents with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

(b)                                 Each L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and such L/C Issuer shall have all of the benefits and
immunities (i) provided to the Agents in this Article 9 with respect to any acts
taken or omissions suffered by such Swing Line Lender in connection with Swing
Line Loans made by it or proposed to be made by it as fully as if the term
“Agent” as used in this Article 9 and in the definition of “Agent-Related
Person” included the Swing Line Lender with respect to such acts or omissions,
and (ii) as additionally provided herein with respect to the Swing Line Lender.

 

(c)                                  The Swing Line Lender shall act on behalf
of the Lenders with respect to any Swing Line Loans made by it, and the Swing
Line Lender shall have all of the benefits and immunities (i) provided to the
Agents in this Article 9 with respect to any acts taken or omissions suffered by
such L/C Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article 9 and in the definition of “Agent-Related Person” included such L/C
Issuer with respect to such acts or omissions, and (ii) as additionally provided
herein with respect to such L/C Issuer.

 

(d)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each L/C Issuer and each of
the Lenders (including in its capacities as a potential Bank Product Provider,
Cash Management Bank and a potential Hedge Bank and on behalf of its Affiliates
acting in such capacities) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender, L/C Issuer, Bank
Product Provider, Cash Management Bank and Hedge Bank for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article 9 (including, without
limitation, Section 9.07, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

148

--------------------------------------------------------------------------------


 

Section 9.02.                          Delegation of Duties.  The Administrative
Agent may execute any of its duties under this Agreement or any other Loan
Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder) by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

 

Section 9.03.                          Liability of Agents.  No Agent-Related
Person shall (a) be liable for any action taken or omitted to be taken by any of
them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct in connection with its duties expressly set forth herein, to
the extent determined in a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
any officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Collateral Documents, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder.  No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

 

Section 9.04.                          Reliance by Agents.

 

(a)                                 Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by such Agent.  Each
Agent shall be fully justified in failing or refusing to take any action under
any Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

 

149

--------------------------------------------------------------------------------


 

(b)                                 For purposes of determining compliance with
the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

Section 9.05.                          Notice of Default.  The Administrative
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Borrower referring to this Agreement, describing such Default
and stating that such notice is a “notice of default.”  The Administrative Agent
will notify the Lenders of its receipt of any such notice.  The Administrative
Agent shall take such action with respect to any Event of Default as may be
directed by the Required Lenders in accordance with Article 8; provided,
however, that unless and until the Administrative Agent has received any such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Event of
Default as it shall deem advisable or in the best interest of the Lenders.

 

Section 9.06.                          Credit Decision; Disclosure of
Information by Agents.  Each Lender acknowledges that no Agent-Related Person
has made any representation or warranty to it, and that no act by any Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession.  Each Lender represents to
each Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder.  Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties.  Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

 

150

--------------------------------------------------------------------------------


 

Section 9.07.                          Indemnification of Agents.  Whether or
not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand each Agent-Related Person (to the extent not reimbursed by
or on behalf of any Loan Party and without limiting the obligation of any Loan
Party to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07.  In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person.  Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including the fees, disbursements
and other charges of counsel) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower.  The undertaking
in this Section 9.07 shall survive termination of the Aggregate Commitments, the
payment of all other Obligations and the resignation of the Administrative
Agent.

 

Section 9.08.                          Agents in their Individual Capacities. 
Any Agent and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire Equity Interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Loan Parties and their respective Affiliates as though
it were not an Agent or an L/C Issuer hereunder and without notice to or consent
of the Lenders.  The Lenders acknowledge that, pursuant to such activities, an
Agent or its Affiliates may receive information regarding any Loan Party or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
such Agent shall be under no obligation to provide such information to them. 
With respect to its Loans, such Agent shall have the same rights and powers
under this Agreement as any other Lender and may exercise such rights and powers
as though it were not an Agent or an L/C Issuer, and the terms “Lender” and
“Lenders” include such Agent in its individual capacity.

 

Section 9.09.                          Successor Agent.

 

(a)                                 The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders.  If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be consented to by the Borrower at all times other than
during the existence of an Event of Default under Section 8.01(f) (which consent
of the Borrower shall not be unreasonably withheld or delayed).  If no successor
agent is appointed prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after

 

151

--------------------------------------------------------------------------------


 

consulting with the Lenders and the Borrower, a successor agent from among the
Lenders.  Upon the acceptance of its appointment as successor agent hereunder,
the Person acting as such successor agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent,” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated.  After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article 9 and Sections 10.04 and 10.05 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
under this Agreement.  If no successor agent has accepted appointment as the
Administrative Agent by the date which is thirty (30) days following the
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Collateral Documents, the Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents.  After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article 9 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.

 

(b)                                 Any resignation by Bank of America as
Administrative Agent pursuant to this Section 9.09 shall also constitute its
resignation as an L/C Issuer and as Swing Line Lender.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, (ii) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

 

Section 9.10.                          Administrative Agent May File Proofs of
Claim.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

152

--------------------------------------------------------------------------------


 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 2.03(h) and
(i), 2.09 and 10.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 9.11.                          Collateral and Guaranty Matters.  Each of
the Lenders (including in their capacities as potential Hedge Banks, Bank
Product Providers and potential Cash Management Banks) and each L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (A) contingent indemnification obligations not yet accrued and
payable) and (B) obligations and liabilities under Secured Bank Product
Agreements, Secured Cash Management Agreements and Secured Hedge Agreements as
to which arrangements satisfactory to the applicable Bank Product Provider, Cash
Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) subject to Section 10.01, if approved, authorized or ratified in
writing by the Required Lenders;

 

(b)                                 to release (and, if requested by the
Borrower, the Administrative Agent shall so release) any Lien on any property
granted to or held by the Administrative Agent under any Loan

 

153

--------------------------------------------------------------------------------


 

Document on such property that is permitted by Section 7.01(i), or, in the case
of any real property, Section 7.01(ee); provided that if requested by the
Administrative Agent, the Borrower shall use commercially reasonably efforts to
deliver a Collateral Access Agreement for such real property unless a two
(2) month rent reserve is established with respect to such real property;

 

(c)                                  to enter into the Intercreditor Agreement;

 

(d)                                 in the event both Holdings and At Home III
participate in a Consolidating Merger, to release (and, if requested by the
Borrower, the Administrative Agent shall so release) any Lien on the Equity
Interests of At Home III, granted by Holdings to Administrative Agent under any
Loan Document and to return any stock certificates evidencing such Equity
Interests held by the Administrative Agent to the Borrower; and

 

(e)                                  to release (x) (and, if requested by the
Borrower, the Administrative Agent shall so release) Holdings from its
obligations under the Holdings Guaranty if both Holdings and At Home III
participate in a Consolidating Merger and (y) any Guarantor from its obligations
under the Guaranty if such Person is an Excluded Subsidiary or ceases to be a
Restricted Subsidiary as a result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11.  In each case as
specified in this Section 9.11, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.11.

 

Section 9.12.                          Secured Bank Product Agreements, Secured
Cash Management Agreements and Secured Hedge Agreements.  No Bank Product
Provider, Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article 9 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Bank Product Agreements, Secured Cash Management
Agreements and Secured Hedge Agreements unless the Administrative Agent has
received written notice of such Obligations describing the nature and stating
the maximum amount of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Bank
Product Provider, Cash Management Bank or Hedge Bank (in the case of any Bank
Product Provider, Cash Management Bank or Hedge Bank other than Bank of America
and its Affiliates), as the case may be.  Without limiting the foregoing, the
Administrative Agent shall have no

 

154

--------------------------------------------------------------------------------


 

obligation to calculate the amount to be distributed pursuant to Section 8.043
with respect to any Obligations arising under Secured Bank Product Agreements,
Secured Cash Management Agreements and Secured Hedge Agreements, and may request
a reasonably detailed calculation of such amount from the applicable Secured
Party.  If a Secured Party fails to deliver such calculation within five
days(5) days (or such later date as the Administrative Agent shall reasonably
agree) following such request by the Administrative Agent, the Administrative
Agent may assume the amount to be distributed is zero.

 

Section 9.13.                          Other Agents; Arranger and Managers. 
None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “joint lead arranger,” or
“bookrunner” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as
such.  Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender.  Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

Section 9.14.                          Appointment of Supplemental
Administrative Agents.

 

(a)                                 It is the purpose of this Agreement and the
other Loan Documents that there shall be no violation of any Law of any
jurisdiction denying or restricting the right of banking corporations or
associations to transact business as agent or trustee in such jurisdiction.  It
is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case the Administrative Agent deems that by reason of any
present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent is hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”).

 

(b)                                 In the event that the Administrative Agent
appoints a Supplemental Administrative Agent with respect to any Collateral,
(i) each and every right, power, privilege or duty expressed or intended by this
Agreement or any of the other Loan Documents to be exercised by or vested in or
conveyed to the Administrative Agent with respect to such Collateral shall be
exercisable by and vest in such Supplemental Administrative Agent to the extent,
and only to the extent, necessary to enable such Supplemental Administrative
Agent to exercise such rights, powers and privileges with respect to such
Collateral and to perform such duties with respect to such Collateral, and every
covenant and obligation contained in the Loan Documents and necessary to the
exercise or performance thereof by such Supplemental Administrative Agent shall
run to and be enforceable by either the Administrative Agent or such
Supplemental Administrative Agent, and (ii) the provisions of this Article 9 and
of Section 9.07(obligating the Borrower to pay the Administrative Agent’s
expenses and to indemnify the Administrative Agent) that refer to the

 

155

--------------------------------------------------------------------------------


 

Administrative Agent shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or such
Supplemental Administrative Agent, as the context may require.

(c)                                  Should any instrument in writing from the
Borrower, Holdings or any other Loan Party be required by any Supplemental
Administrative Agent so appointed by the Administrative Agent for more fully and
certainly vesting in and confirming to him or it such rights, powers, privileges
and duties, the Borrower or Holdings, as applicable, shall, or shall cause such
Loan Party to, execute, acknowledge and deliver any and all such instruments
promptly upon request by the Administrative Agent.  In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

 

ARTICLE 10
MISCELLANEOUS

 

Section 10.01.                   Amendments, Etc.  No amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that (I) the Administrative Agent and the Borrower may, with the
consent of the other, amend, modify or supplement this Agreement and any other
Loan Document to cure any ambiguity, omission, typographical error, mistake,
defect or inconsistency, to comply with local law or the advice of local
counsel, or to cause one or more Loan Documents to be consistent with other Loan
Documents and (II) that no such amendment, waiver or consent shall:

 

(a)                                 extend or increase the Commitment of any
Lender without the written consent of such Lender (it being understood that a
waiver of any condition precedent set forth in Section 4.02  or the waiver of
any Event of Default shall not constitute an extension or increase of any
Commitment of any Lender);

 

(b)                                 postpone any date scheduled for any payment
of principal of, or interest on, any Loan or L/C Borrowing, or any fees or other
amounts payable hereunder, without the written consent of each Lender directly
affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iii) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate;

 

156

--------------------------------------------------------------------------------


 

(d)                                 change any provision of this Section 10.01,
Section 8.04, Section 2.06(c) or the definition of “Required Lenders”, “Required
Supermajority Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(d)), without the
written consent of each Lender;

 

(e)                                  other than in a transaction permitted under
Section 7.05, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

 

(f)                                   other than in connection with a
transaction permitted under Section 7.04 or Section 7.05, release all or
substantially all of the value of the Guaranty, without the written consent of
each Lender;

 

(g)                                  modify the definition of “Permitted
Overadvance” so as to increase the amount thereof or, except as otherwise
provided in such definition, the time period for which a Permitted Overadvance
may remain outstanding without the written Consent of each Lender;

 

(h)                                 increase any advance rate percentage set
forth in the definition of “Borrowing Base” without the written Consent of each
Lender; or otherwise change the definition of the term “Borrowing Base” or any
component definition thereof if as a result thereof the amounts available to be
borrowed by the Borrower would be increased without the written consent of the
Required Supermajority Lenders, provided that the foregoing shall not limit the
discretion of the Administrative Agent to change, establish or eliminate any
Reserves;

 

and provided, further that (i)  no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Letter of Credit Application relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
affected Agent in addition to the Lenders required above, affect the rights or
duties of, or any fees or other amounts payable to, any Agent under this
Agreement or any other Loan Document; (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; and (v) a Lender may agree to extend the maturity date of its
Loans and the termination date of its Commitment upon the request of the
Borrower and with the consent of the Administrative Agent, at rates and for fees
as may be agreed by such Lenders, and without the consent of any other Lender,
provided that (x) the offer to extend such maturity and termination date is
extended to all Lenders on a pro rata basis and (y) the Borrower shall pay all
Obligations owing to any non-extending Lenders on the original scheduled
maturity date.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting  Lenders), except
that (x) the

 

157

--------------------------------------------------------------------------------


 

Commitment of any Defaulting Lender may not be increased or extended, the
maturity of any of its Loans may not be extended and the principal amount of any
of its Loans may not be forgiven, in each case without the consent of such
Defaulting Lender and (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

This Section 10.01 shall be subject to any contrary provision of Section 2.12 or
2.14.

 

Section 10.02.                   Notices; Effectiveness; Electronic
Communications.

 

(a)                                 General.  Unless otherwise expressly provide
herein, all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, an L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or any L/C Issuer pursuant to Article 2 if such Lender or such L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving, or is unwilling to receive, notices under such Article 2
by electronic communication.  The Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

 

158

--------------------------------------------------------------------------------


 

function, as available, return e-mail or other written acknowledgement);
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT-RELATED PERSON IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM.  In no event shall any Agent-Related Person
(collectively, the “Agent Parties”) have any liability to Holdings, the
Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent-Related
Person; provided, however, that in no event shall any Agent-Related Person have
any liability to Holdings, the Borrower, any Lender, any L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of Holdings,
the Borrower, the Administrative Agent, each L/C Issuer and the Swing Line
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent, each L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
(1) individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with

 

159

--------------------------------------------------------------------------------


 

respect to the Borrower or its securities for purposes of United States Federal
or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuers and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower.  All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

 

Section 10.03.                   Waiver; Cumulative Remedies; Enforcement.  No
failure by any Lender, any L/C Issuer or the Administrative Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) each L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.09
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders

 

160

--------------------------------------------------------------------------------


 

Section 10.04.                   Expenses and Taxes.  The Borrower agrees (a) to
pay or reimburse the Agents for all reasonable costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees, disbursements and other charges of counsel (limited to the
reasonable fees, disbursements and other charges of one counsel to the
Administrative Agent and, if necessary, of one (1) local counsel in each
relevant jurisdiction and of special counsel), and (b) to pay or reimburse each
Agent and each Lender for all out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law or in connection with any workout or restructuring), including the fees,
disbursements and other charges of counsel (limited to the fees, disbursements
and other charges of one (1) counsel to the Agents and the Lenders taken as a
whole, and, if necessary, of one (1) local counsel in each relevant jurisdiction
and of special counsel and, in the event of any actual or potential conflict of
interest, one (1) additional counsel for each Lender subject to such conflict),
in each case without duplication for any amounts paid (or indemnified) under
Section 3.01.  The foregoing costs and expenses shall include all search,
filing, recording, title insurance and appraisal charges and fees and taxes
related thereto, and other out-of-pocket expenses incurred by any Agent.  All
amounts due under this Section 10.04 shall be paid within twenty (20) Business
Days after invoiced or demand therefor.  The agreements in this Section 10.04
shall survive the termination of the Aggregate Commitments and repayment of all
other Obligations.  If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by any Agent or any Lender, in its sole
discretion.

 

Section 10.05.                   Indemnification by the Borrower.  Whether or
not the transactions contemplated hereby are consummated, the Borrower shall
indemnify and hold harmless each Arranger, each Agent-Related Person, each
Lender, each L/C Issuer and their respective Affiliates, partners, directors,
officers, employees, counsel, agents and, in the case of any funds, trustees and
advisors and attorneys-in-fact (collectively the “Indemnitees”) from and against
(and will reimburse each Indemnitee as the same are incurred for) any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs (including settlement costs), expenses and disbursements
(including the fees, disbursements and other charges of (i) one (1) counsel to
the Indemnitees taken as a whole, (ii) in the case of any conflict of interest,
additional counsel to the affected Lender or group of Lenders, limited to one
(1) such additional counsel so long as representation of each such party by a
single counsel is consistent with and permitted by professional responsibility
rules, and (iii) if necessary, one (1) local counsel in each relevant
jurisdiction and special counsel) of any kind or nature whatsoever which may at
any time be imposed on, incurred by or asserted or awarded against any such
Indemnitee in any way relating to or arising out of or in connection with or by
reason of (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment,

 

161

--------------------------------------------------------------------------------


 

Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned, leased or operated by the Borrower, any Subsidiary
or any other Loan Party, or any Environmental Liability related in any way to
the Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding in any way relating
to, arising out of, in connection with or by reason of any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided, that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith, gross negligence or willful misconduct of such Indemnitee or
material breach of its express obligations under the Loan Documents by such
Indemnitee.  No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through IntraLinks or
other information transmission systems (including electronic telecommunications)
in connection with this Agreement, nor shall any Indemnitee or any Loan Party
have any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date).  In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, shareholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated.  Should any investigation, litigation
or proceeding be settled with the consent of the Borrower, or if there is a
judgment against an Indemnitee in any such investigation, litigation or
proceeding, the Borrower shall indemnify and hold harmless each Indemnitee in
the manner set forth above.  All amounts due under this Section 10.05 shall be
payable within twenty (20) Business Days after demand therefor.  The agreements
in this Section 10.05 shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations.  For the
avoidance of doubt, any indemnification relating to Impositions, other than
Impositions arising from a non-Imposition claim, shall be covered by
Section 3.01 and shall not be covered by this Section 10.05.

 

Section 10.06.                   Payments Set Aside.  To the extent that any
payment by or on behalf of the Borrower is made to any Agent, to any L/C Issuer
or any Lender, or any Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent,
such L/C Issuer or

 

162

--------------------------------------------------------------------------------


 

such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by any Agent, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders and the L/C Issuer under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

Section 10.07.                   Successors And Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
Section 10.07(b), (ii) by way of participation in accordance with the provisions
of Section 10.07(d) or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 10.07(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(d) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.07(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided, that
(i) except (A) in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment or the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount shall need be assigned, and
(B) in any case not described in clause (b)(i)(A) of this Section, the aggregate
amount of the Commitment or, if the applicable Commitment is not then in effect,
the outstanding principal balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed) provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met; (ii) each partial assignment shall be

 

163

--------------------------------------------------------------------------------


 

made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not (x) apply to the
Swing Line Lender’s rights and obligations in respect of Swing Line Loans or
(y) prohibit  any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis; (iii) no consent
shall be required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition (A) the consent of the Borrower (such
consent not to be unreasonably withheld or delayed) shall be required unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; (B) the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed) shall be
required; and (C) the consent of each L/C Issuer (each such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility; (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500 (except,
(x) in the case of contemporaneous assignments by any Lender to one (1) or more
Approved Funds, only a single processing and recording fee shall be payable for
such assignments and (y) the Administrative Agent, in its sole discretion, may
elect to waive such processing and recording fee in the case of any assignment);
(v) no such assignment shall be made to (A) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (A) or (B) a
natural person; (vi) no Commitments or Revolving Credit Loans may be assigned to
any Permitted Holder; (vii) the assigning Lender shall deliver any Notes
evidencing such Loans to the Borrower or the Administrative Agent; and (viii) in
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share; provided that notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.  Subject to acceptance and recording
thereof by the Administrative Agent pursuant to Section 10.07(c), from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the

 

164

--------------------------------------------------------------------------------


 

assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be subject to the
obligations under Section 3.01 and 10.15(d) and entitled to the benefits of
Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment).  Upon
request, and the surrender by the assigning Lender of its Note, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause (b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.07(d).

 

(c)                                  The Administrative Agent, acting solely for
this purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as Defaulting Lender.  The Register shall be available for inspection by
the Borrower, any Agent and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

 

(d)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or a Defaulting
Lender) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided, that such agreement or instrument may provide that
such Lender will not, without the consent of the applicable Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant.  Subject to
Section 10.07(e), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to
Section 10.07(b).  To the extent permitted by law, each

 

165

--------------------------------------------------------------------------------


 

Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender, provided, such Participant agrees to be subject to Section 2.13
as though it were a Lender.

 

(e)                                  A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results from a change in or in the interpretation of any Law
that occurs after such Participant acquired the applicable participation.  A
Participant shall not be entitled to the benefits of Section 3.01 and
Section 3.04 unless such Participant agrees, for the benefit of the Borrower, to
comply with obligations, restrictions and limitations under such Sections,
Section 3.07 and Section 10.15 as though it were a Lender (it being understood
that the documentation required under Section 10.15 shall be delivered to the
participating Lender).  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.07 with respect to any
Participant.

 

(f)                                   Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender; provided,
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g)                                  Notwithstanding anything to the contrary
contained herein, any Lender that is a Fund may create a security interest in
all or any portion of the Loans owing to it and the Note, if any, held by it to
the trustee for holders of obligations owed, or securities issued, by such Fund
as security for such obligations or securities; provided, that unless and until
such trustee actually becomes a Lender in compliance with the other provisions
of this Section 10.07, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents, and (ii) such trustee shall not
be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

(h)                                 The applicable Lender, acting solely for
this purpose as an agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant, and the amount of each
Participant’s interest in such Lender’s rights and/or obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitment, Loan, Letter of Credit or any of its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of the
applicable rights and/or obligations of such Lender under this Agreement.

 

166

--------------------------------------------------------------------------------


 

Section 10.08.                   Confidentiality.  Each of the Agents and the
Lenders agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its directors, officers, employees and
agents, including accountants, legal counsel and other advisors, and other
Affiliates (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information); (b) to the
extent requested by any regulatory authority having jurisdiction over such
Agent, Lender or its respective Affiliates or in connection with any pledge or
assignment permitted under Section 10.07(f); (c) in any legal, judicial,
administrative proceeding or other compulsory process or otherwise as required
by applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this  Section 10.08 (or
as may otherwise be reasonably acceptable to the Borrower), to any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement; (g) with
the consent of the Borrower; (h) to the extent such Information becomes publicly
available other than as a result of a breach of this Section 10.08; (i) to any
of its respective Affiliates (provided that such Agent or Lender shall be
responsible for its Affiliates’ compliance with this Section 10.08) solely in
connection with the Transaction, (j) to the extent that such Information is
received by such Agent or Lender from a third party that is not, to the
knowledge of such Agent or Lender, subject to confidentiality obligations to the
Borrower, (k) to the extent that such Information is independently developed by
such Agent or Lender, (l) to any state, Federal or foreign authority or examiner
(including the National Association of Insurance Commissioners or any other
similar organization) regulating any Lender; or (m) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties received by it from such Lender).  In addition, the
Agents and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments, and the Credit Extensions.  For the
purposes of this  Section 10.08, “Information” means all information received
from any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof relating to any Loan Party or its business, other than any
such information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this 
Section 10.08; provided, that, in the case of information received from a Loan
Party after the date hereof, such information is clearly identified at the time
of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this  Section 10.08 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and each L/C Issuer acknowledges
that (i) the Information may include material non-public information concerning
the Borrower, Holdings or a Subsidiary of either, as the case may be, (ii) it
has developed compliance procedures

 

167

--------------------------------------------------------------------------------


 

regarding the use of material non-public information and (iii) it will handle
such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

Section 10.09.                   Setoff.  In addition to any rights and remedies
of the Lenders provided by Law, upon the occurrence and during the continuance
of any Event of Default, each Lender is authorized at any time and from time to
time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party) to the fullest extent permitted by Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other Indebtedness at any time owing by, such Lender to or for
the credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender hereunder or under any other Loan Document, now
or hereafter existing, irrespective of whether or not such Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such setoff and application.  The rights of the
Administrative Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including, without limitation, other rights of
setoff) that the Administrative Agent and such Lender may have.  Notwithstanding
anything herein or in any other Loan Document to the contrary, in no event shall
the assets of any Foreign Subsidiary constitute security, or shall the proceeds
of such assets be available for, payment of the Obligations of the Borrower or
any Domestic Subsidiary, it being understood that (a) the Equity Interests of
any Foreign Subsidiary that is directly owned by a Domestic Subsidiary does not
constitute such an asset (and may be pledged to the extent set forth in
Section 6.12) and (b) the provisions hereof shall not limit, reduce or otherwise
diminish in any respect the Borrower’s obligations to make any mandatory
prepayment pursuant to Section 2.05(b).

 

Section 10.10.                   Interest Rate Limitation.  Notwithstanding
anything to the contrary contained in any Loan Document, the interest paid or
agreed to be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”).  If any
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower.  In determining
whether the interest contracted for, charged, or received by an Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary

 

168

--------------------------------------------------------------------------------


 

prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

Section 10.11.                   Counterparts.  This Agreement and each other
Loan Document may be executed in one or more counterparts (and by different
parties hereto in different counterparts), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Agreement and each other Loan
Document shall be effective as delivery of an original executed counterpart of
this Agreement and such other Loan Document.  The Agents may also require that
any such documents and signatures delivered by telecopier or other electronic
transmission be confirmed by a manually-signed original thereof; provided, that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by telecopier or other electronic
transmission.

 

Section 10.12.                   Integration; Effectiveness.  This Agreement and
the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided, that the inclusion of supplemental rights or remedies in
favor of the Agents or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement.  Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.

 

Section 10.13.                   Survival of Representations and Warranties. 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
(unless such Letter of Credit is Cash Collateralized in accordance with the
terms hereof) shall remain outstanding.

 

Section 10.14.                   Severability.  If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby.  The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  Without limiting the foregoing provisions of this Section 10.14,
if and to the extent that the enforceability of any

 

169

--------------------------------------------------------------------------------


 

provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, the
L/C Issuer or the Swing Line Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.

 

Section 10.15.                   Tax Forms.

 

(a)                                 (i) Each Lender and Agent that is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code
(each, a “Foreign Lender”) shall deliver to the Borrower and the Administrative
Agent, prior to receipt of any payment subject to withholding under the Code (or
upon accepting an assignment of an interest herein), (w) the forms described in
Section 10.15(a)(ii), (x) two (2) duly signed, properly completed, original
copies of either IRS Form W-8BEN or any successor thereto (relating to such
Foreign Lender and entitling it to an exemption from, or reduction of, United
States withholding tax on payments to be made to such Foreign Lender by the
Borrower or any other Loan Party pursuant to this Agreement or any other Loan
Document) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Foreign Lender by the Borrower or any other Loan Party
pursuant to this Agreement or any other Loan Document) or (y) two (2) duly
signed, properly completed, original copies of IRS Form W-8BEN or any successor
thereto and a certificate that establishes in writing to the Borrower and the
Administrative Agent that such Foreign Lender is not (i) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (ii) a 10-percent shareholder
within the meaning of Section 871(h)(3)(B) of the Code, or (iii) a controlled
foreign corporation related to the Borrower with the meaning of
Section 864(d) of the Code.  Thereafter and from time to time, each such Foreign
Lender shall (A) promptly submit to the Borrower and the Administrative Agent
such additional duly completed and signed original copies of one or more of such
forms and/or certificates (or such successor forms or certificates as shall be
adopted from time to time by the relevant United States taxing authorities or
such other evidence as is satisfactory to the Borrower and the Administrative
Agent (in either case, in its sole discretion)) as may then be available under
then current United States laws and regulations to avoid or reduce, United
States withholding taxes in respect of payments to be made to such Foreign
Lender by the Borrower or other Loan Party pursuant to this Agreement, or any
other Loan Document, in each case, (1) on or before the date that any such form,
certificate or other evidence expires or becomes obsolete, (2) after the
occurrence of any event requiring a change in the most recent form, certificate
or other evidence previously delivered by it to the Borrower and the
Administrative Agent (including, for the avoidance of doubt, due to a
designation of a new Lending Office) and (3) from time to time thereafter if
reasonably requested by the Borrower or the Administrative Agent, and
(B) promptly notify the Borrower and the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(ii)                                  Each Foreign Lender, to the extent it does
not act or ceases to act for its own account with respect to any portion of any
sums paid or payable to such Foreign Lender under any of the Loan Documents (for
example, in the case of a typical participation by such Foreign Lender), shall
deliver to the Borrower and the Administrative Agent on the date when such
Foreign Lender ceases to act for its own account with respect to any portion of
any such sums paid or payable, and at such other times as prescribed by the last
sentence of Section 10.15(a)(i) or as may be necessary in

 

170

--------------------------------------------------------------------------------


 

the determination of the Borrower or the Administrative Agent (in either case,
in the reasonable exercise of its discretion), (A) two (2) duly signed, properly
completed, original copies of the forms or statements required to be provided by
such Foreign Lender as set forth above, to establish the portion of any such
sums paid or payable with respect to which such Foreign Lender acts for its own
account that is not subject to United States withholding tax, and (B) two
(2) duly signed, properly completed, original copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Foreign Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Foreign Lender is not acting for
its own account with respect to a portion of any such sums payable to such
Foreign Lender.

 

(iii)                               The Borrower shall not be required to pay
any additional amount or any indemnity payment under Section 3.01 to (A) any
Foreign Lender with respect to any Taxes required to be deducted or withheld on
the basis of the information, certificates or statements of exemption such
Lender transmits with an IRS Form W-8IMY pursuant to this Section 10.15(a), to
the extent such Taxes were imposed pursuant to a Law in effect on the later of
(i) the date on which such Foreign Lender became a party to this Agreement and
(ii) the date on which the relevant beneficial owner became a beneficial owner,
(B) any Foreign Lender if such Foreign Lender shall have failed to satisfy the
foregoing provisions of this Section 10.15(a), or (C) any U.S. Lender if such
U.S. Lender shall have failed to satisfy the provisions of Section 10.15(b);
provided, that if such Lender shall have satisfied the requirement of this
Section 10.15(a) or Section 10.15(b), as applicable, on the date such Lender
became a Lender (including, for the avoidance of doubt, as a result of an
assignment) or ceased to act for its own account with respect to any payment
under any of the Loan Documents, nothing in this Section 10.15(a) or Section
10.15(b) shall relieve the Borrower of its obligation to pay any amounts
pursuant to Section 3.01 in the event that, as a result of any change in any
applicable Law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof, such Lender is no
longer properly entitled to deliver forms, or certificates at a subsequent date
establishing the fact that such Lender or other Person for the account of which
such Lender receives any sums payable under any of the Loan Documents is not
subject to withholding or is subject to withholding at a reduced rate (but not
including (1) any change to the extent that such change does not result in
additional withholding being imposed but results in withholding being performed
by a different withholding agent and (2) in the case of any Foreign Lender
providing an IRS Form W8-IMY, any change that would result in no additional
withholding if the Person or Persons with respect to which such Foreign Lender
acted as an intermediary in providing the Form W-8IMY provided directly to the
Borrower or the Administrative Agent IRS Forms W-8BEN, W-8IMY or W-8ECI (or
successor forms), together with any other applicable documentation that such
Person or Persons were legally entitled to provide).

 

(iv)                              The Administrative Agent may deduct and
withhold any taxes required by any Laws to be deducted and withheld from any
payment under any of the Loan Documents.

 

171

--------------------------------------------------------------------------------


 

(b)                                 Each Lender and Agent that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code (each, a
“U.S. Lender”) shall deliver to the Administrative Agent and the Borrower two
(2) duly signed, properly completed, original copies of IRS Form W-9, or any
successor thereto, on or prior to the Closing Date (or on or prior to the date
it becomes a party to this Agreement, including, for the avoidance of doubt, by
means of an assignment), certifying that such U.S. Lender is entitled to an
exemption from United States backup withholding.  If such U.S. Lender fails to
deliver such forms, then the Administrative Agent and/or the Borrower may
withhold from any payment to such U.S. Lender an amount equivalent to the
applicable backup withholding imposed by the Code.

 

(c)                                  In addition, each Lender and Agent shall
deliver to the Administrative Agent and the Borrower such other tax forms or
other documents as shall be prescribed by applicable Laws or reasonably
requested by the Administrative Agent or the Borrower to demonstrate, where
applicable, whether or not payments under this Agreement and the other Loan
Documents to such Lender or Agent are exempt from application of the United
States federal withholding taxes imposed pursuant to FATCA.

 

(d)                                 If any Governmental Authority asserts that
the Borrower or the Administrative Agent did not properly withhold or backup
withhold, as the case may be, any tax or other amount from payments made to or
for the account of any Foreign Lender or U.S. Lender (other than, in the case of
an assertion against the Borrower, Impositions for which the Borrower is
responsible under Section 3.01), such Foreign Lender or U.S. Lender shall
indemnify the Borrower and the Administrative Agent therefor.  The obligation of
the Foreign Lenders or U.S. Lenders, severally, under this Section 10.15 shall
survive the termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, the assignment of rights by or the replacement of a
Lender, and the resignation of the Administrative Agent.

 

(e)                                  Without limiting the obligations of Lenders
and Agents pursuant to Section 10.15(a) through (c), any Lender or Agent that is
entitled to an exemption from or reduction of any other withholding Tax with
respect to payments made under any Loan Document shall deliver to the Borrower
and the Administrative Agent, at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without such withholding or at a reduced
rate of withholding; provided, however, that the completion, execution and
submission of such documentation shall not be required if in the Lender’s or
Agent’s reasonable judgment such completion, execution or submission would
subject such Lender or Agent to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Lender or
Agent.

 

Notwithstanding any other provision of this Section 10.15, a Lender shall not be
required to deliver any form that such Lender is not legally able to deliver.

 

Section 10.16.                   Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,

 

172

--------------------------------------------------------------------------------


 

THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY AND OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (Bb) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
Section 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 10.17.                   WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY
TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO

 

173

--------------------------------------------------------------------------------


 

ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS Section 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

Section 10.18.                   Binding Effect.  This Agreement shall become
effective when it shall have been executed by the Borrower and the
Administrative Agent shall have been notified by each Lender, Swing Line Lender
and L/C Issuer that each such Lender, Swing Line Lender and L/C Issuer has
executed it and thereafter shall be binding upon and inure to the benefit of the
Borrower, each Agent and each Lender and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.

 

Section 10.19.                   No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each of the Borrower and Holdings acknowledges and agrees,
and acknowledges and agrees that it has informed its other Affiliates, that: (a)
(i) no fiduciary, advisory or agency relationship between any of the Borrower,
Holdings and their respective Subsidiaries and any Agent or any Arranger is
intended to be or has been created in respect of any of the transactions
contemplated hereby and by the other Loan Documents, irrespective of whether any
Agent or any Arranger has advised or is advising any of the Borrower, Holdings
and their respective Subsidiaries on other matters, (ii) the arranging and other
services regarding this Agreement provided by the Agents and the Arrangers are
arm’s-length commercial transactions between the Borrower, Holdings and their
respective Subsidiaries, on the one hand, and the Agents and the Arrangers, on
the other hand, (iii) each of the Borrower and Holdings has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iv) each of the Borrower and Holdings is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) the
Agents and the Arrangers each is and has been acting solely as a principal and,
except as may otherwise be expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, Holdings or any of their respective Affiliates, or any other
Person and (ii) neither any Agent nor any Arranger has any obligation to the
Borrower, Holdings or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Agents and the Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, Holdings and their
respective Affiliates, and neither any Agent nor any Arranger has any obligation
to disclose any of such interests and transactions to the Borrower, Holdings or
any of their respective Affiliates.  To the fullest extent permitted by law,
each of the Borrower and Holdings hereby waives and releases any claims that it
may have against the Agents and the Arrangers with respect to any

 

174

--------------------------------------------------------------------------------


 

breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

Section 10.20.                   Affiliate Activities.  Each of the Borrower and
Holdings acknowledge that each Agent and each Arranger (and their respective
Affiliates) is a full service securities firm engaged, either directly or
through affiliates, in various activities, including securities trading,
investment banking and financial advisory, investment management, principal
investment, hedging, financing and brokerage activities and financial planning
and benefits counseling for both companies and individuals.  In the ordinary
course of these activities, it may make or hold a broad array of investments and
actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including bank loans) for its own account and for
the accounts of its customers and may at any time hold long and short positions
in such securities and/or instruments.  Such investment and other activities may
involve securities and instruments of the Borrower, Holdings and their
respective affiliates, as well as of other entities and persons and their
Affiliates which may (a) be involved in transactions arising from or relating to
the engagement contemplated hereby and by the other Loan Documents (b) be
customers or competitors of the Borrower, Holdings and their respective
Affiliates, or (c) have other relationships with the Borrower, Holdings and
their respective Affiliates.  In addition, it may provide investment banking,
underwriting and financial advisory services to such other entities and
persons.  It may also co-invest with, make direct investments in, and invest or
co-invest client monies in or with funds or other investment vehicles managed by
other parties, and such funds or other investment vehicles may trade or make
investments in securities of the Borrower, Holdings and their respective
Affiliates or such other entities.  The transactions contemplated hereby and by
the other Loan Documents may have a direct or indirect impact on the
investments, securities or instruments referred to in this paragraph.

 

Section 10.21.                   Electronic Execution of Assignments and Certain
other Documents.  The words “execution,” “signed,” “signature,” and words of
like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Laws,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

Section 10.22.                   USA PATRIOT ACT.  Each Lender that is subject
to the PATRIOT Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the PATRIOT Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations

 

175

--------------------------------------------------------------------------------


 

under applicable “know your customer” an anti-money laundering rules and
regulations, including the PATRIOT Act.

 

Section 10.23.                   Press Releases.

 

(a)                                 Each Secured Party executing this Agreement
agrees that neither it nor its Affiliates will in the future issue any press
releases or other public disclosure using the name of the Administrative Agent
or its Affiliates or referring to this Agreement or the other Loan Documents
without at least two (2) Business Days’ prior notice to the Administrative Agent
and without the prior written consent of the Administrative Agent unless (and
only to the extent that) such Secured Party or Affiliate is required to do so
under Law and then, in any event, such Credit Party or Affiliate will consult
with the Administrative Agent before issuing such press release or other public
disclosure.

 

(b)                                 Each Loan Party consents to (i) the
publication by the Administrative Agent or any Lender of advertising material
consisting of “tombstone” advertisements relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark, and (ii) the submission to industry trade organizations of
information necessary and customary for inclusion in league table measurements,
provided that in each case, the such materials do not contain any of the Loan
Parties financial or other confidential information.  The Administrative Agent
or such Lender shall provide a draft reasonably in advance of any advertising
material to the Borrower for review and comment prior to the publication
thereof.

 

Section 10.24.                   Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in this
Agreement or in any other Loan Document, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under this Agreement or any
other Loan Document, to the extent such liability is unsecured, may be subject
to the write-down and conversion powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution;

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

176

--------------------------------------------------------------------------------


 

Section 10.25.                   Keepwell.  Each Qualified ECP Guarantor (if
any) hereby jointly and severally, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Guarantor to guaranty and otherwise honor all Obligations in respect of
Secured Hedge Agreements (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 10.25 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 10.25, or otherwise under the other Loan Documents, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Guarantor under
this Section 10.25 shall remain in full force and effect until payment in full
of the Obligations.  Each Qualified ECP Guarantor intends that this
Section 10.25 constitute, and this Section 10.25 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

177

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

BORROWERS:

AT HOME HOLDING III INC.

 

 

 

By:

 

 

 

Name:

Judd T. Nystrom

 

 

Title:

Chief Financial Officer

 

 

 

 

 

AT HOME STORES LLC

 

 

 

By:

 

 

 

Name:

Judd T. Nystrom

 

 

Title:

Chief Financial Officer, Treasurer and Secretary

 

 

 

AT HOME III CORPORATION

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

AT HOME STORES LLC

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

GUARANTORS:

AT HOME COMPANIES LLC

 

AT HOME HOLDING II INC.

 

 

 

By:

 

 

 

Name:

Judd T. Nystrom

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

AT HOME PROPERTIES LLC

 

1600 EAST PLANO PARKWAY, LLC

 

2650 WEST INTERSTATE 20, LLC

 

11501 BLUEGRASS PARKWAY LLC

 

12990 WEST CENTER ROAD LLC

 

1944 SOUTH GREENFIELD ROAD LLC

 

4700 GREEN ROAD LLC

 

4304 WEST LOOP 289 LLC

 

642 SOUTH WALNUT AVENUE LLC

 

15065 CREOSOTE ROAD LLC

 

335 N. ACADEMY BOULEVARD (1031), LLC

 

1660 W. MIDWAY BOULEVARD (1031), LLC

 

3003 WEST VINE, LLC

 

7613 NORTH EAST LOOP 1604, LLC

 

334 CHICAGO DRIVE, LLC

 

4949 GREENWOOD DRIVE, LLC

 

2251 SOUTHWYCK BLVD, LLC

 

1605 BUFORD HWY, LLC

 

1267 CENTRAL PARK DR, LLC

 

4801 183A TOLL ROAD, LLC

 

19000 LIMESTONE COMMERCIAL DR, LLC

 

5501 GROVE BLVD, LLC

 

1600 W. KELLY AVENUE, LLC

 

1919 WELLS RD, LLC

 

7697 WINCHESTER RD, LLC

 

1000 TURTLE CREEK DRIVE LLC

 

2201 PORTER CREEK DR LLC

 

2000 E. SANTA FE LLC

 

301 S TOWN EAST MALL DR LLC

 

621 SW 19TH STREET LLC

 

4200 AMBASSADOR CAFFERY PKWY LLC

 

4405 PHEASANT RIDGE DR LLC

 

6360 RIDGEWOOD COURT DR LLC

 

AT HOME RMS INC.

 

AT HOME PROCUREMENT INC.

 

AT HOME GIFT CARD LLC

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

1376 E. 70TH STREET LLC

 

25 PACE BLVD LLC

 

2780 WILMA RUDOLPH BOULEVARD LLC

 

E.

WILLIAMS FIELD RD LLC

 

 

3000 KIRBY DRIVE LLC

 

3551 S 27TH STREET LLC

 

4833 WATERVIEW MEADOW DR LLC

 

10800 ASSEMBLY PARK DR LLC

 

 

 

 

 

 

By:

 

 

 

Name:

Judd T. Nystrom

 

 

Title:

Chief Financial Officer, Treasurer and Assistant Secretary

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

3000 KIRBY DRIVE LLC

 

3551 S 27TH STREET LLC

 

4833 WATERVIEW MEADOW DR LLC

 

10800 ASSEMBLY PARK DR LLC

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

GUARANTORS:

 

 

 

 

AT HOME COMPANIES LLC

 

AT HOME HOLDING II INC.

 

AT HOME COMPANIES LLC

 

AT HOME FINANCE CORPORATION

 

AT HOME PROPERTIES LLC

 

1600 EAST PLANO PARKWAY, LLC

 

2650 WEST INTERSTATE 20, LLC

 

11501 BLUEGRASS PARKWAY LLC

 

12990 WEST CENTER ROAD LLC

 

1944 SOUTH GREENFIELD ROAD LLC

 

4700 GREEN ROAD LLC

 

4304 WEST LOOP 289 LLC

 

642 SOUTH WALNUT AVENUE LLC

 

15065 CREOSOTE ROAD LLC

 

335 N. ACADEMY BOULEVARD (1031), LLC

 

1660 W. MIDWAY BOULEVARD (1031), LLC

 

3003 WEST VINE, LLC

 

7613 NORTH EAST LOOP 1604, LLC

 

334 CHICAGO DRIVE, LLC

 

4949 GREENWOOD DRIVE, LLC

 

2251 SOUTHWYCK BLVD, LLC

 

1605 BUFORD HWY, LLC

 

1267 CENTRAL PARK DR, LLC

 

4801 183A TOLL ROAD, LLC

 

19000 LIMESTONE COMMERCIAL DR, LLC

 

5501 GROVE BLVD, LLC

 

1600 W. KELLY AVENUE, LLC

 

1919 WELLS RD, LLC

 

7697 WINCHESTER RD, LLC

 

1000 TURTLE CREEK DRIVE LLC

 

2201 PORTER CREEK DR LLC

 

2000 E. SANTA FE LLC

 

 

 

301 S TOWN EAST MALL DR LLC

 

621 SW 19TH STREET LLC

 

4200 AMBASSADOR CAFFERY PKWY LLC

 

4405 PHEASANT RIDGE DR LLC

 

6360 RIDGEWOOD COURT DR LLC

 

AT HOME RMS INC.

 

AT HOME PROCUREMENT INC.

 

AT HOME GIFT CARD LLC

 

1376 E. 70TH STREET LLC

 

25 PACE BLVD LLC

 

2780 WILMA RUDOLPH BOULEVARD LLC

 

E.            WILLIAMS FIELD RD LLC

 

3000 KIRBY DRIVE LLC

 

3551 S 27TH STREET LLC

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

4833 WATERVIEW MEADOW DR LLC

 

10800 ASSEMBLY PARK DR LLC

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

Christine Hutchinson

 

 

Title:

Director

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

 

 

 

Name:

Christine Hutchinson

 

 

Title:

Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UBS SECURITIES LLC, as Syndication Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

ANNEX B

 

CERTAIN UPDATED SCHEDULES TO CREDIT AGREEMENT

 

[see attached]

 

16

--------------------------------------------------------------------------------


 

Schedule 2.01 to
the Credit Agreement

 

COMMITMENTS AND PRO RATA SHARES

 

Lender Name

 

Commitment

 

Pro Rata Share of
Commitments

 

Bank of America, N.A.

 

$

100,000,000.00

 

28.571428571

%

Wells Fargo Bank, National Association

 

$

100,000,000.00

 

28.571428571

%

U.S. Bank National Association

 

$

50,000,000.00

 

14.285714286

%

Regions Bank

 

$

50,000,000.00

 

14.285714286

%

Compass Bank

 

$

50,000,000.00

 

14.285714286

%

Total:

 

$

350,000,000.00

 

100.000000000

%

 

17

--------------------------------------------------------------------------------


 

Schedule 5.12 to
the Credit Agreement

 

SUBSIDIARIES AND OTHER EQUITY INVESTMENTS

 

Subsidiary

 

Jurisdiction

1.              AT HOME HOLDING III INC. (f/k/a GRD Holding III Corporation)

 

Delaware

2.              AT HOME COMPANIES LLC (f/k/a Garden Holdings Inc.)

 

Delaware

3.              AT HOME STORES LLC (f/k/a Garden Ridge Management, LLC)

 

Delaware

4.              AT HOME PROPERTIES LLC (f/k/a 29 Northwest LLC)

 

Delaware

5.              1600 EAST PLANO PARKWAY, LLC

 

Delaware

6.              2650 WEST INTERSTATE 20, LLC

 

Delaware

7.              11501 BLUEGRASS PARKWAY LLC

 

Delaware

8.              12990 WEST CENTER ROAD LLC

 

Delaware

9.              1944 SOUTH GREENFIELD ROAD LLC

 

Delaware

10.       4700 GREEN ROAD LLC

 

Delaware

11.       4304 WEST LOOP 289 LLC

 

Delaware

12.       642 SOUTH WALNUT AVENUE LLC

 

Delaware

13.       15065 CREOSOTE ROAD LLC

 

Delaware

14.       335 N. ACADEMY BOULEVARD (1031), LLC

 

Delaware

15.       1660 W. MIDWAY BOULEVARD (1031), LLC

 

Delaware

16.       3003 WEST VINE, LLC

 

Delaware

17.       7613 NORTH EAST LOOP 1604, LLC

 

Delaware

18.       334 CHICAGO DRIVE, LLC

 

Delaware

19.       4949 GREENWOOD DRIVE, LLC

 

Delaware

20.       2251 SOUTHWYCK BLVD, LLC

 

Delaware

21.       1605 BUFORD HWY, LLC

 

Delaware

22.       1267 CENTRAL PARK DR, LLC

 

Delaware

23.       4801 183A TOLL ROAD, LLC

 

Delaware

24.       19000 LIMESTONE COMMERCIAL DR, LLC

 

Delaware

25.       5501 GROVE BLVD, LLC

 

Delaware

26.       1600 W. KELLY AVENUE, LLC

 

Delaware

27.       1919 WELLS RD, LLC

 

Delaware

28.       7697 WINCHESTER RD, LLC

 

Delaware

29.       1000 TURTLE CREEK DRIVE LLC

 

Delaware

30.       2201 PORTER CREEK DR LLC

 

Delaware

31.       2000 E. SANTA FE LLC

 

Delaware

32.       301 S TOWN EAST MALL DR LLC

 

Delaware

33.       621 SW 19TH STREET LLC

 

Delaware

34.       4200 AMBASSADOR CAFFERY PKWY LLC

 

Delaware

35.       4405 PHEASANT RIDGE DR LLC

 

Delaware

36.       6360 RIDGEWOOD COURT DR LLC

 

Delaware

37.       AT HOME RMS INC.

 

Delaware

38.       AT HOME PROCUREMENT INC.

 

Delaware

39.       AT HOME GIFT CARD LLC

 

Virginia

 

18

--------------------------------------------------------------------------------


 

40.       1376 E. 70TH STREET LLC

 

Delaware

41.       25 PACE BLVD LLC

 

Delaware

42.       2780 WILMA RUDOLPH BOULEVARD LLC

 

Delaware

43.       E. WILLIAMS FIELD RD LLC

 

Delaware

44.       3000 KIRBY DRIVE LLC

 

Delaware

45.       3551 S 27TH STREET LLC

 

Delaware

46.       4833 WATERVIEW MEADOW DR LLC

 

Delaware

47.       10800 ASSEMBLY PARK DR LLC

 

Delaware

48.       TRANSVERSE II DEVELOPMENT LLC

 

Delaware

49.       RHOMBUS DEV LLC

 

Delaware

50.       8651 AIRPORT FREEWAY LLC

 

Delaware

51.       2827 DUNVALE, LLC

 

Delaware

 

19

--------------------------------------------------------------------------------


 

Schedule 5.16 to
the Credit Agreement

 

SCHEDULE OF INTELLECTUAL PROPERTY

 

I.                                        Patents

 

U.S. PATENTS AND PATENT APPLICATIONS

 

None.

 

FOREIGN PATENTS AND PATENT APPLICATIONS

 

None.

 

II.                                   Domain Names and Trademarks

 

DOMAIN NAMES

 

anyreasontoredecorate.com

athome.com

athome.net

athome.us

athomestores.cn

athomecredit.com

athomecreditcard.com

athomeinsiderperks.com

athomerewardscard.com

athomerewardscreditcard.com

gardenridge.biz

gardenridge.com

gardenridge.xyz

nocouchpotatoes.com

nocouchpotatos.com

 

U.S. TRADEMARKS

 

All trademarks listed below are held in the name of At Home Finance Corporation
or At Home Stores, LLC.

 

Domain
Name/Mark

 

Ctry

 

Application
No.

 

Filing Date

 

Registration
No.

 

Issue Date

 

Expiration
Date

GARDEN RIDGE

 

U.S.

 

73-831648

 

10/16/1989

 

1,641,031

 

4/16/1991

 

4/29/2021

GARDEN RIDGE

 

U.S.

 

74-462449

 

11/23/1993

 

1,934,665

 

11/14/1995

 

8/1/2015
Not renewed — to be cancelled

 

20

--------------------------------------------------------------------------------


 

THE HOME DÉCOR & CRAFT MARKETPLACE

 

U.S.

 

76-125381

 

9/8/2000

 

2,533,151

 

1/22/2002

 

2/27/2022

THE HOME DÉCOR SUPERSTORE

 

U.S.

 

86-066990

 

9/17/2013

 

4,557,696
See Note 1

 

6/24/2014

 

6/24/2024

AT HOME (with design)

 

U.S.

 

86-118622

 

11/14/2013

 

4,769,555

 

7/7/2015

 

7/7/2025

AT HOME (stylized)

 

U.S.

 

74-665475

 

4/25/1995

 

2,273,201

 

8/31/1999

 

9/29/2029

Welcome to the Home of Endless Possibilities. . .

 

U.S.

 

86-269054

 

5/1/2014

 

4,674,501

 

1/20/2015

 

1/20/2025

FOREST FAIRY TALES

 

U.S.

 

86-509615

 

1/21/2015

 

5,082,805

 

11/15/2016

 

11/15/2026

HEAVEN AND EARTH

 

U.S.

 

86-509661

 

1/21/2015

 

5,105,628

 

12/20/2016

 

12/20/2026

HOLIDAY HOEDOWN

 

U.S.

 

86-509681

 

1/21/2015

 

5,082,806

 

11/15/2016

 

11/15/2026

MIDNIGHT PLUME

 

U.S.

 

86-509725

 

1/21/2015

 

5,082,807

 

11/15/2016

 

11/15/2026

REGAL RENAISSANCE

 

U.S.

 

86-509739

 

1/21/2015

 

5,069,328

 

10/25/2016

 

10/25/2026

SEAS AND GREETINGS

 

U.S.

 

86-919801

 

2/25/2016

 

5,174,625

 

4/4/2017

 

4/4/2027

PEPPERMINT JAZZ

 

U.S.

 

86-509786

 

1/21/2015

 

5,082,808

 

11/15/2016

 

11/15/2026

ANY REASON TO REDECORATE

 

U.S.

 

86-952960

 

3/25/2016

 

5,172,936

 

3/28/2017

 

3/28/2027

AT HOME INSIDER PERKS

 

U.S.

 

87-488518

 

6/14/2017

 

See Note 2

 

N/A

 

N/A

AT HOME THE HOME DÉCOR SUPERSTORE

 

U.S.

 

86-720524

 

8/10/2015

 

4,981,710

 

6/21/2016

 

 

 

Note 1 — Registered on the Supplemental Register.

 

Note 2 — Awaiting action from the U.S. Patent and Trademark Office.

 

FOREIGN TRADEMARKS

 

None.

 

III.                              Trade Names

 

At Home

Garden Ridge

 

21

--------------------------------------------------------------------------------


 

IV.                               Registered Copyrights

 

None.

 

V.                                    Exclusive Licenses - IP Rights

 

·                  Trademark Purchase and Assignment Agreement, (b) Trademark
Assignment, and (c) Trademark License Agreement, each by and between Apex, LLC
and Garden Ridge Finance Corporation, dated December 17, 2013, each relating to
the acquisition by Garden Ridge Finance Corporation from Apex, LLC of the AT
HOME (stylized) trademark represented by U.S. Trademark Registration number
2,273,201.

 

·                  Trademark License Agreement by Garden Ridge Finance
Corporation, as Licensor, and Corsicana Bedding, Inc., as Licensee, dated
May 22, 2014, granting Licensee the right to use At Home logo on certain bedding
merchandise sold to At Home related entities.

 

·                  Trademark Purchase and License Agreement between Garden Ridge
Finance Corporation and B&T Homes, LLC dated August 26, 2014, pursuant to which
Garden Ridge Finance Corporation purchased from, and licensed back to, B&T
Homes, LLC certain trademark rights.

 

·                  Trademark License Agreement by Garden Ridge Finance
Corporation, as Licensor, and Shalom International Corp, as Licensee, dated
August 4, 2014, granting Licensee the right to use At Home logo on certain
bedding merchandise sold to At Home related entities.

 

22

--------------------------------------------------------------------------------


 

Schedule 5.17(b) to
the Credit Agreement

 

Credit Card Arrangements

 

1.              Master Services Agreement dated as of May 19, 2014 between First
Data Merchant Services Corporation d/b/a Express Merchant Processing Solutions
and Garden Ridge Corporation.

 

2.              Bankcard Addendum to Master Services Agreement dated as of
May 19, 2014 among Garden Ridge Corporation, Wells Fargo Bank, N.A. and First
Data Merchant Services Corporation d/b/a Express Merchant Processing Solutions.

 

3.              Merchant Services Agreement for Discover Card Acceptance dated
August 23, 2007 between Garden Ridge L.P. and DFS Services LLC.

 

23

--------------------------------------------------------------------------------


 

Schedule 5.20 to
the Credit Agreement

 

LABOR MATTERS

 

None.

 

24

--------------------------------------------------------------------------------


 

ANNEX C

 

INTERCREDITOR AMENDMENT

 

[see attached]

 

25

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO INTERCREDITOR AGREEMENT

 

THIS FIRST AMENDMENT TO INTERCREDITOR AGREEMENT (this “Amendment”) is entered
into this 27th day of July, 2017, among BANK OF AMERICA, N.A., as Representative
for the Original ABL Secured Parties (in such capacity, together with any
successor administrative agent under the Original ABL Credit Facility, the “ABL
Agent”), and BANK OF AMERICA, N.A., as Representative for the First Lien Term
Credit Agreement Secured Parties (in such capacity, together with any successor
administrative agent under the First Lien Term Credit Agreement, the “First Lien
Term Administrative Agent”).

 

RECITALS

 

A.                                    Pursuant to that certain Credit Agreement,
dated as of October 5, 2011, by, among others, AT HOME HOLDING III INC., a
Delaware corporation (“AHIII”), AT HOME STORES LLC, a Delaware limited liability
company (“AH Stores”, and together with AHIII, collectively, the “Borrowers”),
AT HOME HOLDING II INC., a Delaware corporation (“Holdings”), the other Loan
Parties party thereto from time to time, the lenders party thereto from time to
time, and the ABL Agent (as amended through the date hereof and as further
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “ABL Credit Agreement”), the ABL Secured Parties
have agreed to make certain loans and provide other financial accommodations to
or for the benefit of the Borrowers and certain of their affiliates.

 

B.                                    Pursuant to (i) that certain Holdings
Guaranty, dated as of October 5, 2011 (as the same may be amended, restated,
amended and restated, extended, supplemented or otherwise modified from time to
time, the “ABL Holdings Guaranty”) by Holdings in favor of the ABL Secured
Parties, and (ii) that certain Subsidiary Guaranty, dated as of October 5, 2011
(as the same may be amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the “ABL Subsidiary
Guaranty”, and together with the ABL Holdings Guaranty, collectively, the “ABL
Guaranties”), by certain Subsidiaries of Holdings (together with Holdings, the
“ABL Guarantors”) in favor of the ABL Secured Parties, the ABL Guarantors have
guaranteed the payment and performance of the ABL Obligations.

 

C.                                    As a condition to the effectiveness of the
ABL Credit Agreement and to secure the obligations of the Borrowers and the ABL
Guarantors under and in connection with the ABL Credit Facility Documents, the
Loan Parties have granted to the ABL Agent (for the benefit of the ABL Secured
Parties) Liens on the Collateral.

 

D.                                    Pursuant to that certain First Lien Term
Credit Agreement dated as of June 5, 2015 (as amended through the date hereof
and as further amended, restated, amended and restated, extended, supplemented
or otherwise modified from time to time, the “First Lien Term Credit
Agreement”), by and among AHIII, as the Borrower, Holdings, the lenders party
thereto from time to time and the First Lien Term Administrative Agent, the
First Lien Term Credit Agreement Secured Parties agreed to make certain loans to
or for the benefit of AHIII.

 

E.                                     Pursuant to (i) that certain Holdings
Guaranty, dated as of June 5, 2015 (as the same may be amended, restated,
amended and restated, extended, supplemented or otherwise modified

 

26

--------------------------------------------------------------------------------


 

from time to time, the “First Lien Term Holdings Guaranty”) by Holdings in favor
of the First Lien Term Credit Agreement Secured Parties, and (ii) that certain
Subsidiary Guaranty, dated as of June 5, 2015 (as the same may be amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time, the “First Lien Term Subsidiary Guaranty”, and together with
the First Lien Term Holdings Guaranty, collectively, the “First Lien Term
Guaranties”), by certain Subsidiaries of Holdings (together with Holdings, the
“First Lien Term Guarantors”) in favor of the First Lien Term Credit Agreement
Secured Parties, the First Lien Term Guarantors have guaranteed the payment and
performance of the First Lien Term Credit Agreement Obligations.

 

F.                                      As a condition to the effectiveness of
the First Lien Term Credit Agreement and to secure the obligations of AHIII and
the other Loan Parties under and in connection with the First Lien Term Credit
Agreement Loan Documents, the Loan Parties have granted to the First Lien Term
Administrative Agent (for the benefit of the First Lien Term Credit Agreement
Secured Parties) Liens on the Collateral.

 

G.                                    The ABL Agent and the First Lien Term
Administrative Agent, among others, entered into that certain Intercreditor
Agreement, dated as of June 5, 2015 (further amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), which provides, among other things, the respective
rights and remedies of the ABL Agent and the First Lien Term Administrative
Agent with respect to the Collateral and certain other matters.

 

H.                                   Contemporaneously herewith, the Borrowers,
the ABL Guarantors, the ABL Agent and certain lenders party to the ABL Credit
Agreement are entering into that certain Seventh Amendment to Credit Agreement
to amend certain of the terms of the ABL Credit Agreement (the “ABL Amendment”).

 

I.                                        Contemporaneously herewith, AHIII,
Holdings, the First Lien Term Administrative Agent and certain lenders party to
the First Lien Term Credit Agreement are entering into that certain First
Amendment to First Lien Credit Agreement to amend certain terms of the First
Lien Term Credit Agreement (the “First Lien Term Amendment”).

 

J.                                        The Second Lien Term Credit Agreement
Obligations have been satisfied and paid in full prior to the date hereof.

 

K.                                    The ABL Agent and the First Lien Term
Administrative Agent have agreed to amend certain provisions of the
Intercreditor Agreement, but only to the extent, in accordance with the terms,
subject to the conditions and in reliance upon the representations and
warranties set forth below.

 

27

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Intercreditor Agreement.

 

Amendments to Intercreditor Agreement.  The Intercreditor Agreement is hereby
amended as follows:

 

1.1                               By amending Section 1.01 thereof by deleting
clause (1) of the definition of “ABL Priority Collateral” and substituting the
following new clause (1) in its stead:

 

“(1) (x) all Accounts and (y) all credit card receivables constituting “Payment
Intangibles” under the Uniform Commercial Code;”

 

1.2                               By amending Section 8.12 thereof by deleting
clause (iv) therefrom in its entirety and substituting in its stead the
following new clause (iv):

 

“(iv)                        if to the Original ABL Agent, to it at:  Bank of
America, N.A., 100 Federal Street, 9th Floor, Mail Code: MA5-100-09-09, Boston,
MA 02110, Attention of Brian Lindblom, telecopy: (617) 310-2872, e-mail: 
brian.p.lindblom@baml.com;”

 

Miscellaneous.

 

This Amendment may be executed in one or more counterparts, including by means
of facsimile or other electronic method, each of which shall be an original and
all of which shall together constitute one and the same document.  Delivery of
an executed signature page to this Amendment by facsimile or other electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Amendment.

 

The Intercreditor Agreement, as amended hereby, expresses the entire
understanding of the parties hereto with respect to the transactions
contemplated hereby.  No prior negotiations or discussions shall limit, modify,
or otherwise affect the provisions hereof.

 

Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Except as expressly amended hereby, all terms and provisions of the
Intercreditor Agreement remain in full force and effect.

 

28

--------------------------------------------------------------------------------


 

THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE CHOICE OF LAW
AND VENUE PROVISIONS SET FORTH IN THE INTERCREDITOR AGREEMENT, AND SHALL BE
SUBJECT TO THE JURY TRIAL WAIVER AND NOTICE PROVISIONS OF THE INTERCREDITOR
AGREEMENT.

 

This Amendment shall become effective when executed and delivered by the parties
hereto.

 

[Signature pages follow]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

BANK OF AMERICA, N.A.,

 

as ABL Agent

 

 

 

By:

 

 

Name:

Richard D. Hill, Jr.

 

Title:

Managing Director

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as First Lien Term Administrative Agent

 

 

 

By:

 

 

Name:

Reneé Marion

 

Title:

Assistant Vice President

 

Signature Page to First Amendment to Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

Acknowledged:

AT HOME HOLDING III INC.

 

 

 

By:

 

 

Name:

Judd T. Nystrom

 

Title:

Chief Financial Officer

 

 

 

 

 

AT HOME STORES LLC

 

 

 

By:

 

 

Name:

Judd T. Nystrom

 

Title:

Chief Financial Officer, Treasurer and Secretary

 

 

 

 

 

AT HOME HOLDING II INC.

 

AT HOME COMPANIES LLC

 

 

 

By:

 

 

Name:

Judd T. Nystrom

 

Title:

Chief Financial Officer

 

Signature Page to First Amendment to Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

 

AT HOME PROPERTIES LLC

 

1600 EAST PLANO PARKWAY, LLC

 

2650 WEST INTERSTATE 20, LLC

 

11501 BLUEGRASS PARKWAY LLC

 

12990 WEST CENTER ROAD LLC

 

1944 SOUTH GREENFIELD ROAD LLC

 

4700 GREEN ROAD LLC

 

4304 WEST LOOP 289 LLC

 

642 SOUTH WALNUT AVENUE LLC

 

15065 CREOSOTE ROAD LLC

 

335 N. ACADEMY BOULEVARD (1031), LLC

 

1660 W. MIDWAY BOULEVARD (1031), LLC

 

3003 WEST VINE, LLC

 

7613 NORTH EAST LOOP 1604, LLC

 

334 CHICAGO DRIVE, LLC

 

4949 GREENWOOD DRIVE, LLC

 

2251 SOUTHWYCK BLVD, LLC

 

1605 BUFORD HWY, LLC

 

1267 CENTRAL PARK DR, LLC

 

4801 183A TOLL ROAD, LLC

 

19000 LIMESTONE COMMERCIAL DR, LLC

 

5501 GROVE BLVD, LLC

 

1600 W. KELLY AVENUE, LLC

 

1919 WELLS RD, LLC

 

7697 WINCHESTER RD, LLC

 

1000 TURTLE CREEK DRIVE LLC

 

2201 PORTER CREEK DR LLC

 

2000 E. SANTA FE LLC

 

301 S TOWN EAST MALL DR LLC

 

621 SW 19TH STREET LLC

 

4200 AMBASSADOR CAFFERY PKWY LLC

 

4405 PHEASANT RIDGE DR LLC

 

6360 RIDGEWOOD COURT DR LLC

 

AT HOME RMS INC.

 

AT HOME PROCUREMENT INC.

 

AT HOME GIFT CARD LLC

 

1376 E. 70TH STREET LLC

 

25 PACE BLVD LLC

 

2780 WILMA RUDOLPH BOULEVARD LLC

 

E. WILLIAMS FIELD RD LLC

 

 

 

By:

 

 

Name:

Judd T. Nystrom

 

Title:

Chief Financial Officer, Treasurer and Assistant Secretary

 

Signature Page to First Amendment to Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

 

3000 KIRBY DRIVE LLC

 

3551 S 27TH STREET LLC

 

4833 WATERVIEW MEADOW DR LLC

 

10800 ASSEMBLY PARK DR LLC

 

 

 

By:

 

 

Name:

Judd T. Nystrom

 

Title:

Chief Financial Officer, Treasurer and Assistant Secretary

 

Signature Page to First Amendment to Intercreditor Agreement

 

--------------------------------------------------------------------------------